Exhibit 10.4
AMENDMENT NUMBER ONE TO GROUND LEASE
This AMENDMENT NUMBER ONE TO GROUND LEASE (the “Amendment”) is dated the 17th
day of September, 2010, and is made by and among HASINA, LLC, a California
limited liability company, TARSTONE HOTELS, LLC, a Delaware limited liability
company, KALPANA, LLC, a California limited liability company, RIGG HOTEL, LLC,
a California limited liability company, and JRIA, LLC, a Delaware limited
liability company (collectively, “Lessor”), and CLIFT HOLDINGS, LLC, a Delaware
limited liability company (“Lessee”).
RECITALS
A. Lessor, as assignees from and successors-in-interest to GEARY HOTEL HOLDINGS,
LLC, a Delaware limited liability company (“Geary”), are (i) the owners of
certain real property (land and improvements) commonly known as 495 Geary
Street, San Francisco, California, as more particularly described on Exhibit “A”
attached hereto (the “Premises”), as well as certain Personal Property, and
(ii) the “Lessor” under that certain “Ground Lease” dated October 14, 2004 (the
“Lease”), originally between Geary, as the “Lessor”, and Lessee, as the
“Lessee,” copy of which is attached hereto as Exhibit “B.”
B. Lessor and Lessee desire to amend and modify Section 4.1(a) of the Lease to
provide that the Annual Base Rent shall be temporarily reduced as provided
herein below.
C. Unless otherwise defined herein, capitalized terms shall have the meanings
ascribed to them in the Lease.
AGREEMENT
NOW, THEREFORE, for valuable consideration, including the performance of the
promises, covenants, representations and warranties hereinafter set forth, the
parties, intending to be legally and equitably bound, agree as follows:
I.
INCORPORATION OF RECITALS
The Recitals set forth hereinabove are incorporated into this Agreement as if
set forth at length, are true and correct, and shall be binding upon the parties
hereto.

 

 



--------------------------------------------------------------------------------



 



II.
AMENDMENT
2.1 Section 4.1(a) of the Lease is hereby amended to provide that, for the
period from March 1, 2010 through the earlier of (a) February 29, 2012, or
(b) the date that Lessee fails to pay any Defaulted Rent Payment (as defined in
the Settlement Agreement described hereinbelow) only (the “Adjustment Period”),
the Annual Base Rent shall be Four Million Nine Hundred Sixty-Seven Thousand One
Hundred Twelve Dollars ($4,967,112). The Annual Base Rent payable during the
Adjustment Period shall be paid in equal monthly installments of Four Hundred
Thirteen Thousand Nine Hundred Twenty-Six Dollars ($413,926) on the first day of
each calendar month in accordance with the terms of the Lease; provided that the
Annual Base Rent for the period from March 1, 2010 through August 1, 2010 shall
be paid in the manner set forth in that certain “Settlement and Release
Agreement” dated September 17, 2010 to which Lessor and Lessee and certain other
persons are parties (the “Settlement Agreement”). Upon the expiration or earlier
termination of the Adjustment Period (as hereinabove provided), Annual Base Rent
shall, without any notice, demand, act, consent or instruction by or from Lessor
to Lessee, automatically revert to the Annual Base Rent specified in the Lease
as if this Amendment had not been executed or effective, and from and after such
date, Lessee shall pay the installments of Annual Base Rent (including any
increases pursuant to the terms of the Lease) as and when due, all as provided
in the Lease.
2.2 The definition of “Rent” in Section 4.2 of the Lease is hereby amended to
read in its entirety as follows: ”’Rent’ shall mean and include any and all
amounts and charges Lessee is obligated to pay to Lessor or any Lessor
Indemnitee pursuant to this Lease, including Annual Base Rent and Additional
Rent, and the Defaulted Rent Payments (as defined in the Settlement Agreement).”
2.3 Section 7.2(d)(ii) of the Lease is hereby amended to read in its entirety as
follows: “Second, to the payment of the monthly installment of Annual Base Rent,
any Additional Rent, and any Defaulted Rent Payments (as defined in the
Settlement Agreement).
2.4 Section 13.1 of the Lease is hereby further amended by the addition of the
following: ”Notwithstanding any other provision of the Lease to the contrary,
the consent of Lessor shall not be required for a Transfer of a direct or
indirect equity interest in Lessee; provided that (a) not more than an aggregate
of fifty percent (50%) of the equity interest in Lessee is so Transferred
(whether in one or a series of transactions), (b) following such Transfer,
Morgans Group LLC (or any successor thereof) has oversight of the day-to-day
management of Lessee and an Affiliate of Morgans Group LLC (or its successor) is
the Operator; (c) Morgans Group, LLC (or any successor thereof) has joint
control or veto power over any transaction not in the ordinary course of
Lessee’s business, and (d) Lessor is furnished with written notice (in
accordance with the notice requirements in this Lease) of such Transfer not
later than ten (10) business days prior to the effective date of such Transfer.”
I.
RATIFICATION
Except as amended and/or modified by this Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and affect, unaltered and unchanged by this Amendment. In the event of any
conflict between the provisions of this Amendment and the provisions of the
Lease, the provisions of this Amendment shall prevail. Whether or not
specifically amended by the provisions of this Amendment, all of the terms and
provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Amendment. The provisions hereof shall
be binding on, and are for the benefit of, the successors and assigns of the
parties hereto.

 

2



--------------------------------------------------------------------------------



 



II.
COUNTERPARTS
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which, when taken together, will
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the
(signature) thereon, provided such signature page is attached to any other
counterpart identical thereto except as having additional signature pages
executed by other parties to this Amendment attached hereto.
III.
FACSIMILE SIGNATURES
The execution of this Amendment may be effected by facsimile signatures, all of
which shall be treated as originals; provided, however, that any party receiving
this Amendment with a facsimile signature may, by written notice to the other
party(ies), require the prompt delivery of an original signature to evidence and
confirm the delivery of the facsimile signature. The parties each intend to be
bound by its respective facsimile transmitted signature, and are aware that the
other parties will rely thereon, and each party waives any defenses to the
enforcement of the Amendment delivered by facsimile transmission.
[The remainder of this page is intentionally left blank]
[Signatures on following page]

 

3



--------------------------------------------------------------------------------



 



III.
EXECUTION
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the 17th day of September, 2010.

                          LESSOR:    
 
                        HASINA, LLC,
a California limited liability company    
 
                        BY:   TUP ONE, LLC, a California limited
liability company, its Manager    
 
                   
 
      By:   /s/ Tushar Patel                      
 
          Name:   Tushar Patel    
 
          Title:  
Member
   
 
             
 
   
 
                        TARSTONE HOTELS, LLC,
a Delaware limited liability company    
 
                   
 
  By:   /s/ Nilesh Madhar                    
 
      Name:   Nilesh Madhar                      
 
      Title:   Manager                      
 
                        KALPANA, LLC,
a California limited liability company    
 
                        BY:   MKP ONE, LLC, a California limited
liability company, its Manager    
 
                   
 
      By:   /s/ Mayur Patel                      
 
          Name:   Mayur Patel    
 
          Title:  
Member
   
 
             
 
   
 
                        RIGG HOTEL, LLC,
a California limited liability company    
 
                   
 
  By:   /s/ Nilesh Madhar                  
 
      Name:   Nilesh Madhar                      
 
      Title:   Manager                      

[SIGNATURES CONTINUTED ON NEXT PAGE]

 

4



--------------------------------------------------------------------------------



 



                          JRIA, LLC, a Delaware limited liability company    
 
                        BY:   TUP ONE, LLC, a California limited
liability company, its Manager    
 
                   
 
      By:   /s/ Tushar Patel                      
 
          Name:   Tushar Patel    
 
          Title:  
Member
   
 
             
 
   
 
                        LESSEE:    
 
                        CLIFT HOLDINGS, LLC,
a Delaware limited liability company    
 
                        By:   /s/ Fred J. Kleisner             Name:   Fred J.
Kleisner             Title:   Chief Executive Officer    

 

5



--------------------------------------------------------------------------------



 



Exhibit A to Grant Deed
Legal Description
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF San Francisco,
COUNTY OF San Francisco, STATE OF California AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
BEGINNING AT THE POINT OF INTERSECTION OF THE SOUTHERLY LINE OF GEARY STREET AND
THE EASTERLY LINE OF TAYLOR STREET; RUNNING THENCE SOUTHERLY ALONG THE EASTERLY
LINE OF TAYLOR STREET, 137 FEET, 6 INCHES; THENCE AT A RIGHT ANGLE EASTERLY 137
FEET, 6 INCHES; THENCE AT A RIGHT ANGLE NORTHERLY 137 FEET, 6 INCHES TO THE
SOUTHERLY LINE OF GEARY STREET; THENCE AT A RIGHT ANGLE WESTERLY, ALONG SAID
LINE OF GEARY STREET, 137 FEET, 6 INCHES TO THE POINT OF BEGINNING.
BEING A PORTION OF 50 VARA BLOCK NO. 196.
PARCEL 2:
A PERPETUAL EASEMENT FOR LIGHT AND AIR OVER A 15-FOOT STRIP OF LAND IMMEDIATELY
ADJOINING THE ABOVE DESCRIBED PROPERTY ON THE SOUTH, AS GRANTED BY HILBAR
PROPERTIES COMPANY TO PACIFIC STATES SAVINGS AND LOAN COMPANY, DATED February 1,
1934, RECORDED February 10, 1934, IN BOOK 2606 OF OFFICIAL RECORDS, PAGE 325, IN
THE OFFICE OF THE RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF
CALIFORNIA. SAID GRANT OF EASEMENT FOR LIGHT AND AIR WAS MODIFIED BY THAT
CERTAIN AGREEMENT DATED June 5, 1941, BY AND BETWEEN PACIFIC STATES SAVINGS AND
LOAN COMPANY, A CALIFORNIA BUILDING AND LOAN ASSOCIATION, RALPH W. EVANS, AS
BUILDING AND LOAN COMMISSIONER FOR THE STATE OF CALIFORNIA, J. F. BARRETT. H. H.
HILP AND LAWRENCE BARRETT, SAID MODIFICATION AGREEMENT WAS RECORDED ON
January 29, 1942, IN BOOK 3821, PAGE 399, OFFICIAL RECORDS, IN SAID RECORDER’S
OFFICE.
APN: LOT 013, BLOCK 0316

 

A-1



--------------------------------------------------------------------------------



 



Exhibit B
See Attached

 

 



--------------------------------------------------------------------------------



 



GROUND LEASE

BY AND BETWEEN

GEARY HOTEL HOLDINGS, LLC,
a Delaware limited liability company

AS LESSOR

And

CLIFT HOLDINGS, LLC,
a Delaware limited liability company

AS LESSEE

DATED October 14, 2004

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. Definitions
    2  
 
       
2. Lease of Premises
    20  
2.1 Lease of Premises
    20  
2.2 Assignment of Acquired Interests
    20  
2.3 Acceptance of the Premises
    20  
2.4 Purchase Agreement
    21  
2.5 Hotel Operations
    23  
2.6 Quiet Enjoyment
    25  
2.7 Materiality Provisions
    25  
 
       
3. Lease Term
    26  
3.1 Lease Term
    26  
3.2 Possession
    26  
3.3 Memorandum of Lease
    26  
 
       
4. Rent
    27  
4.1 Annual Base Rent
    27  
4.2 Rent and Additional Rent Defined
    28  
4.3 Payment of Rent
    29  
4.4 Lessee’s Obligations Unconditional
    29  
4.5 Late Charge
    30  
 
       
5. Net Lease; Taxes and Assessments
    30  
5.1 Net Lease
    30  
5.2 Project Costs
    31  
5.3 Payment of Taxes and Assessments
    31  
 
       
6. Use of Premises
    33  
6.1 Permitted Use
    33  
6.2 No Nuisance
    34  
6.3 Applicable Requirements
    34  
6.4 Utility Easements Over Premises
    35  
6.5 Lessor’s Right of Entry
    35  

 

i



--------------------------------------------------------------------------------



 



         
7. Operation of Hotel
    36  
7.1 Hotel Business
    36  
7.2 Escrow Accounts
    39  
7.3 FF&E Reserve Account
    45  
7.4 Improvements and Alterations
    45  
7.5 Operating and Financial Reports for Hotel
    46  
 
     
8. Surrender
    48  
8.1 Surrender of Premises and Assigned Acquired Interests
    48  
8.2 Surrender
    49  
8.3 Holding Over
    51  
8.4 Survival
    52  
 
     
9. Management of Hotel
    52  
9.1 Operator and Food and Beverage Operators
    52  
9.2 Management Agreement; Food and Beverage Operator Agreements
    53  
 
     
10. Insurance and Indemnity
    55  
10.1 Required Insurance
    55  
10.2 Policy Form and General Requirements
    58  
10.3 Lessee’s Indemnity
    60  
10.4 Lessee’s Assumption of Risk and Waiver
    60  
 
     
11. Alterations
    61  
11.1 Permitted Alterations
    61  
11.2 Designated Alterations
    61  
11.3 Required Alterations
    62  
11.4 Design of Alterations
    63  
11.5 Construction of Alterations
    65  
 
     
12. Hazardous Materials
    67  
12.1 Use of Hazardous Materials; Compliance with Environmental Laws
    67  
12.2 Releases
    68  
12.3 Remediation
    69  
12.4 Lessee’s Environmental Indemnity
    70  
12.5 Waiver and Release
    71  
12.6 Survival
    71  

 

ii



--------------------------------------------------------------------------------



 



         
13. Assignment and Subletting
    71  
13.1 Lessor’s Consent
    71  
13.2 Approval of Transfer Documentation
    73  
13.3 Administrative Costs
    73  
13.4 Continuing Responsibility
    74  
13.5 Successors
    74  
13.6 Right to Collect Rent
    74  
13.7 Lessor’s Right to Mortgage or Encumber
    75  
 
     
14. Events of Default; Lessor’s Remedies
    77  
14.1 Events of Default
    77  
14.2 Lessor’s Remedies
    78  
14.3 Survival of Obligations
    82  
14.4 Reentry No Acceptance of Surrender
    82  
14.5 Application of Payments
    82  
14.6 Waiver of Notice and Right of Redemption
    82  
14.7 Rights Cumulative
    83  
 
     
15. Impairment of Lessor’s Title; Leasehold Mortgage
    83  
15.1 No Encumbrance on Lessor’s Title
    83  
15.2 Adverse Claims
    83  
15.3 Lessor’s Notice of Nonresponsibility
    83  
15.4 Liens
    84  
15.5 Leasehold Financing
    84  
15.6 Equipment Financing
    86  
15.7 Lender Protections
    86  
 
     
16. Representations, Warranties and Covenants
    93  
16.1 Lessee’s Representations, Warranties and Covenants
    93  
16.2 Lessor’s Representations, Warranties and Covenants
    94  

 

iii



--------------------------------------------------------------------------------



 



         
17. Casualty or Appropriation
    94  
17.1 No Termination; No Effect on Rental Obligation
    94  
17.2 Evaluation of Extent and Effect of Casualty or Appropriation
    94  
17.3 Effect of Casualty
    95  
17.4 Effect of Appropriation
    96  
17.5 Allocation of Award
    97  
17.6 Restoration Work; Disbursement of Proceeds
    98  
17.7 Termination
    99  
17.8 Emergency Repairs
    100  
17.9 No Extension of Term; Rent Obligations Continue
    100  
17.10 Right to Participate in Settlement
    100  
17.11 Disputes
    100  
17.12 Survival
    101  
 
     
18. Arbitration of Specified Disputes
    101  
 
     
19. Financial Information
    102  
 
     
20. General Provisions
    102  
20.1 Notices
    102  
20.2 Estoppel Certificates
    103  
20.3 Nonrecourse to Lessor
    103  
20.4 Attorneys’ Fees
    104  
20.5 No Waiver
    104  
20.6 Amendment
    104  
20.7 Successors and Assigns
    105  
20.8 No Joint Venture or Loan Transaction
    105  
20.9 Severability
    105  
20.10 No Recordation; Quitclaim
    105  
20.11 Interpretation
    105  
20.12 Entire Agreement
    105  
20.13 Governing Law and Forum
    106  
20.14 Brokers
    106  
20.15 No Dedication
    106  
20.16 No Third Party Beneficiaries
    106  
20.17 Limitation on Effect of Approvals
    106  
20.18 Time of the Essence
    107  
20.19 Termination Not Merger
    107  
20.20 Waiver of Limitation on Releases
    107  

 

iv



--------------------------------------------------------------------------------



 



              Exhibit            
A
  Description of Premises        
B
  Existing Hotel Operating Agreements        
C
  Memorandum of Lease        
D
  Outline of Liquor License Entity Operating Agreement Terms        
E-1
  Form of Account Control Agreement (Bank Accounts)        
E-2
  Form of Account Control Agreement (Escrow Accounts)        
F
  Approved Designated Alterations        
G
  Approved Asbestos O&M Plan        

      Schedule    
1
  List of Initial Disqualified Expenses
2
  Schedule of Unsecured Creditors

 

v



--------------------------------------------------------------------------------



 



GROUND LEASE
THIS GROUND LEASE (“Lease”) is made and entered into as of October 14, 2004 (the
“Effective Date”), by and between GEARY HOTEL HOLDINGS, LLC, a Delaware limited
liability company (“Lessor”), and CLIFT HOLDINGS, LLC, a Delaware limited
liability company (“Lessee”).
RECITALS
A. Lessor, as purchaser (in such capacity, “Purchaser”), and Lessee, as seller
(in such capacity, “Seller”), are parties to that certain Purchase and Sale
Agreement, dated as of June 29, 2004 (as amended from time to time, the
“Purchase Agreement”), providing for, among other things, the sale by Seller and
the purchase by Purchaser of the Land (as defined in the Purchase Agreement),
commonly known as 495 Geary Street, located in the City and County of San
Francisco, California, and more particularly described in Exhibit A attached
hereto, together with all Appurtenances, Improvements (including the Hotel, as
defined hereinbelow), Personal Property, Intangible Property (including without
limitation all rights to the use of the name “Clift Hotel” and all derivatives
thereof), and Licenses and Approvals, as such capitalized terms are defined in,
but only to the extent intended to be acquired by Purchaser under, the Purchase
Agreement (collectively, the “Acquired Interests”). The Improvements presently
consist of a luxury hotel facility commonly known as the Clift Hotel, containing
363 keyed furnished guest rooms and suites, together with banquet, meeting and
conference rooms, food and beverage facilities, gift and sundry shops, fitness
center, and other amenities (the “Hotel”).
B. Pursuant to the Purchase Agreement, upon the Closing (as such term is defined
in the Purchase Agreement) of the purchase and sale transaction described
therein, and as contemplated therein, Seller (in its capacity as Lessee
hereunder) will continue to hold various Contracts (as such term is defined in
the Purchase Agreement), rights and other interests that were held by Seller
immediately prior to the Closing in and to the Hotel and the Hotel Business (for
the purpose of this Recital B, as such term is defined in the Purchase
Agreement), which Lessee shall use and employ in and for the operation of the
Hotel pursuant to the requirements of this Lease (collectively, the “Retained
Interests”). In addition, following the Closing, the Hotel will continue to be
operated and managed pursuant to the provisions of the Hotel Operating
Agreements (as defined herein).
C. As used herein, the term “Premises” shall mean and include the Land and the
Improvements and any Alterations thereof hereafter constructed or installed in
accordance with the provisions of this Lease. All Acquired Interests other than
the Land and Improvements will be assigned herein by Lessor to Lessee for use
and enjoyment by Lessee exclusively for and in connection with the operation of
the Hotel during the Term of this Lease, as more specifically provided
hereinbelow.
D. Lessee desires to lease the Premises from Lessor and to take an assignment of
the other Acquired Interests from Lessor for Lessee’s use and enjoyment
exclusively for and in connection with the operation of the Hotel and the Hotel
Business (as defined in this Lease) during the Term of this Lease, and Lessor
desires to lease the Premises to Lessee and to assign such other Acquired
Interests to Lessee for the above-stated use and purpose, in each instance
subject to and in accordance with each and all of the terms and conditions set
forth in this Lease.

 

1



--------------------------------------------------------------------------------



 



NOW THEREFORE, in consideration of the foregoing and the agreements, covenants
and conditions contained herein, and for other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
1. DEFINITIONS
The following terms, as used in this Lease and the Exhibits hereto, shall have
the respective meanings set forth below, whether used in the singular or plural.
Certain other terms not specifically defined in this Section 1 shall have the
meanings set forth elsewhere in this Lease or in the Exhibits hereto.
“AAA” means the office of the American Arbitration Association (or any
successor, or any alternative organization mutually acceptable to Lessor and
Lessee) situated in the City and County of San Francisco, California.
“Accounting Standards” means the hotel accounting system set forth in the
Uniform System of Accounts for Hotels (9th Rev. Ed.), as the same may hereafter
be revised or amended, as adopted by the American Hotel and Motel Association;
provided, however, that in the event and to the extent of any inconsistency
between GAAP, and the Uniform System of Accounts for Hotels, GAAP shall control.
“Acquired Interests” is defined in Recital A.
“Actual Knowledge” (together with the term “actually known,” or equivalent
phrasings) means, at any given time, with respect to Lessor or Lessee, the
then-current actual knowledge, without any duty of inqury or investigation, of
(i) in the case of Lessor, the principal executive officer of Lessor, having
primary responsibility within Lessor’s organization or business structure for
the administration and/or monitoring of Lessor’s investment in the Premises, or
(ii) in the case of Lessee, (A) the principal executive officer within each of
Lessee’s and Operator’s respective organizations or business structures for the
administration and/or monitoring of the performance by Lessee of its obligations
under this Lease or by Operator of its obligations under the Management
Agreement, or for the oversight by Lessee or Operator of the operation of the
Hotel and the Hotel Business, and (B) the general manager of the Hotel.
“Additional Rent” is defined in Section 4.2.
“Adjustment Date” is defined in Section 4.1(c).

 

2



--------------------------------------------------------------------------------



 



“Affiliate” means, with respect to any Person: (i) any constituent partner or
member at any ownership level holding a ten percent (10%) or greater equity or
profits interest, voting power (whether direct or indirect), or other beneficial
interest in such Person; (ii) any officer, director or shareholder holding a ten
percent (10%) or greater equity or profits interest, voting power (whether
direct or indirect), or other beneficial interest in such Person; (iii) any
partnership, limited liability company, corporation, or other entity in which
such Person is a partner, member, shareholder, or equity owner, as applicable,
holding a ten percent (10%) or greater equity or profits interest, voting power
(whether direct or indirect), or other beneficial interest; (iv) any Person that
is under the control of any Person described in clauses (i)-(iii) above; (v) any
Person that controls any Person described in clauses (i)-(iii) above; and
(vi) any Person that is under common control with any Person described in
clauses (i)-(iii) above. For purposes of this definition, “control” means the
direct or indirect ownership of fifty percent (50%) or more of the beneficial
interest in a Person, or the direct or indirect power to control the management
policies of such Person, whether through ownership, by contract or otherwise.
“Alcoholic Beverage Service Operations” is defined in Section 14.2(h).
“Alterations” means any alterations, renovations, reconstructions, replacements,
upgrades, or modifications of any Improvements.
“Annual Base Rent” is defined in Section 4.1.
“Applicable Laws” means all present and future laws, statutes, ordinances,
resolutions, Entitlements, codes, orders, rules, regulations and requirements of
all federal, state, and municipal governments, and the departments, commissions,
boards and offices thereof, that are applicable at any time between the Term
Commencement Date and the Surrender Date to Lessee or the Premises, as the
context may require.
“Applicable Requirements” is defined in Section 6.3(a).
“Appropriation” (and derivatives thereof) means (i) any taking by exercise of
the power of condemnation (direct or inverse) or eminent domain; (ii) any
requisitioning by military or other public authority under power of eminent
domain for any purpose arising out of a temporary emergency or other temporary
circumstance; or (iii) any conveyance under threat of any such taking or
requisitioning under power of eminent domain. As used herein, the effective date
of any “Appropriation” shall be the first to occur of (x) the date of entry of
the final order of condemnation pursuant to which title is vested in the
condemning authority, (y) the date a deed or other instrument given under threat
of eminent domain is recorded, or (z) the date that the condemning authority
takes possession of the Premises.
“Appropriation Report” is defined in Section 17.2.
“Assessment District” is defined in Section 5.3(d).
“Assigned Acquired Interests” is defined in Section 2.2.
“Assumed Obligations” is defined in Section 2.4.
“Attornment Agreement” is defined in Section 13.7.
“Award” means any and all awards and other compensation paid by the
Appropriating authority as a result of an Appropriation, including any award for
“just compensation” or other damages, interest, and fees and costs (including
attorneys’ fees and costs).
“Base Rent Escrow Account” is defined in Section 7.2(a).

 

3



--------------------------------------------------------------------------------



 



“Base Rent Escrow Payments” is defined in Section 7.2(b).

“Building” means any structure that is now or hereafter constructed or situated
on the Premises in accordance with this Lease and is intended to be used or
operated by Lessee pursuant to this Lease.
“Business Day” means any day which is not a Saturday, Sunday, or official
holiday declared by the United States of America or the State.
“Capital Event Proceeds” means, without duplication of any items, all payments
and proceeds received by or for the account of Lessee for or in respect of
(i) any Casualty (excluding the proceeds from any business interruption
insurance coverage), (ii) any Appropriation (except to the extent representing
an Award for loss of revenues or income during the period of any temporary
Appropriation), (iii) any sale, transfer or other disposition of all or
substantially all of Lessee’s leasehold interest in the Premises or this Lease,
(iv) any sale, transfer or other disposition of any capital assets or other
items, other than in the ordinary course of the business of operation of the
Hotel; (v) any recovery under any policy of insurance maintained by Lessee with
respect to the Premises (excluding the proceeds from any business interruption
insurance coverage), or (vi) any Lessee Loan or any Equipment Financing. Subject
to compliance by Lessee with the provisions of Section 17 with respect to any
Casualty Proceeds or Award, the requirements of this Lease that the Hotel be
operated at all times as a Luxury Hotel, and any other express provisions of
this Lease, Lessee shall have the exclusive right to use and apply any Capital
Event Proceeds in Lessee’s sole discretion.
“Capital Reserve Accounts” is defined in Section 7.1(e).
“Casualty” is defined in Section 17.2.
“Casualty Proceeds” means any and all insurance payments and proceeds of
insurance payable on account of any Casualty under any insurance provided for in
Section 10.
“Casualty Report” is defined in Section 17.2.
“City” means San Francisco, California.
“Claims” is defined in Section 12.4.
“Conditions of Title” is defined in Section 2.1.
“CPI” means the Consumer Price Index published by the U.S. Department of Labor
Bureau of Labor Statistics (San Francisco-Oakland-San Jose, All Urban Consumers,
All Items) (1982-84=100), or if such index is discontinued, such successor index
measuring the average rate of inflation in the San Francisco Bay Area as may be
published by an agency of the United States, and if there is none, then such
other index measuring the average rate of inflation in the San Francisco Bay
Area as Lessor and Lessee may mutually agree, or if the parties cannot so agree,
then as may be determined by arbitration pursuant to Section 18. If the base
year of the CPI (e.g., 1982-84=100 on the Effective Date) is changed at any time
or times during the Term, the CPI shall be converted in accordance with the
conversion factor published by the United States Department of Labor, Bureau of
Labor Statistics, or any official successor thereto.

 

4



--------------------------------------------------------------------------------



 



“Debt Service” means the sum of the maximum principal and interest payments,
reserve deposits and other periodic charges that are payable during any
applicable period for or in connection with any borrowed indebtedness.
“Debt Service Coverage Ratio” or “DSCR” means, for any specified period, the
ratio of: (i) the NOI for such period, minus the Annual Base Rent payable for
such period, to (ii) all Debt Service payable for such period with respect to
any Lessee Loan.
“Default Rate” means four hundred (400) basis points in excess of the Interest
Rate, but in no event higher than the maximum rate permitted by applicable law.
“Demolition Notice” is defined in Section 17.7.
“Designated Alteration” is defined in Section 11.2.
“Designated Alterations Escrow Account” is defined in Section 7.1(a).
“Designated Alterations Escrow Payments” is defined in Section 7.2(b).
“Deposit Month” is defined in Section 7.2(f).
“Disqualified Expenses” means any management fees, expense reimbursements, or
other consideration paid or payable to an Operator which is an Affiliate of
Lessee, to a Food and Beverage Operator which is an Affiliate of Lessee or the
Operator, or to any other Person providing goods or services for the Premises,
the Hotel or any part of the Hotel Business, which is an Affiliate of Lessee,
the Operator, or any Food and Beverage Operator, if and to the extent that such
fees or other consideration shall be, for the period in question, in excess of
the management fee, expense reimbursement, or other consideration that would be
payable under the same terms and conditions of management or operation of the
Premises, the Hotel, or the pertinent part of the Hotel Business, or for the
provision of such goods or services, to a qualified and experienced hotel
management company, food and beverage operator, or provider of such goods and
services, which is not affiliated with Lessee, the Operator, or any such Food
and Beverage Operator, as applicable; provided that, (i) with respect to the
Hotel Operating Agreements that are in existence on the Term Commencement Date,
Disqualified Expenses shall be limited to those fees, expense reimbursements,
and other consideration payable under the Hotel Operating Agreements listed in
part A of Schedule 1 attached hereto and made a part hereof which are expressly
identified as Disqualified Expenses in part B of Schedule 1, and all other fees,
expense reimbursements and other consideration payable under the Hotel Operating
Agreements that are in existence on the Term Commencement Date shall constitute
Ordinary Operating Expenses, and (ii) payments made by Lessee or the Operator to
an Affiliate of Lessee or the Operator in payment of the cost of goods or
services that are supplied to or performed for the benefit of the Hotel by third
parties who are not Affiliates of Lessee or the Operator, and which are used by
such Affiliate of Lessee or Operator solely to pay such third parties for such
goods or services, without markup or retention of any portion of such payments
by such Affiliate of Lessee or Operator, shall not be Disqualified Expenses.
Prior to or at

 

5



--------------------------------------------------------------------------------



 



any time after entering into any agreement, lease or contract for which the
payment of any fee, expense reimbursement, or other consideration thereunder
could qualify as a Disqualified Expense, Lessee may submit a written request to
Lessor (accompanied by a true and correct copy of the subject agreement, lease
or contract, and a summary of the nature of the Affiliate relationship of the
other party to such agreement, lease or contract) for a determination of whether
or to what extent any fee, expense reimbursement, or other consideration
proposed to be paid thereunder would constitute a Disqualified Expense in the
opinion of Lessor. Such request may, at Lessee’s election, be submitted in
connection with Lessee’s approval of the annual budget for the Hotel for any
Operating Year. Lessor shall respond to such request within a commercially
reasonable period of time, and shall advise Lessee in writing whether and to
what extent Lessor would consider, in the exercise of Lessor’s reasonable
discretion, any such fee, expense reimbursement, or other consideration to be a
Disqualified Expense. If and to the extent that Lessor’s response indicates that
any fees, expense reimbursements, or other consideration will not be considered
to constitute a Disqualified Expense, such response shall be binding upon Lessor
for the purpose of applying this definition of Disqualified Expenses with
respect to the agreement, lease or contract which is the subject of such
determination, except to the extent of any subsequent modification or amendment
of or to such agreement, lease or contract which relates to or affects any fees
or other consideration payable thereunder. Solely for the purposes of this
definition of Disqualified Expenses and for Section 15.5(b) below, the term
“Affiliate” as used in this definition and in Section 15.5(b) below shall
include any and all of the following: (A) any Affiliate as defined above in this
Section 1; and (B) any Person which has a substantial business relationship with
Lessee, the Operator, or a Food and Beverage Operator, other than in connection
with the Hotel or the Hotel Business, which could reasonably enable the parties
to the subject agreement, lease or contract to agree upon terms or conditions of
payment or performance of the obligations of Lessee, the Operator, or such Food
and Beverage Operator thereunder that would be in excess of the reasonable
commercial value of the goods or services to be provided thereunder by such
Person in return for concessions or credits to be given or provided by such
Person in connection with such other business relationship.
“Effective Date” is defined in the introductory paragraph to this Lease.
“Eligible Costs” is defined in Section 11.2.
“Employment Obligations” is defined in Section 2.4(d).
“Employment Liabilities” is defined in Section 8.2.
“Engineer” is defined in Section 17.2.
“Entitlements” means all present and future approvals, permits, licenses and
other entitlements, including all development approvals, mitigation measures,
and conditions of development, that have been issued or may hereafter be issued
by any federal, state, regional or municipal government or authority, and that
are required at any time between the Effective Date and the Surrender Date in
connection with the development, construction, use, ownership, management,
operation, occupancy or Alteration of the Premises.
“Entitlements Change” is defined in Section 7.1(c).

 

6



--------------------------------------------------------------------------------



 



“Environmental Laws” means all federal, state and local laws, statutes,
ordinances, regulations, rules, final and enforceable judicial and
administrative orders and decrees, including any rules or principles of common
law, permits, licenses, approvals, and authorizations, of all federal, state,
regional and municipal governmental agencies, bodies or officials, or other
governmental entities with legal authority, pertaining to the protection of the
health and safety of persons, animals, or the environment, and which are in
effect at the time as of which any reference to Environmental Laws is applicable
or pertinent under this Lease, including any such laws, statutes, ordinances,
regulations, rules, final and enforceable judicial and administrative orders and
decrees, permits, licenses, approvals, authorizations and similar requirements
regulating or relating to Hazardous Materials or to the generation, use,
storage, release, presence, disposal, transport, or handling of any other
substance or material which has the potential to pollute, contaminate, or harm
any land, subsurface area, water source or watercourse, air or other natural
resource.
“Equipment Financing” is defined in Section 15.6.
“Equipment Lenders” is defined in Section 15.6.
“Escrow Accounts” is defined in Section 7.2(a).
“Estimated Costs” is defined in Section 11.2.
“Event of Default” is defined in Section 14.1.
“Excess Costs” is defined in Section 11.2.
“Expiration Date” shall be the day immediately preceding the ninety-ninth (99th)
anniversary of the Term Commencement Date.
“Fee Lender” means any Person (and its successors and assigns) which may, on or
after the date hereof, make a loan to Lessor that is secured, in whole or in
part, by Lessor’s fee interest in the Premises.
“Fee Mortgage” means any mortgage, deed of trust or other security instrument
held by a Fee Lender and encumbering all or any part of Lessor’s fee interest in
the Premises.
“FF&E” means all furniture, fixtures and equipment located in or used in
connection with the operation of the Hotel, including, without limitation,
lobby, corridor, and guest room furniture and furnishings; carpeting; flooring;
wall coverings; window coverings; artwork; kitchen, bar and laundry equipment;
audio-visual equipment; telephone, computer and telecommunications equipment;
bathroom equipment; cleaning equipment; chinaware, glassware, flatware, linens,
bedding, uniforms, utensils, and items of a like nature used in the operation of
the Hotel; vehicles; and fittings and fixtures (excluding fixtures which, when
attached to the Building and Appurtenances, become part of the real property
pursuant to Applicable Laws), together with any and all replacements thereof and
additions thereto during the Term.

 

7



--------------------------------------------------------------------------------



 



“FF&E Reserve Account” means a reserve account established by Lessee for the
Hotel, and administered by either Lessee or the Operator, into which Monthly
Cash Flow is to be deposited from time to time for the purpose of defraying the
future costs of acquisition or replacement of any FF&E, as may be required by
any Management Agreement or by this Lease.
“Food and Beverage Agreement” means any agreement, contract or lease (other than
a Management Agreement) entered into by Lessee or Operator, or any Affiliate of
either, with any Food and Beverage Operator for or relating to the operation or
management of any food and/or beverage (including alcoholic beverages)
facilities, services or premises at, within or from the Hotel, including
mini-bar service and/or room service, and such term shall include, without
limitation, each food and beverage management or operating agreement which is
shown on Exhibit B attached hereto as one of the Hotel Operating Agreements.
Except as otherwise provided in Sections 1.3 and 10.3(b)(xxii) of the Purchase
Agreement with respect to the agreements identified on Exhibit B as items (4),
(5) and (6) (herein the “SC Geary Related Agreements”), each Food and Beverage
Agreement shall contain provisions which comply with the requirements of
Section 9.2 of this Lease or shall be subject to a subordination agreement
imposing such requirements.
“Food and Beverage Operator” means any entity from time to time retained by
Lessee or the Operator, or any Affiliate of either, to manage and/or operate any
food and/or beverage (including alcoholic beverages) facilities, services or
premises at, within or from the Hotel, including mini-bar service and/or room
service, which is a party to a Food and Beverage Agreement.
“Force Majeure Events” means fire, earthquake, flooding, acts of God, wars,
riots, legal challenges not instituted by the Person claiming the benefit of a
Force Majeure Delay, unanticipated delays caused by the City or any other public
agency with jurisdiction (but only to the extent that any such delay caused by
the City or any other public agency is not attributable to the failure of the
Person claiming the benefit of a Force Majeure Delay to conform to submission or
other timing requirements imposed by the City or such other public agency in
connection with approvals or permits being sought by such Person), delays caused
by the other party’s failure to comply with its obligations under this Lease,
and other events or circumstances outside the reasonable control, prevention and
foreseeability of the Person claiming the benefit of a Force Majeure Delay;
excluding, however, lack of funds or other financial inability to perform on the
part of the Person claiming the benefit of a Force Majeure Delay. In no event
shall any Force Majeure Event cause the Term of this Lease to be extended beyond
the Expiration Date.
“Full Insurable Replacement Value” is defined in Section 10.1.
“GAAP” means generally accepted accounting principles, consistently applied.
“Gross Receipts Taxes” means applicable goods and services taxes, excise, sales,
occupancy and use taxes, or similar government taxes, duties, levies or charges
collected directly from patrons or guests of the Hotel, or as a part of the
sales price of any goods, services, or displays, such as gross receipts,
admission, cabaret or similar or equivalent taxes, including, but not limited
to, any transaction tax, resale of electricity tax, soft drink tax, head tax,
occupancy tax, amusement tax, parking tax, beverage tax, sales tax and public
utility tax.

 

8



--------------------------------------------------------------------------------



 



“Group Sales Charges” is defined in Schedule 1.
“Hazardous Materials” means any substance which is or at any time becomes:
(i) regulated under or otherwise subject to any Environmental Law as a hazardous
substance, hazardous waste, hazardous material, pollutant or contaminant; (ii) a
petroleum hydrocarbon, including crude oil or any fraction thereof; (iii) a
hazardous, toxic, corrosive, flammable, explosive, infectious, radioactive,
carcinogenic, or reproductive toxicant; (iv) radon gas or any similar gas or
substance, or (v) otherwise regulated pursuant to any Environmental Law.
“Hotel Business” means the hospitality and related business operations from time
to time carried on at, within or from the Hotel during the Term of this Lease,
including, without limitation, the rental or sale of rooms, suites and other
accommodations for transient occupancy by Hotel guests, patrons and customers,
the provision of meeting, conference, banquet and other facilities and services
for use by Hotel guests, patrons and customers, the subleasing of retail,
office, and other usable space in the Hotel for the provision of various
business, retail, and personal services and concessions for the use and
enjoyment of Hotel guests, patrons and customers, and the operation of all
amenities available at or associated with the Hotel, including food and beverage
facilities and services (including the sale and serving of alcoholic beverages
at, within and from the Hotel, mini-bar, and room service), parking services,
spa and health facilities, and any and all other features, services and
amenities from time to time provided at or by the Hotel for the use or enjoyment
of the Hotel guests, patrons and customers or the public at large.
“Hotel Employees” means all individuals who, at any time during the Term of this
Lease, are employed by Lessee, the Operator, any Food and Beverage Operator, or
any Affiliate of any of such entities, solely or primarily in connection with
the operation of the Hotel or the Hotel Business, including, without limitation,
any management personnel who are employed generally or primarily at the Hotel or
whose primary employment functions relate to the Hotel or any part of the Hotel
Business. Persons who are hired or retained solely as independent contractors
for the purpose of providing goods or services to or for the Hotel, including,
without limitation, outside design professionals and construction contractors,
catering services or parking services, and who are not Affiliates of Lessee, the
Operator or any Food and Beverage Operator, shall not be considered to be Hotel
Employees so long as under Applicable Laws Lessee, the Operator or any Food and
Beverage Operator would not be recognized or treated as the employer of such
Persons and would not incur vicarious liability for the acts or omissions of
such Persons under Applicable Laws.
“Hotel Investment Experience” means the prior or current ownership, operation,
or direct management oversight of one or more Luxury Hotel properties containing
not less than an aggregate of 1,000 keyed guest rooms or suites.
“Hotel Operating Accounts” is defined in Section 7.1(f).
“Hotel Operating Agreements” means the management agreements for the operation
of the Hotel, and any contracts, leases or other agreements for the management
and operation of the food and beverage facilities, services and premises at the
Hotel, which are listed on Exhibit B attached hereto.

 

9



--------------------------------------------------------------------------------



 



“Impositions” means all real property taxes and assessments; personal property
taxes; use and occupancy taxes; privilege taxes; business and occupation taxes;
gross sales taxes; occupational license taxes; water and sewer charges; charges
for public utilities; excises; levies; license and permit fees; transit taxes;
and all other governmental impositions and charges of every name, kind and
nature whatsoever, whether or not now customary or within the contemplation of
Lessor or Lessee, and regardless of whether the same shall be extraordinary or
ordinary, general or special, unforeseen or foreseen, or similar or dissimilar
to any of the foregoing, which, at any time during the Term may be levied,
assessed, charged or imposed or become due and payable upon or in connection
with the ownership, development, construction, marketing, use, operation or
occupancy of the Premises or any part thereof; or upon the rent or income of
Lessee; or upon the transaction through which Lessor acquired the Premises from
Lessee, this transaction, this Lease or any document creating or transferring an
estate or interest of Lessee in the Premises (including any documentary transfer
taxes); or upon any Improvements, Alterations, FF&E, or Personal Property; or
upon the leasehold of Lessee or upon the estate hereby created; or upon Lessor
by reason of its ownership of the fee underlying this Lease. If at any time
during the Term, the present method of taxation or assessment shall be changed
such that there shall be substituted for the whole or any part of the
Impositions now or hereafter levied, assessed and/or imposed any capital levy or
other tax or assessment, including any benefit assessment or other fee, charge,
tax or imposition that is imposed or administered by any governmental entity for
a public purpose or for the funding of any public or private facilities,
improvements or amenities, then the term “Impositions” also shall mean and
include such capital levy or other tax or assessment. The term “Impositions”
shall not include any municipal, state or federal income taxes levied against
Lessor, any income, profits or revenues tax, assessment or charge imposed upon
the Rent received by Lessor under this Lease (other than a gross receipts or
gross rentals tax or charge), any estate, gift, succession, inheritance or
transfer taxes of Lessor, or any business or occupational tax attributed and
imposed upon Lessor for (and limited to the extent of) work, business or income
not related or attributable to the Premises.
“Impound Account” is defined in Section 5.3.
“Improvements” means the Hotel and all other Buildings, utilities, monuments,
fences, walls, driveways, landscaping and other structures and facilities that
are at any time constructed, planted or installed on, under or within the
Premises, including as part of any Alterations.
“Increase” is defined in Section 4.1.
“Interest Rate” means two percent (2%) in excess of the rate published in the
Wall Street Journal for the period in question as the “prime rate,” or, if there
is no such rate published, the rate publicly announced by Citibank or its
successors for the period in question as the rate (however denominated) given to
its best commercial customers for unsecured commercial loans, or, if there is no
such rate announced, the rate of ten percent (10%) per annum (calculated on the
basis of a 365/366-day year), or, if less, the maximum rate of interest
permitted to be charged under applicable law by the payee of such interest.
“Intervening Lease” is defined in Section 13.7(c).
“Land” is defined in Recital A.

 

10



--------------------------------------------------------------------------------



 



“Lease” is defined in the introductory paragraph to this Lease, and includes all
Exhibits attached hereto.
“Leasehold Mortgage” means any deed of trust, mortgage, assignment, security
interest, lien or other encumbrance of, in or against Lessee’s leasehold estate
created by this Lease or Lessee’s leasehold interest in the Premises or any part
thereof (excluding any lien, pledge or security interest relating to any
Equipment Financing).
“Lender” is defined in Section 15.5.
“Lender Affiliate” means any Lender which is an Affiliate of Lessee or the
Operator.
“Lessee” is defined in the introductory paragraph to this Lease.
“Lessee Loan” is defined in Section 15.5.
“Lessee Representatives” means Lessee’s agents, officers, directors, members,
employees, contractors, and invitees.
“Lessee Retained Obligations” is defined in Section 8.1.
“Lessee’s Interest Notice” is defined in Section 13.7(b).
“Lessor” is defined in the introductory paragraph to this Lease.
“Lessor Exceptions” means (i) the lien of and any security interest created by
any Fee Mortgage; and (ii) any liens, exceptions and restrictions on, against or
relating to the Premises which have been created by, or have resulted solely
from acts of, Lessor or Lessor Representatives occurring on or after the
Effective Date and in violation of the terms of this Lease, unless the same were
created with the written concurrence of Lessee or as a direct or indirect result
of a default by Lessee under this Lease.
“Lessor Indemnitees” means (i) Lessor; (ii) all Affiliates of Lessor; and
(iii) all trustees, directors, officers, members, employees and agents of any of
them.
“Lessor Representatives” means Lessor’s agents, officers, directors, members,
employees, and contractors.
“Lessor’s Share” is defined in Section 17.5(c).
“Lessor Transfer” is defined in Section 13.7.
“Lessor Transfer Obligations” is defined in Section 5.1.
“Liens” is defined in Section 15.4.
“Liquor Licensee” is defined in Section 2.5(c).

 

11



--------------------------------------------------------------------------------



 



“Luxury Hotel” means a hotel facility whose standards of operation and physical
characteristics are substantially equal to or higher than the average standard
of operation and physical characteristics of the five (5) hotels located in the
City which reflect a quality standard of hotel operation at least equal to the
higher of (i) the operation of the Hotel as managed and operated on the
Effective Date, and (ii) the top tier of recognition as a so-called four
(4) star hotel or equivalent rating (based on the criteria employed by the
primary national hospitality industry rating services, including the Mobil
Travel Guide, Conde Nast Traveler, and the American Automobile Association) (the
“Luxury Hotel Competitive Set”). As of the Effective Date, the following hotels
located in the City are considered to be included within the Luxury Hotel
Competitive Set: the Park Hyatt Hotel; the Campton Place Hotel; the Huntington
Hotel; the Fairmont Hotel; the Westin St. Francis Hotel. It is recognized that
not all services and facilities available in each Luxury Hotel will necessarily
be provided by all Luxury Hotels, but that the composite of services,
facilities, and amenities provided by each Luxury Hotel will cause such hotel to
be deemed to constitute a Luxury Hotel. It is also recognized that during the
Term of this Lease: (A) the list of the hotels comprising the Luxury Hotel
Competitive Set may require modification as one or more existing hotels in the
City is taken out of operation or suffers a decline or benefits from an
improvement in its quality ratings and/or as new or remodeled hotels are added
to the hotel market in the City and are operated in a manner that would qualify
them for inclusion as part of the Luxury Hotel Competitive Set; and (B) the
four-star quality rating for hotels in the City, as currently determined by the
existing primary national hospitality rating services, includes a variety of
hotels of different sizes, types, geographic locations and operations that fall
within a quality range which varies from slightly less than five-star (or
absolute top quality) status and slightly better than three-star (or somewhat
lower quality) status. As used in this definition of Luxury Hotels, the term
“top tier” hotels, when used to refer to hotels within the four-star or
equivalent rating, shall refer to those hotels within the four-star or
equivalent rating which occupy the top level of recognition within such
four-star category (i.e., that are closest in ranking to five-star hotels). The
parties acknowledge that the Luxury Hotel Competitive Set may be revised from
time to time during the Term of this Lease, but not more frequently than at five
(5) year intervals, to reflect current conditions and quality ratings of hotels
in the City at a four-star or equivalent rating (based on rating standards and
criteria at the time being employed by the companies or firms which are then
generally recognized as the primary national hospitality rating services),
provided that at all times the Luxury Hotel Competitive Set shall consist only
of hotels in the City that occupy the top tier of recognition within such
four-star rating range or its equivalent. In the event that any dispute arises
between Lessor and Lessee as to which five (5) hotels in San Francisco reflect a
quality standard of hotel operation which satisfies the above-stated
requirements, such dispute shall, upon the request of either party, be resolved
by arbitration pursuant to Section 18.
“Major Alteration” is defined in Section 11.1.
“Major Casualty” is defined in Section 17.2.
“Management Agreement” means any agreement, contract or lease (other than a Food
and Beverage Agreement) entered into by Lessee from time to time with any
Operator relating to the management or operation of the Hotel or any other
Improvements, including the property management agreement which is described on
Exhibit B attached hereto as one of the Hotel Operating Agreements, and also
includes any franchise, license or similar agreement, whether entered into with
the Operator, any affiliate of the Operator, or any third party, relating to the
use of any trade names, trademarks, central or corporate services, or other
rights or facilities in connection with the operation of the Hotel or any other
Improvements. Each Management Agreement shall contain provisions which comply
with the requirements of Section 9.2 of this Lease or shall be subject to a
subordination agreement imposing such requirements.

 

12



--------------------------------------------------------------------------------



 



“Memorandum of Lease” means the Memorandum of Lease, in the form attached hereto
as Exhibit C, to be recorded by Lessee, at Lessee’s cost and expense, promptly
following the execution and delivery of this Lease by the parties.
“Monetary Obligations” means (i) Rent and all other sums payable by Lessee under
this Lease to Lessor or to any Lessor Indemnitee, (ii) Impositions,
(iii) premiums for insurance required to be maintained by Lessee under this
Lease, and (iv) all sums payable by Lessee under this Lease to any Person other
than Lessor or any Lessor Indemnitee, which sums, if not timely paid, could
result in the imposition of a lien or charge against the Premises.
“Monthly Cash Flow” means, for each calendar month during the Term, the actual
gross receipts of revenue and income from the operation of the Premises, the
Hotel, and/or the Hotel Business for such month, as determined in accordance
with the cash receipts method of accounting. Monthly Cash Flow shall not include
any Capital Event Proceeds.
“Morgans” means Morgans Hotel Group, LLC, a Delaware limited liability company.
“Net Operating Income” or “NOI” means, for any Operating Year or, in the case of
the provisions of Section 7.2(f) for any period of twelve (12) consecutive
calendar months, the Total Revenues for such Operating Year or 12-month period,
as applicable, less the sum of (for the applicable period) (i) Ordinary
Operating Expenses, (ii) amounts deposited into the FF&E Reserve, but not in
excess of an aggregate deposit equal to four percent (4%) of Total Revenues, and
(iii) Debt Service payable on any Equipment Financing.
“Notice of Election to Terminate” is defined in Section 17.7.
“Notices” is defined in Section 20.1.
“Operating Contract” is defined in Section 13.1.
“Operating Year” means each consecutive calendar year during the Term,
commencing with the calendar year in which the Effective Date occurs and ending
with the calendar year in which this Lease shall expire or terminate. In the
event that the Term of this Lease shall commence on a date other than January 1
of a calendar year, or shall terminate on a date other than December 31 of a
calendar year, that portion of any such calendar year in which the Term of this
Lease shall be in effect shall be considered to be an Operating Year for
purposes of this Lease. Without limiting the foregoing, the parties acknowledge
and agree that the initial Operating Year shall commence upon the Bankruptcy
Court Approval Date, as defined in the Purchase Agreement and shall end on
December 31, 2004.
“Operator” means the management company or other entity (excluding any Food and
Beverage Operator) retained by Lessee from time to time to manage and operate
the Hotel and/or any other Improvements on the Premises. Each Operator shall be
subject to the approval of Lessor as and to the extent provided in Section 9.1
of this Lease.

 

13



--------------------------------------------------------------------------------



 



“Ordinary Operating Expenses” means, for any specified period, without
duplication of any item, all costs, expenses, debts, liabilities and/or
obligations arising from the operation of the Hotel which are paid or incurred
by Lessee or by Operator as agent for Lessee and which are treated as expenses
under both GAAP and the Accounting Standards, but excluding:
(a) depreciation of any Improvements, FF&E, and capitalized operating equipment;
(b) amortization of assets held under capital leases and costs of acquiring
leaseholds and leasehold improvements;
(c) all Disqualified Expenses;
(d) capital expenses (meaning any item of expense that, according to GAAP, is
not properly treated as a current expense on the books of the Hotel, but rather
should be capitalized);
(e) Debt Service on any Lessee Loans or Equipment Financing, or any other
payments made in respect of any Lessee Loans or Equipment Financing;
(f) any payment on account of dividends or other return on the equity investment
of the owners of Lessee;
(g) Rent payable under this Lease;
(h) amounts deposited into any Reserve Account, including the FF&E Reserve
Account.; and
(i) any other sums which any other provision of this Lease expressly states
shall not constitute Ordinary Operating Expenses.
Notwithstanding the foregoing, amounts which are funded by Lessee to SC Geary
LLC from time to time for the purpose of covering or defraying any operating
deficits arising from the operation of the restaurant and bar facilities at the
Hotel (whether such funding is made by Lessee directly or indirectly to SC Geary
LLC, and whether made in the form of equity contributions or otherwise),
including any such amounts funded for payment of any shortfall in the payment of
management fees owed to ZM SF Ventures LLC, shall, but in each such case only to
the extent funded pursuant to the provisions of the Hotel Operating Agreement
listed as item (4) in Exhibit B hereto, be included as Ordinary Operating
Expenses even if, under the Accounting Standards and/or GAAP, such amounts would
not otherwise qualify as expenses.
“Owner’s Policy” means the ALTA Owner’s Policy of Title Insurance issued by
Title Company to Lessor concurrently with Lessor’s acquisition of fee ownership
of the Premises pursuant to the Purchase Agreement.
“Permitted Alterations” is defined in Section 11.1.

 

14



--------------------------------------------------------------------------------



 



“Permitted Exceptions” means any liens, exceptions and restrictions on, against
or relating to the Premises which (A) exist on the Effective Date (excluding
only matters which are actually known to Lessee but have not been disclosed in
writing to Lessor prior to the Effective Date, whether by Lessee or the Title
Company, and are not otherwise actually known to Lessor on the Effective Date),
or (B) are expressly permitted under the terms of this Lease to be created by
Lessee for a period that could extend beyond the Termination Date, or (C) will
terminate by their express provisions on or before the Termination Date, or
(D) are unconditionally subordinate to this Lease and Landlord’s rights
hereunder, and expressly provide that they will not remain in effect following
any termination of this Lease by Landlord upon an Event of Default, or (E) are
hereafter consented to in writing by Lessor as liens, exceptions or restrictions
which would be binding on Lessor or the Premises following the Termination Date,
but specifically excluding any Leasehold Mortgage unless such Leasehold Mortgage
is fully released and reconveyed prior to the Termination Date.
“Permitted Materials” is defined in Section 12.1.
“Permitted Transferee” is defined in Section 13.1.
“Permitted Uses” means the use, occupancy, operation, maintenance, repair,
improvement, replacement and Alteration of the Improvements as a Luxury Hotel
(including the roof of the Improvements), and uses customarily ancillary thereto
(excluding any gaming casino or similar facility, and excluding any condominium,
cooperative or other residential development which is offered to the public for
sale), or such other or additional use as may hereafter be expressly consented
to in writing by Lessor, which consent may be given or withheld, and shall be
subject to such conditions as are required by Lessor (including, without
limitation, an increase in the Rent payable hereunder and/or a restructuring of
all or part of the Rent as participating rent), in Lessor’s sole and absolute
discretion.
“Person” means any individual, trust, partnership, corporation, limited
liability company, or other entity, including any governmental body, agency,
authority or official.
“Personal Property” is defined in Section 15.6.
“Potential Default” means a condition or event which, with the giving of notice
or the passage of time, or both, would constitute an Event of Default hereunder.
“Premises” is defined in Recital C of this Lease.
“Proceeds” is defined in Section 17.6.
“Project Costs” is fined in Section 5.2.
“Public Accommodations Laws” means all applicable laws, ordinances, rules and
regulations of all duly constituted federal, state or municipal authorities,
including, without limitation, Title III of the Americans with Disabilities Act
of 1990, 42 U.S.C. Sections 12181-12183, 12186(b)-12189, the ADA Accessibility
Guidelines promulgated by the Architectural and Transportation Barriers
Compliance Board, the public accommodations title of the Civil Rights Act of
1964, 42 U.S.C. 2000a et seq., the Architectural Barriers Act of Rehabilitation
Act of 1968, 42 U.S.C. 4151 et seq., Title V of the Rehabilitation Act of 1973,
29 U.S.C. 790 et seq., the Minimum Guidelines and Requirements for Accessible
Design, 36 C.F.R. Part 1190, and the Uniform Federal Accessibility Standards,
and any and all similar state and municipal laws, ordinances, rules and
regulations now or hereafter adopted, published or promulgated, or otherwise in
force, all as the same are in effect on the Term Commencement Date or as may be
hereafter modified, amended or supplemented.

 

15



--------------------------------------------------------------------------------



 



“Purchase Agreement” is defined in Recital A to this Lease.
“Purchaser” is defined in Recital A to this Lease.
“Qualified Transferee” is defined in Section 13.1.
“Qualifying Amount” is defined in Section 7.2(f).
“Receiving Party” is defined in Section 20.2.
“Recipient Agencies” means the City, the State, and any other federal, state or
municipal governmental bodies, or public or private utility companies.
“Related Instruments” is defined in Section 16.1.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, leaching, migrating, dumping or disposing into the air,
land, surface water, ground water or the environment of any Hazardous Materials
(including the abandonment or discarding of receptacles containing any Hazardous
Materials).
“Release Requirement” is defined in Section 7.2(f).
“Rent” is defined in Section 4.2.
“Replacement Operator” is defined in Section 9.2.
“Requesting Party” is defined in Section 20.2.
“Required Alterations” is defined in Section 11.3.
“Required Alterations Escrow Account” is defined in Section 7.2(a).
“Required Alterations Escrow Payments” is defined in Section 7.2(b).
“Restoration Work” is defined in Section 17.2.
“Retained Interests” is defined in Recital B.
“Seasonal Rent Reserve” is defined in Section 7.2(a).
“Seasonal Rent Reserve Escrow Payments” is defined in Section 7.2(b).

 

16



--------------------------------------------------------------------------------



 



“State” means the State of California, and all of its agencies, departments and
divisions.

“Substantial Completion” or “Substantially Completed” means, with respect to any
Improvements or Alterations, the completion of work on such Improvements or
Alterations to a condition in which they are usable for their intended purposes,
subject only to completion of minor punch list items, in accordance with and
without material deviation from approved plans, applicable construction contract
requirements and the terms and conditions of this Lease, and provided that all
inspection signoffs required from any City officials or inspectors under
applicable City building codes and ordinances for lawful occupancy and operation
of the Hotel in accordance with this Lease have been obtained.
“Surrender Date” means the later of: (i) the Termination Date; or (ii) the date
Lessee fully quits and surrenders the Premises to Lessor in accordance with the
applicable requirements of this Lease.
“Surviving Obligations” means any obligations of Lessee or Lessor under this
Lease, actual or contingent, which arise on or prior to the Termination Date and
which by their express terms, or pursuant to any other provisions of this Lease,
survive the Termination Date.
“Term” is defined in Section 3.1.
“Term Commencement Date” is defined in Section 3.1.
“Termination Date” means the Expiration Date, or such earlier date as this Lease
may be terminated in accordance with its terms.
“Title Company” means Chicago Title Insurance Company.
“Total Appropriation” is defined in Section 17.4.
“Total Revenues” means, without duplication of any item, all revenue, sales,
proceeds and income of any kind or character earned by or paid to Lessee which
are treated as revenue under GAAP and the Accounting Standards in respect of the
Premises or the operation of the Hotel, including without limitation the
proceeds of any business interruption insurance relating to the loss of revenues
from the operation of the Hotel, except that the following shall not be included
in determining Total Revenues:
(a) Gross Receipts Taxes;
(b) Capital Event Proceeds;
(c) rebates, discounts, or credits of a similar nature with respect to
purchases, except (other than for purposes of calculating the required amount of
deposits to the FF&E Reserve Account) to the extent that the amount of such
rebates, discounts or credits has been or is to be included in the calculation
of Ordinary Operating Expenses;
(d) other income or proceeds derived from business operations or investments
outside of the Hotel and resulting other than from (i) the use or occupancy of
the Hotel, or any part thereof, including income derived from securities or
other property acquired and held for investment, or (ii) the sale of goods,
services, room accommodations, food and beverage, or other items sold on or
provided from the Hotel in the ordinary course of business;

 

17



--------------------------------------------------------------------------------



 



(e) interest earned on funds held in any Reserve Account;
(f) the value of any complimentary rooms, goods or services;
(g) gratuities, to the extent the same are collected for the benefit of and paid
over to any Hotel Employees;
(h) charges or payments collected from patrons or guests for telephone,
telegraph, facsimile transmission, computer access services, and other
communications systems access or toll charges;
(i) any rent, license fee, concession charge, or other fees or charges in lieu
of rent paid by any sublessee, concessionaire, or licensee whose revenues are
otherwise included in the calculation of Total Revenues;
(j) refunds to Hotel guests or credits to any Hotel customers for lost or
damaged items; and
(k) refunds to parking customers or any credits to any parking customers for
lost or damaged items.
Notwithstanding the foregoing, amounts which are paid or distributed to Lessee
from time to time on account of or arising from any income, profits or other
earnings from the restaurant and/or bar operations at the Hotel, whether such
payments or distributions are made in respect of Lessee’s ownership interest in
495 Geary LLC or otherwise, including without limitation any rent payments made
to Lessee pursuant to the Operating Lease (Food and Beverage Premises) listed as
item (2) in Exhibit B hereto, shall, but only to the extent made pursuant to the
provisions of the Hotel Operating Agreements listed as item(s) (2), (3), (4),
(5) and (6) in Exhibit B hereto, be included as Total Revenues even if, under
the Accounting Standards and/or GAAP, such amounts would not otherwise qualify
as revenues from the operation of the Hotel. All such payments or distributions
to Lessee shall also be included in determining Monthly Cash Flow.

 

18



--------------------------------------------------------------------------------



 



“Transfer” means any sublease, sale, assignment, conveyance, exchange,
encumbrance, hypothecation or other transfer, voluntary or involuntary, by
operation of law or otherwise, of all or any portion of Lessee’s estate or
interest in the Premises or this Lease, other than a Leasehold Mortgage or an
Equipment Financing complying with the requirements of Section 15.5 or
Section 15.6, respectively. “Transfer” also shall mean and include any of the
following transactions: (i) if Lessee is a corporation with fewer than 500
shareholders and is not listed on a recognized exchange or other public trading
system regulated by the United States or any foreign government, an assignment,
sale, conveyance, exchange or other transfer, directly or indirectly, whether
through a single transaction or multiple transactions, of the lesser of
(A) fifty percent (50%) or more of the stock or voting rights of Lessee or (B) a
controlling interest (as defined below) in such corporation, (ii) if Lessee is a
trust, an assignment, sale, conveyance, exchange or other transfer, directly or
indirectly, whether through a single transaction or multiple transactions, of
fifty percent (50%) or more of the beneficial interest of Lessee from that
existing on the date that Lessee became Lessee under this Lease; (iii) if Lessee
is a limited liability company, any assignment, sale, conveyance, exchange or
other transfer, directly or indirectly, whether through a single transaction or
multiple transactions, of (A) such portion of the interest of any member which
is designated as a manager of such limited liability company in the operating
agreement for such company which would result in such member no longer having a
controlling interest in such company, or (B) either (1) fifty percent (50%) or
more of the beneficial ownership of the membership interests of Lessee from that
existing on the date that Lessee became Lessee under this Lease or (2) a
controlling interest in such limited liability company; (iv) if Lessee is a
partnership, any assignment, sale, conveyance, exchange or other transfer,
directly or indirectly, whether through a single transaction or multiple
transactions, of (x) any general partnership interest of Lessee or (y) fifty
percent (50%) or more of the beneficial ownership of the limited partnership
interests of Lessee from that existing on the date that Lessee became Lessee
under this Lease; or (v) if Lessee is a joint venture other than a partnership,
trust, or limited liability company, any assignment, sale, conveyance, exchange
or other transfer, directly or indirectly, whether through a single transaction
or multiple transactions, of (A) fifty percent (50%) or more of the beneficial
ownership of the joint venture interests of Lessee from that existing on the
date that Lessee became Lessee under this Lease, or (B) a controlling interest
in such joint venture. As used herein, the term “controlling interest” shall
mean the ownership of stock or voting rights in a corporation, or membership
interests in a limited liability company, which by reason of the articles or
by-laws of the corporation, the operating agreement of the limited liability
company, or any voting trust or other contract or agreement among the
stockholders of the corporation or the members of the limited liability company,
authorizes, enables or permits the holder of such stock, voting rights, or
membership interests to effectively control the management and/or policies of
such corporation or limited liability company.
“Transfer Notice” is defined in Section 13.2.
“Transferee” means and includes any sublessee (other than pursuant to a minor
sublease, as defined in Section 13.1(b), where permitted hereunder), purchaser,
assignee or other transferee or recipient of all or any portion of Lessee’s
estate or interest in the Premises or this Lease, pursuant to a Transfer which
is permitted hereunder.
“Transition Period” is defined in Section 9.2.
“Unsecured Debt” means the indebtedness owed by Lessee to any nonaffiliated
unsecured creditors of Lessee, to the extent such indebtedness was in existence
prior to the Term Commencement Date and qualifies as an allowed claim in that
certain bankruptcy proceeding of Lessee, pending as Case No. 03-41984-brl, in
the United States Bankruptcy Court for the Southern District of New York, filed
August 15, 2003.
“Withdrawal Month” is defined in Section 7.2(f).
“Work” is defined in Section 7.1(b).

 

19



--------------------------------------------------------------------------------



 



2. LEASE OF PREMISES
2.1 Lease of Premises
Lessor hereby leases the Premises to Lessee, and Lessee hereby leases the
Premises from Lessor, subject to each and all of the terms, conditions and
reservations contained in this Lease, all Entitlements and other Applicable
Laws, and all liens (including the lien for any Impositions), easements,
encumbrances, restrictions, exceptions, rights and conditions now or hereafter
affecting the Premises, but excluding any Lessor Exceptions (collectively,
“Conditions of Title”).
2.2 Assignment of Acquired Interests
Lessor hereby assigns to Lessee, without any warranty or representation, express
or implied, for the use and enjoyment of Lessee exclusively for and in
connection with the operation of the Hotel, but solely for and during the Term
of this Lease, and without the payment of any consideration by Lessee to Lessor
other than the Rent payable hereunder, all Acquired Interests other than the
Premises (the “Assigned Acquired Interests”), and Lessee hereby accepts such
assignment and agrees to use and employ the Assigned Acquired Interests solely
and exclusively for the use, benefit and operation of the Hotel for and during
the Term of this Lease in accordance with and subject to the provisions of this
Lease. Upon any termination of this Lease, whether upon or prior to the
Expiration Date, all Assigned Acquired Interests shall automatically and without
further action by the parties revert and be deemed reassigned to Lessor, without
the payment of any additional consideration by Lessor, and upon request by
Lessor, Lessee shall promptly execute and deliver to Lessor such instruments of
assignment as shall be reasonably required by Lessor to evidence such reversion
and reassignment to Lessor. Without limiting any other provisions of this Lease
relating to the indemnification of Lessor, including Sections 10.3 and 12.4
hereof, Lessee shall indemnify, defend and hold Lessor harmless from and against
any and all damages, losses, claims, liabilities, costs and expenses (including
reasonable attorneys’ fees and costs) arising with respect to the Assigned
Acquired Interests and accruing at any time prior to the Termination Date (or if
Lessee holds over, the Surrender Date). The obligations of Lessee set forth in
this Section 2.2 shall survive the expiration or any earlier termination of this
Lease.
2.3 Acceptance of the Premises
Lessee accepts the lease of the Premises and the assignment of each of the
Assigned Acquired Interests “AS IS, WITH ALL FAULTS,” in their respective
condition, and Lessee assumes the risk of any and all latent or patent defects
in the condition of the Premises or any of the Assigned Acquired Interests.
Lessor makes no representations or warranties of any kind regarding title,
condition, adequacy or suitability, the presence or absence of any defects,
deficiencies, limitations or restrictions thereon or relating thereto, or the
validity or enforceability of any rights or interests acquired by Lessee under
this Lease relating to any of the Assigned Acquired Interests. Without limiting
the foregoing, Lessee expressly acknowledges and agrees that Lessor has not made
any express or implied representations or warranties of any kind or nature with
respect to the Premises or the Assigned Acquired Interests, and that Lessor has
disclaimed any warranties that otherwise may be implied by law, as to any
matters relating to the Premises or the Assigned

 

20



--------------------------------------------------------------------------------



 



Acquired Interests, including the suitability of the soils or subsoils; the
presence, absence, location or character of any archaeological, architectural,
cultural, or historical resources or improvements; the characteristics of the
Premises or any Improvements thereon or of any of the Assigned Acquired
Interests; the suitability of the Premises or the use of any Assigned Acquired
Interests for or in connection with the operation of the Hotel or for any other
use; the validity or enforceability of any currently-existing Entitlements; the
economic feasibility of the Hotel or the Premises or any of the Assigned
Acquired Interests; any matter relating to or any aspect of the Conditions of
Title to the Premises; and/or the presence, absence, location, character,
condition or nature of any Hazardous Materials on, under, about or in the
vicinity of the Premises. Lessee acknowledges that in determining to enter into
this Lease, Lessee is fully familiar with the Premises and the Assigned Acquired
Interests based both on the possession and operation of the Premises and the use
and enjoyment of the Assigned Acquired Interests by Lessee for a substantial
period immediately prior to the Effective Date and also on the performance by
Lessee of all investigations of the Premises and the Assigned Acquired Interests
that Lessee has deemed to be necessary or appropriate for use as a Luxury Hotel
or any other use, including soils and environmental studies; zoning, utilities
and drainage studies; physical site inspections and investigations; a thorough
review of the Entitlements and any related zoning, land use, cultural,
historical, architectural, design, construction, or environmental requirements;
appraisals; market and economic feasibility studies; and discussions with the
City, State and all other public agencies with jurisdiction over the Premises,
and Lessee has fully satisfied itself as to suitability, feasibility and all
other matters relating to the Premises and the Assigned Acquired Interests based
solely on Lessee’s pre-existing familiarity with the Premises and the Assigned
Acquired Interests and on Lessee’s investigations and analyses and not in
reliance on the accuracy or completeness of any information provided by Lessor
or any of its directors, officers, members, employees, agents, consultants or
contractors. Without limiting the generality of the foregoing, Lessee assumes
the risk of any and all liens, easements, encumbrances and other restrictions,
rights or conditions affecting the Premises and/or the Assigned Acquired
Interests (excluding solely any Lessor Exceptions), regardless of whether the
same would materially and adversely affect the development, construction,
financing, marketing, operation, management, repair, Alteration, use or
occupancy of the Premises or the operation of a Luxury Hotel on the Premises.
2.4 Purchase Agreement
(a) Assumption and Performance of Obligations. As part of the consideration for
this Lease, Lessee hereby unconditionally agrees to assume, as of and from and
after the Effective Date, and to pay or perform, as applicable, (i) any and all
covenants, obligations and liabilities of the Lessor arising under, in
connection with, or relating to the Premises or the Assigned Acquired Interests,
which either (A) become performable, accrue or arise on or following the
Effective Date (other than Lessor Transfer Obligations), or (B) became
performable, accrued or arose prior to the Effective Date to the extent that the
same relate in any manner to the use, occupancy or condition of the Premises or
the Hotel Business conducted therein; and (ii) any and all covenants,
obligations and liabilities of the Seller under the Purchase Agreement which by
their terms survive the Closing of the purchase and sale transaction
contemplated therein (but only to the extent and during the period of such
survival), including, without limitation, any such covenants, obligations and
liabilities set forth in Section 4.3 of the Purchase Agreement (collectively,
the “Assumed Obligations”). Lessee shall indemnify, defend and hold all Lessor
Indemnities harmless from and against any and all claims, liabilities, losses,
damages, injuries, and costs and expenses (including, without limitation,
attorneys’ fees and expenses) arising directly or indirectly, in whole or in
part, from or in connection with any failure of performance under or with
respect to, or any breach of, any Assumed Obligations.

 

21



--------------------------------------------------------------------------------



 



(b) Certain Insurance and Condemnation Proceeds. Lessor shall pay over or assign
to Lessee, as applicable, for deposit into the Hotel Operating Accounts, a sum
equal to such amount, if any, as may be paid or assigned to the Purchaser on
account of the proceeds of any business interruption insurance carried by or for
Seller to the extent that such proceeds relate to any period on or following the
Term Commencement Date and have been actually paid over or assigned to Purchaser
by Seller at the Closing pursuant to the provisions of Section 7.1 of the
Purchase Agreement. In addition, to the extent that the Seller has assigned to
Purchaser at the Closing under the Purchase Agreement any insurance or
condemnation proceeds, or right to receive the same, that were paid or are
payable on account of damage to or loss or appropriation of any Improvements or
Personal Property (as such terms are defined in the Purchase Agreement), Lessor
agrees to cause Purchaser to deposit such proceeds, as and when received, in the
appropriate Capital Reserve Account to be used by Lessee for the repair and
reconstruction of the Improvements or the replacement of such Personal Property.
(c) Closing Costs. As Additional Rent, Lessee agrees to pay, or to reimburse
Lessor upon demand for the payment of, as applicable, all stamp and documentary
transfer taxes, sales and use taxes, personal property taxes, utility or other
deposits for goods or services provided or to be provided to the Premises,
permit or license transfer fees or charges, and any escrow fees and charges, to
the extent relating to or incurred in connection with the creation of this Lease
or Lessee’s leasehold interest in the Premises, the assignment of the Assigned
Acquired Interests, or the recordation of any Memorandum of Lease or other
instrument evidencing or relating to the leasehold estate of Lessee.
(d) Employees. Lessee agrees that effective upon and following the Closing,
Lessee shall continue to employ or cause to be employed a sufficient number of
the employees who are employed at the Hotel or in connection with the Hotel
Business (for the purpose of this clause (d), as such term is defined in the
Purchase Agreement) immediately prior to the Closing so that Lessor (in its
capacity as Purchaser or otherwise) shall have no obligation under any
Applicable Law to give any layoff, closing or other termination notices, or
otherwise incur any liability with respect to any Hotel Employees in connection
with the acquisition of the Property by Purchaser pursuant to the Purchase
Agreement, including, without limitation, pursuant to the provisions of the
Federal Worker Adjustment and Retraining Notification Act, 29 U.S.C. 2101-2109,
and/or the California Worker Notification Law, Cal. Labor Code 1400 et seq. In
addition, following the Closing, neither Lessee, nor any Operator or Food and
Beverage Operator, shall terminate the employment of any Hotel Employees if such
termination would, under Applicable Law (including the statutes noted above), in
any manner impose any obligations or liabilities on Lessor (in its capacity as
Purchaser or otherwise) under or with respect to any requirements of the
aforesaid statutes. In no event shall Lessor (in its capacity as Purchaser or
otherwise incur, assume, or be deemed to have assumed any liability or
responsibility for payment or performance of the salaries, benefits and/or all
other payments and obligations owing at any time for or with respect to any
Hotel Employees who are, were or will be employed at the Hotel, whether by
Seller, Lessee, the Operator, any Food and Beverage Operator, or any Affiliate
of any of such entities (“Employment Obligations”),

 

22



--------------------------------------------------------------------------------



 



and as between Lessor and Lessee, Lessee shall be responsible for all such
Employment Obligations. Lessee shall deliver to Lessor within thirty (30) days
after the Term Commencement Date a true and complete list of all Hotel
Employees, identifying their positions and date of hire, and shall update such
list from time to time upon Lessor’s reasonable request, but in any event not
less frequently than once each Operating Year, and further, at Lessor’s request
from time to time, Lessee shall deliver to Lessor a true and complete copy of
any employment agreements in effect with respect to any one or more Hotel
Employees, including any contracts or collective bargaining agreements entered
into with any labor organization or union representing any Hotel Employees.
Except as otherwise expressly provided in this Lease or as Lessor may hereafter
agree otherwise in writing, and except as may be required under the provisions
of any collective bargaining agreements now in existence (including any
renegotiation thereof) applicable to union employees performing services for or
at the Hotel, all employment agreements relating to or affecting any Hotel
Employees shall be subject and subordinate to the right, title and interest of
Lessor under this Lease, and shall not survive the expiration or any earlier
termination of this Lease or otherwise be binding on Lessor in any respect,
regardless of whether Lessor shall exercise any of its rights under
Section 14.2(h) relating to the hiring of any Hotel Employees following the
termination of this Lease by reason of an Event of Default; provided that
nothing herein shall be construed to obligate Lessor under or to make Lessor a
party to any collective bargaining agreement covering any Hotel Employees,
either during the Term of this Lease or following the termination of this Lease
with respect to any Hotel Employees who are not actually hired by Lessor upon or
following such termination.
(e) Retained Interests and Assigned Acquired Interests. Lessee agrees to use and
employ the Retained Interests and any Assigned Acquired Interests solely for and
in connection with the operation of the Hotel and the Hotel Business, all in
accordance with and subject to the requirements of this Lease.
2.5 Hotel Operations
(a) Lessor acknowledges that it has approved the Hotel Operating Agreements, as
the same are in effect on the Term Commencement Date. No material modification
of or amendment to such Hotel Operating Agreements shall be effective unless and
until such modification or amendment has been approved by Lessor, which approval
shall not be unreasonably withheld or delayed. In addition, Lessee shall not
enter into any new or replacement Management Agreement, or enter into or permit
the Operator or any Affiliate thereof to enter into a new or replacement Food
and Beverage Agreement, without the prior written approval of Lessor as and to
the extent provided in Section 9 of this Lease.
(b) Subject to the provisions of Sections 11.5(h) and 17, Lessee shall take all
actions reasonably required to ensure that all operations at the Hotel,
including all guest and meeting room facilities, all restaurant and bar
premises, mini-bar facilities, and any other areas in which alcoholic or other
beverages and/or food will be served or made available to guests and customers
of the Hotel (including room service and banquet facilities), will be fully
serviceable and in full operation on and following the Term Commencement Date.
In addition, except to the extent provided below or as Lessor may hereafter
agree otherwise in writing, all contracts and agreements for or relating to the
provision of goods or services to or for the Hotel (i) shall not be binding upon
or

 

23



--------------------------------------------------------------------------------



 



enforceable against Lessor, (ii) shall be fully subordinate to the rights and
interests of Lessor under this Lease, and (iii) except as otherwise expressly
provided in Section 8.1, Section 8.2(b), Section 9.2, or Section 14.2(h) hereof,
shall terminate and be of no further force or effect on the Termination Date;
provided that the foregoing requirements shall not apply with respect to (A) any
such contracts or agreements that are entered into with a Person who is not an
Affiliate of Lessee, the Operator, or any Food and Beverage Operator, where the
contract or agreement is terminable at the election of the Lessee, the Operator,
or any Food and Beverage Operator, upon not more than sixty (60) days notice and
without the payment of any fee, penalty or other consideration on account of
such termination, and (B) any such contracts or agreements that were in effect
and actually known to the Purchaser on the Approval Date (as such term is
defined in the Purchase Agreement).
(c) Without limiting the foregoing provisions of this Section 2.5, Lessee shall
ensure that at all times during the Term (i) any and all liquor licenses
required for the lawful sale and service of alcoholic beverages at or within the
Hotel, whether in or from any restaurant, bar or lounge areas, or mini-bar
facilities, and including room service operations, shall have been issued and
shall be in full force in effect, and (ii) the holder of any liquor license(s)
relating to the sale or serving of alcoholic beverages at, within or from the
Hotel (“Liquor Licensee”), and the terms of any contract or agreement with the
Liquor Licensee relating to the sale or serving of alcoholic beverages at,
within or from the Hotel, shall be in compliance with the requirements of
Section 14.2(h) of this Lease. The parties contemplate that upon or as soon as
reasonably practicable following the Term Commencement Date, the existing liquor
licenses for the Hotel will be transferred to a limited liability company or
other joint venture entity in which Lessor or an Affiliate of Lessor holds an
equity interest without operating management rights and without an interest in
profits, losses or distributions, and Lessee, the Operator, or an Affiliate of
Lessee or the Operator holds an equity interest together with operating
management rights and all interest in profits, losses and distributions, which
entity shall be governed by an operating agreement substantially in the form
attached hereto as Exhibit D. In the event that the Liquor Licensee is an entity
in which Lessor or any Affiliate of Lessor holds any equity interest, and
Lessee, Operator, or any Affiliate of Lessee or Operator, holds any equity
interest together with operating management rights and all interest in profits,
losses and distributions, Lessor and Lessee agree to cooperate, and cause any
Affiliate of the respective party (including in the case of Lessee the Operator
and any Affiliate of the Operator) to cooperate, in causing the Liquor Licensee
to become a party to any existing Hotel Operating Agreement which provides for
the sale or serving of alcoholic beverages at, from or within the Hotel, or
otherwise to enter into such operating agreements or operating leases with
Lessee, the Operator, or any Food and Beverage Operator, as may be required from
time to time to permit the lawful sale and serving of alcoholic beverages
pursuant to the applicable liquor license. Any such operating agreement or
operating lease shall be in form and substance permitted by Applicable Laws and
otherwise reasonably acceptable to Lessor and Lessee, including, without
limitation, indemnification of Lessor or such Affiliate of Lessor from and
against any liability (civil, statutory, regulatory or criminal) relating to the
sale or serving of alcoholic beverages pursuant to such liquor license
(excluding solely any liability which results from the gross negligence or
willful

 

24



--------------------------------------------------------------------------------



 



misconduct of Lessor or any Affiliate of Lessor which has an equity interest in
the Liquor Licensee), but shall not impose any fees on the operator thereunder
in consideration of the creation of such operating agreement or lease. In the
event that at any time only a temporary liquor license has been issued for the
sale or serving of alcoholic beverages in any area of the Hotel, Lessee and
Lessor (to the extent that Lessee, Lessor or any Affiliate of Lessee or Lessor
holds an equity or management interest in the Liquor Licensee) shall cooperate
in taking or causing to be taken all actions as shall be reasonably required
(A) to ensure that the Liquor Licensee holding such temporary license shall not
make or permit any change in the ownership or control of such Liquor Licensee if
such change would in any way obstruct or delay the issuance of a permanent
liquor license in replacement of such temporary liquor license, and (B) to cause
the Liquor Licensee which holds such temporary liquor license to diligently
pursue the issuance of a permanent liquor license in replacement of such
temporary liquor license as quickly as is permitted under Applicable Law.
2.6 Quiet Enjoyment
So long as this Lease has not been terminated as the result of any Event of
Default or the occurrence of any other event of termination hereof expressly
provided herein, Lessee shall have the right to lawfully and quietly hold,
occupy and enjoy the Premises during the Term, subject to the terms, conditions
and reservations contained in this Lease, without hindrance, interruption,
disturbance or molestation by Lessor or anyone claiming by, through or under
Lessor. Lessee’s sole remedies for a breach of the covenant contained in this
Section 2.6 shall be (i) a suit for damages instituted against Lessor, provided
that any recovery against Lessor shall be limited as provided in Section 20.3,
and/or (ii) a proceeding in equity for injunctive or other equitable relief for
the purpose of eliminating or mitigating the cause of the breach of the covenant
of quiet enjoyment. By its execution of this Lease, Lessee expressly waives any
and all rights at law or in equity to terminate this Lease or to withhold,
setoff, abate or otherwise reduce or defer the payment of Rent or any other sums
or charges payable by Lessee hereunder, or to exercise any other remedy against
Lessor except as expressly provided above, as a result of the breach by Lessor
of the covenant of quiet enjoyment contained herein.
2.7 Materiality Provisions
Without limiting the circumstances under which a particular matter may be
considered to be material or to have a substantial impact, the parties agree
that any provisions of this Lease which, with respect to any obligation of or
performance by Lessee under this Lease, or with respect to any rights or
obligations of Lessor under this Lease, refer to the materiality of any actions
or conditions, or to whether there may be a material effect, change or impact,
or to whether an item or matter is in material or substantial compliance with a
requirement of this Lease, shall be construed so that it shall be a material
action or condition, a material effect, change or impact, or a lack of material
or substantial compliance, if such action, condition, effect or impact, or lack
of compliance, would have a reasonable potential to result in (i) any failure to
maintain and continuously operate the Hotel as a Luxury Hotel within the meaning
of this Lease, or (ii) any interference which is more than de minimis with the
right or practical ability of the Lessee to use the Premises for any Permitted
Uses, or (iii) any violation of or non-compliance with any Applicable
Requirements, if such violation or non-compliance would, subject to Lessee’s
right to contest any such Applicable Requirements as expressly set forth in
Section 6.3(b), expose Lessor to any liability (civil, criminal, regulatory or
statutory) to any governmental body or third party which (in the case of any
civil liability) would be more than de minimis, or would in the case of a
violation of Applicable Laws survive a termination of this Lease and impose on
the fee owner of the Land and Improvements any cost which is more than de
minimis for the correction, removal or remediation of such violation, or
(iv) any reduction in the fair market value of the Property or the value of the
Lessor’s interest under this Lease which is more than de minimis, or (v) any
impairment of or restriction on the rights and remedies of Lessor upon the
occurrence of an Event of Default.

 

25



--------------------------------------------------------------------------------



 



3. LEASE TERM
3.1 Lease Term
The term of this Lease (the “Term”) shall commence on the Effective Date of this
Lease, as set forth on the opening page hereof (the “Term Commencement Date”)
and shall end at 11:59 p.m. on the Expiration Date, or such earlier date as this
Lease may be terminated in accordance with its terms.
3.2 Possession
Commencing on the Term Commencement Date, Lessee shall have possession of the
Premises, subject to each and all of the terms, conditions and reservations
contained in this Lease.
3.3 Memorandum of Lease
Concurrently with the execution and delivery of this Lease, Lessor and Lessee
shall execute, acknowledge and record (at Lessee’s sole cost) a Memorandum of
Lease in the form attached as Exhibit C (the “Memorandum of Lease”). In the
event of any termination of this Lease, whether occurring on the Expiration Date
or on or as of any earlier date in accordance with the terms hereof, Lessee
shall, upon request by Lessor, promptly execute, acknowledge and deliver to
Lessor a recordable instrument sufficient to remove this Lease, and any and all
rights and interests of Lessee in and to the Premises, as an encumbrance on or
other exception to Lessor’s fee title to the Premises, and upon any failure of
Lessee to provide such recordable instrument to Lessor as provided above, Lessor
shall be entitled to take all action that may be reasonably necessary to cause
the Memorandum of Lease to be released of record (and for such purpose, Lessee,
for itself and its successors-in-interest as the tenant under this Lease, hereby
irrevocably appoints and constitutes Lessor as Lessee’s true and lawful
attorney-in-fact, which appointment is coupled with an interest in the Land and
Improvements, for the purpose of executing, acknowledging and recording all such
documents, on behalf of and in the name of Lessee or its then
successor-in-interest as the tenant under this Lease, as applicable), and Lessee
shall be obligated to reimburse Lessor for all reasonable costs and expenses,
including reasonable attorneys’ fees and costs, incurred by Lessor in causing
such Memorandum of Lease to be released of record. The provisions of this
Section 3.3 shall survive the expiration or earlier termination of this Lease.
In the event of any failure by Lessee to perform its obligations under this
Section 3.3, Lessee shall be liable to Lessor for any and all losses, damages
and liabilities suffered or incurred by Lessor on account of such failure,
including, without limitation, any consequential damages suffered by Lessor with
respect to its business, its investments, its credit standing, or any economic
or financial penalty or burden.

 

26



--------------------------------------------------------------------------------



 



4. RENT
4.1 Annual Base Rent
(a) During the period commencing on the Term Commencement Date and continuing
thereafter until the Expiration Date, Lessee shall pay Lessor annual base rent
as provided in this Section 4.1 (“Annual Base Rent”):
(i) For the period from the Term Commencement Date up to the second (2nd)
anniversary of the Term Commencement Date, the annual sum of Two Million Eight
Hundred Forty Thousand and Four Dollars ($2,840,004.00), payable in equal
monthly installments, in advance as provided below, of Two Hundred Thirty-Six
Thousand Six Hundred Sixty-Seven Dollars ($236,667.00).
(ii) For the period from the second anniversary of the Term Commencement Date up
to the tenth (10th) anniversary of the Term Commencement Date, the annual sum of
Five Million Nine Hundred Fifty-Six Thousand One Hundred Fifty-Two Dollars
($5,956,152.00), payable in equal monthly installments, in advance as provided
below, of Four Hundred Ninety-Six Thousand Three Hundred Forty-Six Dollars
($496,346.00).
(iii) For all subsequent periods during the Term, the Annual Base Rent shall be
adjusted and shall be payable as provided in subparagraph (c) of this
Section 4.1.
The portion of the Annual Base Rent allocable to the lease of the tangible
personal property included as part of the Premises shall be equal to ten percent
(10%) of the Annual Base Rent per annum for the period commencing on the Term
Commencement Date and continuing thereafter until the seventh (7th) anniversary
of the Term Commencement Date. Following the seventh (7th) anniversary of the
Term Commencement Date, no portion of the Annual Base Rent payable under this
Lease shall be allocated to the lease of the tangible personal property in
recognition that the maximum useful life of the tangible personal property
included in the Premises is no more than seven (7) years. For the avoidance of
doubt, the portion of the Annual Base Rent allocated to the lease of tangible
personal property under this paragraph is solely for the purpose of allocating a
portion of the Annual Base Rent otherwise payable hereunder and shall not
increase, decrease or otherwise affect the amount of the Rent payable hereunder.
(b) Lessee shall pay Annual Base Rent in advance in equal monthly installments,
in the respective amounts set forth in Section 4.1(a) above, with the first such
monthly installment to be paid on the Term Commencement Date (prorated on the
basis of the actual number of days remaining until the end of the calendar month
in which the Term Commencement Date occurs), and each subsequent monthly
installment to be due and payable on the first day of each succeeding calendar
month during the Term; provided that the monthly installment of the Annual Base
Rent payable for any partial month in which the Term of this Lease shall expire
or shall otherwise be terminated in accordance with the provisions of this Lease
shall be prorated on the basis of the actual number of days in such month.

 

27



--------------------------------------------------------------------------------



 



(c) Annual Base Rent shall be adjusted on the tenth (10th) anniversary of the
Term Commencement Date and every five (5) years thereafter during the Term
(each, an “Adjustment Date”), by multiplying the then-current Annual Base Rent
by the Annual Base Rent Adjustment Percentage, and the Annual Base Rent, as so
adjusted, shall be payable, monthly in advance as provided above, until the next
Adjustment Date. For example, if the then-current Annual Base Rent were Ten
Million Dollars ($10,000,000.00) and the Annual Base Rent Adjustment Percentage
were one hundred six and one-half percent (106.5%), the new Annual Base Rent
would be Ten Million Six Hundred Fifty Thousand Dollars ($10,650,000.00). Lessor
shall provide Lessee with notice of the adjusted Annual Base Rent not less than
ten (10) Business Days prior to the date on which such adjusted amount is due
and payable; provided that any failure of Lessor to provide such notice shall
not invalidate any adjustment of the Base Rent provided for hereunder or defer
the effective date of the accrual of such adjusted Annual Base Rent, but in such
event Lessee shall not be deemed to be in default under this Lease in the
payment of the accrued and adjusted Annual Base Rent unless and until the
expiration of ten (10) Business Days after Lessor has provided such notice to
Lessee. For purposes of this Section 4.1(c), the following terms shall have the
following meanings:
(i) The “Annual Base Rent Adjustment Percentage” shall be the sum of one hundred
percent (100%) plus the increase (if any) (“Increase”) in the Ending Index over
the Beginning Index, expressed as a percentage; provided that the Increase
calculated for the first Adjustment Date shall not be greater than forty percent
(40%) nor less than twenty percent (20%), and the Increase calculated for any
subsequent Adjustment Date following the first Adjustment Date shall not be
greater than twenty percent (20%) nor less than ten percent (10%). Lessee
expressly understands and agrees that the Annual Base Rent payable hereunder
shall not be subject to reduction if on any Adjustment Date the Ending Index is
lower than the Beginning Index, so that for any period following any Adjustment
Date in no event shall the Annual Base Rent as adjusted be less than the Annual
Base Rent that was payable for the annual period immediately preceding such
Adjustment Date.
(ii) The “Ending Index” shall be the CPI for the second calendar month preceding
the Adjustment Date. For example, if the Adjustment Date were July 21, 2014, the
Ending Index would be the CPI for May, 2014.
(iii) The “Beginning Index” shall be the same as the Ending Index used to
calculate the previous adjustment (for example, if the Adjustment Date were
July 21, 2019, the Beginning Index would be the CPI for May, 2014); except that,
for purposes of calculating the first adjustment to the Annual Base Rent, the
Beginning Index shall be the CPI for the second calendar month preceding the
month in which the Term Commencement Date shall occur.
4.2 Rent and Additional Rent Defined
For purposes of this Lease: (a) “Annual Base Rent” shall have the meaning
assigned in Section 4.1 above; (b) “Rent” shall mean and include any and all
amounts and charges Lessee is obligated to pay to Lessor or to any Lessor
Indemnitee pursuant to this Lease, including Annual Base Rent and Additional
Rent; and (c) “Additional Rent” shall mean and include any Impositions, Project
Costs, and other amounts and charges, except Annual Base Rent, which are payable
to Lessor or at the direction of Lessor or are reimbursable by Lessee to Lessor
pursuant to this Lease (including without limitation any reimbursement due to
Lessor on account of Lessor’s election to perform or pay any obligation of
Lessee hereunder as and to the extent provided for in this Lease). Unless
otherwise expressly provided in this Lease, Lessee shall pay Lessor any
Additional Rent within thirty (30) days after delivery of Lessor’s invoice
therefor.

 

28



--------------------------------------------------------------------------------



 



4.3 Payment of Rent
Lessee shall pay Rent to Lessor at the prescribed times by wire transfer of
immediately available and lawful funds of the United States to such account or
accounts located in the United States of America as Lessor may designate to
Lessee in writing from time to time. If Lessor fails to so designate an account
for receipt of wire transfers of Rent, Lessee shall pay Rent to Lessor at the
address provided in Section 20.1, or to such other person and/or at such other
address as Lessor may designate in writing from time to time.
4.4 Lessee’s Obligations Unconditional
To the maximum extent permissible under Applicable Laws, this Lease shall
continue in full force and effect, and Lessee’s obligations (including Lessee’s
obligation to pay Rent) shall not be released, discharged, abated, or otherwise
affected by reason of: (a) any Casualty or Appropriation affecting all or any
portion of the Premises or the Improvements, except and solely to the extent
expressly provided in Section 17 below; (b) any restriction on, prevention of,
or interference with any use or operation of all or any portion of the Premises,
the Improvements, the FF&E, any Personal Property, or any revenues or income
received from or relating to the Premises; (c) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other
proceeding relating to Lessor or Lessee, or any action taken with respect to
this Lease by any court, trustee, debtor in possession, or receiver in any such
proceeding; (d) any claim of any type or nature which Lessee or any other Person
has or might have against Lessor or any Lessor Indemnitee; (e) any failure by
Lessor to comply with any of its obligations under this Lease or any other
agreement between Lessor and Lessee; (f) the failure of any Person using,
occupying or otherwise present on the Premises to perform or comply with any of
the terms of any agreement with Lessee; or (g) the termination of any or all of
the Entitlements, any Management Agreement, or any sublease or other agreement
relating to or affecting the Premises or any Improvements, whether voluntarily
or by operation of law. The obligations of Lessee under this Lease shall be
separate and independent covenants; and Lessee hereby waives, to the maximum
extent permitted by Applicable Laws, any rights that it may now or in the future
have to quit or surrender the Premises, to terminate this Lease, or to any
abatement (subject only to the provisions of Section 17 below), diminution,
offset, reduction or suspension of Rent on account of any event or circumstance
whatsoever, whether or not foreseeable.

 

29



--------------------------------------------------------------------------------



 



4.5 Late Charge
Notwithstanding any other provision of this Lease, Lessee hereby acknowledges
that late payment to Lessor of Rent will cause Lessor to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. If Lessee fails to pay any Rent owed to Lessor within
five (5) days after the date any such payment is required to be made hereunder
and fails to cure such default within two (2) days after receipt of notice from
Lessor (it being agreed that the requirement for receipt of any such notice from
Lessor shall apply only to imposition of the late charge provided for in this
Section 4.5, and shall not be construed to require Lessor to deliver any notice
to Lessee in order for an Event of Default to occur, except solely as may be
expressly provided in Section 14.1), then Lessee shall pay to Lessor a late
charge equal to five percent (5%) of such overdue amount, plus all reasonable
attorneys’ fees and costs incurred by Lessor by reason of Lessee’s failure to
pay such Rent when due hereunder. Lessor and Lessee hereby agree that such late
charge represents a fair and reasonable estimate of the costs that Lessor will
incur by reason of Lessee’s late payment and shall not be construed as a
penalty. Lessor’s acceptance of any such late charge shall not constitute a
waiver of Lessee’s default with respect to such overdue amount or preclude
Lessor from exercising any of the other rights and remedies granted under this
Lease on account of such default.

                 
 
  INITIALS:            
 
     
 
Lessor  
 
Lessee    

5. NET LEASE; TAXES AND ASSESSMENTS
5.1 Net Lease
Without limiting the provisions of Section 4.4 of this Lease, the Annual Base
Rent and any Additional Rent payable to Lessor hereunder shall be absolutely net
to Lessor and shall be paid without assertion of any counterclaim, setoff,
deduction or defense and without any abatement, suspension, deferment or
reduction, except only as otherwise expressly provided in Section 17 of this
Lease. Except as specifically provided otherwise in this Lease, under no
circumstances or conditions, whether now existing or hereafter arising, and
whether within or beyond the present contemplation of the parties, shall Lessor
be expected or required to make any payment of any kind or incur any obligation
whatsoever with respect to the Premises, or otherwise have any obligation or
liability with respect to the Premises; provided that the foregoing shall not be
construed to require Lessee (i) to perform any obligations of Lessor under any
contract or agreement entered into by Lessor with any third party to which
Lessee or any Affiliate of Lessee is not a party, or (ii) to pay or reimburse
Lessor for any costs or expenses incurred by Lessor in connection with the
making of any Lessor Transfer, or (iii) require Lessee to assume any liability
for any obligations of Lessor arising under any Lessor Transfer or otherwise
incurred by Lessor under or in connection with such Lessor Transfer, including
payment of debt service on any obligation secured by any Fee Mortgage (the items
referred to in clauses (i), (ii) and (iii) above shall be referred to
collectively herein as the “Lessor Transfer Obligations”), provided that (A) the
foregoing shall not be construed to relieve Lessee from complying with and
performing any express obligations of Lessee under this Lease that may also
constitute covenants or obligations of Lessor under any such contract or
agreement entered into by Lessor with any third party or under any Lessor
Transfer, and (B) Lessee agrees to comply with any other requirements imposed on
Lessor under any such contract or agreement entered into by Lessor with any
third party or under any Lessor Transfer with respect to the operation or
condition of the Hotel so long as such requirements are not in any manner or to
any degree inconsistent with Lessee’s rights or obligations under this Lease,
cause no additional cost or expense to Lessee, and do not expose Lessee to any
additional liability. Without limiting the generality of the Lessee obligations
referred to in the preceding sentence, Lessee shall be obligated to pay any real
property tax increases and assessments that may result from any Lessor Transfer.

 

30



--------------------------------------------------------------------------------



 



5.2 Project Costs
In addition to Annual Base Rent, Lessee shall pay or fund when due all
Impositions (but subject to Lessee’s right to contest pursuant to Section 5.3(c)
below), insurance premiums, Debt Service on any Lessee Loan or Equipment
Financing, reserves provided for or required hereunder including the FF&E
Reserve Account, the Escrow Account (to the extent provided in Section 7.2),
permit and license fees, costs of utilities, design, construction, maintenance,
repair, replacement, remediation, rebuilding, restoration, management,
marketing, services, operations, and other costs and expenses of any type,
character or nature whatsoever accruing at any time during the Term or any
holdover period in connection with the development, ownership, marketing,
leasing, operation, management, maintenance, repair, replacement, restoration,
renovation, improvement, upgrading, use, occupancy or enjoyment of the Premises,
excluding solely any Lessor Transfer Obligations (collectively, “Project
Costs”). Lessee shall pay all Project Costs directly, and shall contract
directly for all required services, utilities and other items described herein;
provided, however, that Lessor shall have the right to contract for any such
services, utilities or other items if Lessee has failed to do so, or has failed
to make any payment of Project Costs which is due and owing, provided that
(a) such failure constitutes an uncured Event of Default; or (b) there is an
imminent threat to the health or safety of persons or property on or about the
Premises and Lessee has failed to act promptly following written notice from
Lessor. Lessee shall provide Lessor, from time to time upon written request,
with copies of invoices, receipts, canceled checks and/or other documentation
reasonably substantiating Lessee’s payment of all Project Costs.
5.3 Payment of Taxes and Assessments
(a) Lessee’s Obligation to Pay. Without limiting the generality of Sections 5.1
and 5.2, but subject to Section 5.3(c) below, Lessee shall pay all Impositions
allocable to the Premises during the Term or any holdover period on or before
the date due, and in any event before delinquency and before any fine, interest
or penalty may become due or be imposed by operation of law for nonpayment;
provided, however, that: (i) Lessor shall pay or, if paid by Lessee, shall
reimburse Lessee for any Impositions to the extent that the same are allocable
to periods after the Expiration Date (or, if Lessee holds over following the
Expiration Date, to periods after the Surrender Date); and (ii) if any
assessment is permitted by law to be paid in installments without additional
charge or penalty, Lessee may pay such assessments in installments, but in no
event later than the actual due date for such installments.
(b) Direct Payment. Lessee shall pay all Impositions directly to the applicable
taxing authority, and shall deliver to Lessor, within ten (10) days after
request therefor, true and correct copies of the receipted bills or other
reasonable evidence showing such payment of all Impositions required to have
been paid as of such date. Lessor shall cooperate with Lessee to cause all bills
for Impositions to be sent directly to Lessee, but if the tax collection agency
will not so agree, then Lessor shall tender all bills to Lessee promptly upon
Lessor’s receipt, and in such event, if Lessor fails to tender any such bill to
Lessee within the later of (i) ten (10) Business Days following the date of
Lessor’s receipt of such bill from the taxing authority or (ii) twenty
(20) Business Days prior to the date on which the tax, or installment thereof,
represented by such bill shall become delinquent, then (A) Lessee shall not be
in

 

31



--------------------------------------------------------------------------------



 



default hereunder for failure to make timely payment of such Imposition until
the expiration of twenty (20) business days following the date on which Lessee
shall receive a copy of such bill from Lessor or the taxing authority, and
(B) if Lessee has not received any tax bill from Lessor or the taxing authority
prior to the twentieth (20th) Business Day before the date on which the
applicable tax payment shall become delinquent, Lessee may deliver written
notice to Lessor requesting Lessor to promptly forward any tax bill that may
have been delivered to Lessor for the tax period in question, and if Lessor
fails to deliver any such tax bill that has actually been received by Lessor
from the taxing authority prior to the receipt of Lessee’s notice within ten
(10) days following Lessor’s receipt of such notice from Lessee, Lessor shall be
obligated to pay any penalties incurred by Lessee for late payment of such tax
bill which are not reasonably avoidable by Lessee. Notwithstanding the foregoing
terms of this Section 5.3(b), (i) if any Fee Lender or Leasehold Mortgagee shall
at any time require that Impositions be paid to such Fee Lender or Leasehold
Mortgagee or to an escrowee designated by such Fee Lender or Leasehold Mortgagee
in monthly or other installments or otherwise deposited into an “impound
account” (an “Impound Account”) maintained by or for the benefit of such Fee
Lender or Leasehold Mortgagee, then Lessee shall comply with all such
requirements of such Fee Lender (provided that such requirements are
commercially reasonable) or Leasehold Mortgagee and shall provide evidence of
such compliance to Lessor from time to time upon request, and (ii) if Lessee
shall at any time fail to pay any Impositions when due and shall fail to cure
such default within the applicable period provided under Section 14.1(b) below,
then Lessor shall have the right at any time thereafter to require that Lessee
pay monthly installments of Impositions into an Impound Account maintained by
Lessor or an escrowee designated by Lessor. Lessee shall not be entitled to
receive any interest or other return on any funds on deposit in any Impound
Account, unless otherwise agreed by the Fee Mortgagee or Leasehold Mortgagee
requiring such Impound Account, and any funds so held in any Impound Account may
be commingled with other funds of the Fee Lender, the Leasehold Mortgagee,
Lessor or Lessor’s escrowee, or other parties depositing funds in such Impound
Account, as applicable; provided that, except as otherwise provided upon the
occurrence of an Event of Default, any funds held in an Impound Account
maintained by Lessor or an escrowee designated by Lessor shall be used and
disbursed by Lessor or such escrowee (subject to reduction for payment of
customary account charges) for payment of the Impositions in respect of which
such deposits have been made, and for no other purpose unless an Event of
Default has occurred and is continuing. Nothing in this Section 5.3(b) shall be
deemed to relieve Lessee from its obligation to keep and maintain at all times
during the Term of this Lease a reserve account in an amount sufficient to pay
all Impositions and insurance premiums as provided in Section 7.1(e) hereof;
provided that if an Impound Account is created hereunder pursuant to the
foregoing provisions, then the amounts on deposit in such Impound Account for
the payment of Impositions shall be credited against any amounts that would
otherwise be required to be deposited into the reserve account created pursuant
to Section 7.1(e) for the payment of Impositions.
(c) Right to Contest. Lessee shall have the right, at its sole cost and expense,
to contest the full or partial amount or validity of any Imposition by
appropriate administrative and legal proceedings, either in its own name or
jointly with Lessor if Lessor so elects. Lessor shall cooperate with Lessee in
any reasonable manner requested by Lessee, provided that (i) Lessee shall
reimburse Lessor as Additional Rent hereunder for Lessor’s actual out-of-pocket
costs incurred in connection with any such contest, (ii) no action by Lessee in
connection with such contest shall expose Lessor to personal liability for the
payment of any Impositions, (iii) Lessee shall

 

32



--------------------------------------------------------------------------------



 



not be authorized to settle any such action if an Event of Default has occurred
and is continuing, and (iv) Lessee shall not settle any such contest in any
manner that would provide for or consent to an increase in the amount of the
Impositions payable with respect to the Premises after the Expiration Date over
and above the Impositions payable by Lessee during the five (5) year period
immediately preceding the Expiration Date. Lessee may postpone payment of any
contested Imposition pending prompt and diligent prosecution of any such
proceedings and appeals, but only if Lessee shall post a bond or other assurance
of payment or performance with Lessor, an escrow designated by Lessor, or the
court or administrative agency or other legal authority having jurisdiction over
the contest, to ensure payment of all sums ultimately determined to be due by
Lessee. Lessee shall indemnify, defend and hold Lessor harmless from and against
any and all claims, damages, liabilities and costs and expenses, including
penalties, interest, and reasonable attorneys’ fees and costs, arising from or
related to any such contest, noncompliance or postponed compliance.
(d) Assessment Proceedings. If at any time during the Term any public or
quasi-public authority proposes to create an improvement, special assessment,
benefit, or other like district which would or could impose assessments or other
Impositions on the Premises (an “Assessment District”), the boundaries of which
would or could include the Premises, Lessor shall not cast any votes allocable
to the Premises in favor of creation of such Assessment District (as
distinguished from votes allocable solely to other property of Lessor, which
Lessor may cast in any manner it deems appropriate in its sole discretion)
without Lessee’s prior written consent. In the event Lessee requests that Lessor
vote in favor of creation of an Assessment District which would include the
Premises, Lessor shall be obligated to cast those votes that are allocable to
the Premises in favor of creation of such Assessment District (as distinguished
from those votes that are allocable solely to other property of Lessor, which
Lessor may cast in any manner it deems appropriate in its sole discretion), but
only in the event that there is no Event of Default, or Potential Default which
would be a Material Default, then existing and the creation of the proposed
Assessment District would not result in Impositions being assessed against the
Premises following the Expiration Date. Lessor shall cooperate with Lessee in
taking all reasonable steps necessary to create any such Assessment District,
provided Lessee shall reimburse Lessor as Additional Rent for Lessor’s actual
out-of-pocket costs in connection therewith. Lessee shall have the right (but
not the obligation), regardless of Lessor’s position, to participate in any
proceeding relating to the creation of an Assessment District which would result
in additional Impositions being assessed against the Premises and seek to have
the Premises excluded from or included in any proposed Assessment District. The
party receiving any notice or other information relating to the proposed
creation of any Assessment District the proposed boundaries of which would or
could include the Premises shall promptly provide the other party with copies of
all such notices and other information.
6. USE OF PREMISES
6.1 Permitted Use
The Premises shall be used at all times during the Term solely for the Permitted
Uses, all in accordance with and subject to the terms and conditions of this
Lease. Lessee shall not use or permit the Premises to be used for any other
purpose without the prior written consent of Lessor, which Lessor may grant,
condition or withhold in its sole and absolute discretion.

 

33



--------------------------------------------------------------------------------



 



6.2 No Nuisance
Without limiting the applicability of Section 6.1 or any other provision of this
Lease, Lessee shall not use or allow the Premises or the Project to be used for
any unlawful purpose, nor shall Lessee cause, maintain or permit any nuisance,
waste or dangerous condition in, on or about the Premises or the Project.
6.3 Applicable Requirements
(a) Compliance with Applicable Requirements. Lessee shall comply in all material
respects with the following (collectively, “Applicable Requirements”),
including, without limitation, in connection with any construction, use,
occupancy, operation, maintenance, repair, reconstruction, replacement,
remediation, restoration, upgrading, marketing and management of the Premises:
(i) all Applicable Laws, including the Entitlements, all Environmental Laws, and
all Public Accommodations Laws; (ii) all contracts and other agreements, whether
with individuals or pursuant to any collective bargaining arrangements or
agreements, relating to or governing the employment of any persons on or at the
Premises in connection with the operation of the Hotel; (iii) all requirements
of this Lease relating to the operation of the Hotel as a Luxury Hotel; (iv) the
requirements of any insurer or insurance authority now or hereafter constituted
to the extent required to obtain and maintain the insurance coverage required
pursuant to the terms of this Lease; and (v) the requirements of any liens,
easements, encumbrances, restrictions, rights and conditions to which the
Premises or any part thereof may at any time be subject (other than any Lessor
Exceptions, unless otherwise expressly provided herein). Lessee shall provide
Lessor promptly with copies of any notices of violation or deficiency Lessee may
receive respecting the Premises from any public agency with jurisdiction or
insurance authority, and subject to Lessee’s right to contest provided in
Section 6.3(b) below, Lessee shall promptly and fully cure and correct at its
sole cost and expense any such violation or deficiency.
(b) Right to Contest. Lessee shall have the right, at its sole cost and expense,
to contest the application to the Premises of any law or legal requirement or
other matter referred to in Section 6.3(a) above, by appropriate administrative
and legal proceedings, either in its own name or jointly with Lessor if Lessor
so elects. Lessee may postpone compliance with any contested law or legal
requirement or other such matter pending prompt and diligent prosecution of any
such proceedings and appeals, provided that, if required in order to suspend the
application of the contested law or legal requirement or such other matter to
the Premises or if Lessee’s failure to pay or perform any contested law, legal
requirement or other matter could impose any lien or charge against the
Premises, Lessee shall post a bond or other assurance of payment or performance
with Lessor, an escrow designated by Lessor, or, the court or administrative
agency or other legal authority having jurisdiction over the contest, which is
sufficient to suspend the application of the contested law or legal requirement
or other such matter to the Premises and to ensure payment of all sums and
performance of all obligations ultimately determined to be due by Lessee. Lessee
shall indemnify, defend and hold Lessor harmless from and against any and all
claims, damages, liabilities and costs, including penalties, interest, and
reasonable attorneys’ fees and costs, arising from or related to any such
contest, noncompliance or postponed compliance.

 

34



--------------------------------------------------------------------------------



 



6.4 Utility Easements Over Premises
Lessor shall cooperate with Lessee at no expense to Lessor in granting licenses,
permits or easements over, across or under the Premises to Recipient Agencies,
to the extent such licenses, permits or easements are reasonably necessary to
enable Lessee to operate the Premises as a Luxury Hotel, or for the purpose of
constructing, maintaining and (as necessary) replacing such sub-surface
utilities or other sub-surface utility-related facilities (e.g., storm drainage
and sanitary sewer facilities) as are necessary for the proper operation of the
Premises, provided that such licenses, permits and easements shall not be
inconsistent with any of the provisions of this Lease. Notwithstanding anything
herein to the contrary, Lessee shall not, without the prior written consent of
Lessor, which consent may be given or withheld in Lessor’s sole and absolute
discretion, grant or purport to grant any licenses, permits or easements over,
across or under the Premises to Recipient Agencies for any non-utility-related
facilities such as (but without limitation) open space, walkways, driveways,
parking areas or public access, unless and only to the extent that the same
expressly provide for their cancellation, without payment of any cancellation
charge or penalty, immediately upon the expiration or earlier termination of
this Lease.
6.5 Lessor’s Right of Entry
Lessor reserves (for itself and any Lessor Representatives) the right to enter
the Premises at any and all reasonable times during the Term of this Lease and,
except in cases of emergency, after giving Lessee and the Operator reasonable
advance notice, for the purpose of: inspecting the Premises, the physical
condition thereof, and the operation of the Hotel; ascertaining whether Lessee
is complying with its obligations under this Lease, including without limitation
the operation of the Hotel as a Luxury Hotel; showing the Premises to
prospective purchasers or Fee Lenders; showing the Premises to prospective
tenants (during the final three (3) years of the Term); posting notices of
nonresponsibility; inspecting any Alterations under construction; reviewing,
inspecting and auditing the books, files and records of Lessee, the Operator,
and any Food and Beverage Operator, relating to the Hotel or the Hotel Business
(to the extent reasonably necessary to enable Lessor to confirm Lessee’s
compliance with the provisions of Section 7 or any other provisions of this
Lease, and provided that Lessor agrees, as a condition of the inspection, review
or audit of any such books, files and records, to enter into a reasonable and
customary written confidentiality agreement providing for the confidential
treatment of any proprietary or other confidential books, files and records of
Lessee, the Operator, or any Food and Beverage Operator); and otherwise for any
other purpose which is not inconsistent with the rights and obligations of
Lessee under this Lease; provided that Lessor shall use commercially reasonable
efforts during the course of any such entry to minimize any disruption of or
interference with the operation of the Hotel or the Hotel Business and shall not
take any action in connection with any such entry which would be inconsistent
with the operation or reputation of a Luxury Hotel. Lessor shall have the right
to use any and all lawful means it deems necessary or appropriate under the
circumstances in order to obtain entry to the Premises upon or following an
Event of Default, or in case of an imminent threat or danger to persons or
property if Lessee shall have failed to take prompt action to mitigate such
threat or danger. No entry by Lessor pursuant to the foregoing provisions shall
be deemed to be an unlawful or forcible entry into, or a detainer of, the
Premises, or constitute a constructive or other eviction of Lessee, or entitle
Lessee to any abatement of Rent, or create any limitation on the performance by
Lessee of its obligations under this Lease. Nor shall Lessor or any Lessor
Representative incur any liability to Lessee, Operator, any Food and Beverage
Operator, any Hotel guest or customer, or any Hotel Employee, or any other
Person, for or on account of such entry or any activity on the Premises by
Lessor or such Lessor Representative in the course of such entry, except to the
extent of any damage, loss, injury or liability that is attributable to the
gross negligence or willful misconduct of Lessor or such Lessor Representative,
as applicable.

 

35



--------------------------------------------------------------------------------



 



7. OPERATION OF HOTEL
7.1 Hotel Business
(a) Continuation of Hotel Operations. On and as of the Term Commencement Date,
Lessee shall assume full responsibility for and thereafter carry on with
diligence and continuity the operation of the Hotel pursuant to and in
accordance with the requirements of this Lease. Lessee shall use and apply the
Assigned Acquired Interests solely for the benefit and operation of the Hotel.
(b) Covenant to Operate. Each day during the Term, commencing upon and at all
times from and after the Term Commencement Date, Lessee shall operate and have
open for business, or cause to be operated and kept open for business, the Hotel
as a Luxury Hotel; provided that the foregoing covenant (i) shall be subject to
interruptions due to Force Majeure Events and any disruptions pursuant to any
Casualty or Appropriation referred to in Section 17 (provided that Lessee shall
use all commercially reasonable efforts to mitigate and minimize the impact of
any Force Majeure Event, Casualty or Appropriation on the Hotel and the Hotel
Business); and (ii) shall be subject to the provisions of Section 11.5(g) with
respect to limited temporary closures of certain portions of the Hotel to the
extent expressly permitted by Section 11.5(h). In the event that any dispute
arises between Lessee and Lessor as to whether the Hotel is being operated at
any given time as a Luxury Hotel, such dispute shall, upon the request of either
party, be resolved by arbitration pursuant to Section 18.
(c) Utilities, Services, Maintenance and Repairs. At all times during the Term
and any holdover period, Lessee shall: (i) procure all utilities and other
services which may be necessary or desirable in connection with the operation of
the Hotel as a Luxury Hotel (including water, gas, electricity, telephone,
communications, cable, janitorial, trash removal, security and landscaping);
(ii) keep, maintain, operate, preserve and protect the Premises in substantial
compliance with all Applicable Requirements, and in a first class, attractive
and safe condition and repair fully consistent with a Luxury Hotel; (iii) obtain
and maintain in full force and effect any and all licenses and permits required
or appropriate for the operation of the Hotel as a Luxury Hotel, including
liquor licenses, catering licenses, food and beverage service permits,
entertainment and cabaret permits, elevator, boiler and machinery permits,
environmental permits, and all other City, State and federal permits or
authorizations required or appropriate for the normal and lawful operation of
the Hotel, and (iv) undertake and complete in a diligent manner all necessary
repairs, replacements, remediation, renovations, upgrades and Alterations to
both the structure and contents (including FF&E) of all Buildings (whether
structural or nonstructural, foreseen or unforeseen, ordinary or extraordinary)
in order to maintain and operate the Premises in accordance with the
requirements of this Lease and in substantial compliance with all Applicable
Laws, including, without limitation, all Public Accommodations Laws.

 

36



--------------------------------------------------------------------------------



 



Lessor shall not be obligated to undertake or complete any repairs,
replacements, remediation, renovations, upgrades or Alterations of any kind,
nature or description whatsoever, and Lessee hereby expressly waives any right
to terminate this Lease (except as otherwise expressly provided in Section 17
below) or to make repairs or perform any other action relating to the Premises
at Lessor’s expense pursuant to any Applicable Laws, including, without
limitation, Sections 1932(1) and (2), 1933(4), 1941 and 1942 of the California
Civil Code. If Lessee fails to comply with any of the foregoing provisions of
this Section or with any other provision of this Lease relating to the repair,
replacement, remediation, renovation, upgrade or Alteration of the Premises as
required by this Lease (“Work”), and if such failure is not cured within the
applicable time period set forth in Section 14 after notice from Lessor, then
Lessor shall have the right, but not the obligation, to enter onto the Premises
and perform any such Work for the account of Lessee, and in such event Lessor
shall have no liability to Lessee for any loss or damage to the Premises, any
FF&E or any Personal Property, or for any interference with the operation of the
Premises (unless due to the gross negligence or willful misconduct of Lessor or
Lessor Representatives). If Lessor performs any such Work, Lessee shall pay to
Lessor all costs thereof reasonably incurred by Lessor on demand as Additional
Rent.
(d) Entitlements. Lessee shall not, at any time during the Term, apply to the
City or other governmental entity with jurisdiction over the Premises for any
zoning or general plan classification or modification or variance thereof,
development permit, conditional use permit, environmental clearance, or other
permit, approval or other Entitlement (collectively, “Entitlements Change”)
which would permit a material alteration of the interior or exterior appearance
of the Hotel or otherwise permit any change which would make the Hotel less
likely to continue to receive at least a top tier four-star rating (as
contemplated in the definition of Luxury Hotel), or would adversely affect the
value of the Premises or the use of the Premises for any Permitted Uses in any
material respect, or change any of the Permitted Uses, or would impose any
personal liability or obligation on Lessor, or would impose any material
increased cost on the Hotel or the owner thereof with respect to Hotel
operations or the physical condition of the Hotel, or would be inconsistent with
and/or disallowed by the provisions of any Fee Mortgage and/or any Leasehold
Mortgage. Without limiting the foregoing, Lessor hereby covenants that it will,
upon the request of Lessee, reasonably cooperate with Lessee in the prosecution
of any application for an Entitlements Change which is not precluded pursuant to
the preceding sentence; provided, however, that any application for an
Entitlements Change shall be pursued at Lessee’s sole cost and expense and
Lessee shall promptly reimburse Lessor for all actual out-of-pocket expenses
reasonably incurred by Lessor in connection with such cooperation. In connection
with the foregoing, Lessee shall provide Lessor with not less than thirty
(30) days’ prior written notice of any requested Entitlements Change and,
concurrently with the delivery of such notice, shall furnish Lessor with copies
of all applications, plans, drawings, and other materials relating thereto.

 

37



--------------------------------------------------------------------------------



 



(e) Reserve Accounts. In addition to the FF&E Reserve Account and the Escrow
Account, Lessee shall establish and maintain, or shall cause the Operator to
establish and maintain in the name of and for the benefit of the Hotel, adequate
reserve accounts for the payment of all Impositions, insurance premiums,
deferred maintenance, and capital repairs, replacements and improvements as
shall be required to ensure the continued operation of the Hotel as a Luxury
Hotel for the full Term of this Lease. The amounts to be funded into such
accounts, whether from Hotel revenues or income or from direct contributions
from Lessee, shall be sufficient to defray the reasonably anticipated or
projected expenditures for such items, for such periods of time, as shall be
consistent with the then current practices of other Luxury Hotels, and in any
event Lessee shall comply with all applicable requirements of any Management
Agreement with respect to the establishment and funding of any such reserve
accounts. Lessee hereby grants Lessor, for the purpose of securing the
performance by Lessee of its obligations under this Lease, a first priority
security interest in and to the FF&E Reserve Account and in and to all other
reserve accounts at any time maintained by or in the name of Lessee or the
Operator for the purpose of funding capital repairs, replacements or
improvements to the Premises (collectively, together with the FF&E Reserve
Account, the “Capital Reserve Accounts”). Lessee shall also cause the Operator
to grant to Lessor, for such purpose, a first priority security interest in and
to any Capital Reserve Accounts at any time maintained by or in the name of the
Operator. Lessee shall from time to time execute and deliver, or cause the
Operator to execute and deliver, as applicable, any and all financing
statements, account control agreements (which shall be substantially in the form
attached hereto as Exhibit E-1, in the case of the FF&E Reserve Account, and
substantially in the form attached hereto as Exhibit E-2 in the case of any
other Capital Reserve Account), and other instruments as may be required under
Applicable Law to perfect and maintain the perfection of such security interest
at all times during the Term of this Lease. Notwithstanding the foregoing, so
long as no Event of Default shall have occurred and be continuing, Lessee and
the Operator shall be entitled to withdraw funds from any Capital Reserve
Account to pay any costs incurred for the purpose for which such funds were
deposited in the applicable account.
(f) Hotel Operating Accounts. Throughout the Term of this Lease, Lessee shall
deposit, or cause the Operator to deposit, into one or more operating accounts
established and maintained by Lessee or the Operator with a federally insured
banking institution in the City which is reasonably acceptable to Lessor (“Hotel
Operating Accounts”), all income, revenues, proceeds and other receipts received
by Lessee or the Operator from or with respect to the Hotel or the Hotel
Business (excluding only any amounts referred to in clauses (b) and (d) of the
definition of Total Revenues). Lessee hereby grants Lessor, and shall cause
Operator to grant to Lessor where the applicable account is maintained by or in
the name of the Operator, a first priority security interest in and to all Hotel
Operating Accounts for the purpose of securing the performance by Lessee of its
obligations under this Lease. Lessee shall from time to time execute and
deliver, or cause the Operator to execute and deliver, as applicable, all
financing statements, account control agreements (which shall be substantially
in the form attached hereto as Exhibit E-1), and other instruments as may be
required under Applicable Law to perfect and maintain the perfection of such
security interest at all times during the Term of this Lease, or as may
otherwise be required pursuant to Section 7.1(g) below. The funds from time to
time held or deposited in any Hotel Operating Accounts shall be used and
withdrawn by Lessee or Operator solely for the purposes provided or contemplated
by this Lease, and in a manner consistent with the requirements of Section
7.2(d), unless otherwise approved in writing by Lessor in Lessor’s reasonable
discretion; provided that upon the occurrence and during the continuance of an
Event of Default, Lessor shall have the sole and unilateral right to control and
direct the withdrawal or use of any and all funds in the Hotel Operating
Accounts.

 

38



--------------------------------------------------------------------------------



 



(g) Initial Bank Control Agreements. Concurrently with the execution of this
Lease, Lessor and Lessee shall execute and deliver bank account control
agreements covering each Hotel Operating Account and each Capital Reserve
Account, substantially in the form attached hereto as Exhibit E-1 (in the case
of each Hotel Operating Account and the FF&E Reserve Account) and substantially
in the form attached hereto as Exhibit E-2 (in the case of each Capital Reserve
Account other than the FF&E Reserve Account), and shall obtain the written
acknowledgement and consent of the applicable banking institution to such
agreements as provided therein. Thereafter, and without limiting the provisions
of subparagraphs (e) and (f) of this Section 7.1, as and when any additional
Hotel Operating Accounts or Capital Reserve Accounts are established, Lessor and
Lessee shall execute and deliver substantially comparable bank account control
agreements sufficient under Applicable Law to provide Lessor with the rights and
benefits with respect to such accounts as are contemplated in the forms of
agreements attached hereto as Exhibit E-1 (in the case of each Hotel Operating
Account and the FF&E Reserve Account) and substantially in the form attached
hereto as Exhibit E-2 (in the case of each Capital Reserve Account other than
the FF&E Reserve Account).
7.2 Escrow Accounts
(a) Establishment and Initial Funding of Accounts. On or before the Effective
Date, Lessor and Lessee shall establish four (4) escrow accounts (each an
“Escrow Account”) with the branch office of a reputable banking institution
located in the City selected by Lessee and reasonably approved by Lessor, as
follows: (i) an escrow account for the payment of Annual Base Rent owing from
time to time by Lessee under this Lease (the “Base Rent Escrow Account”);
(ii) an escrow account for the payment of all Required Alterations which Lessee
is from time to time obligated under this Lease to carry out (the “Required
Alterations Escrow Account”); (iii) an escrow account for any Designated
Alterations (the “Designated Alterations Escrow Account”); and (iv) an
additional escrow account for certain payments of Annual Base Rent (the
“Seasonal Rent Reserve”) as provided in Section 7.2(b) below. Lessor is hereby
granted, for the purpose of securing the performance by Lessee of its
obligations under this Lease, a first priority security interest in each such
Escrow Account, and Lessor and Lessee shall execute and deliver from time to
time such control agreements and other account instructions as Lessor may
reasonably require to perfect and maintain the perfection of Lessor’s security
interest in each Escrow Account, including, without limitation, an Account
Control Agreement (Escrow Accounts) in the form attached hereto as Exhibit E-2.
The Escrow Accounts shall be held in the name of Lessee, and Lessee’s and
Lessor’s respective rights therein shall be subject to and governed by the terms
of this Section 7.2 and the applicable Account Control Agreement (Escrow
Accounts) for each Escrow Account. On the Effective Date, the Escrow Agent under
the Purchase Agreement will deposit into the Base Rent Escrow Account the amount
of the Property Reserves Deposit (as defined in the Purchase Agreement), if any.
In addition, Lessee shall deposit “Seller’s Compliance Contribution” and
“Seller’s Property Enhancement Contribution” (as such terms are defined in the
Purchase Agreement), if any, into the Required Alterations Escrow Account
concurrently with the Closing. Thereafter, all deposits into the Escrow Accounts
and disbursements therefrom shall be made in strict compliance with the
provisions of this Section 7.2. In no event shall Lessor have any obligation
whatsoever to pay for any costs of any Property Enhancements, or any Hazardous
Materials remediation, removal or restoration work, required to be undertaken or
completed by Lessee pursuant to the provisions of the Purchase Agreement
following the “Closing” (as defined in the Purchase Agreement), including any
obligation to make any deposits into the Required Alterations Escrow Account or
any other Escrow Account for any such purpose, except solely for

 

39



--------------------------------------------------------------------------------



 



Lessor’s obligation, if any, in its capacity as the Purchaser under the Purchase
Agreement, to fund or concurrently with the Closing deposit into the Required
Alterations Escrow Account, as applicable (i) any “Reinstatement Amount” (as
defined in the Purchase Agreement), plus (ii) such additional sums, if any, that
are in excess of the sum of the Reinstatement Amount plus the Excessive
Compliance Threshold (as defined in the Purchase Agreement) as Lessor, in its
capacity as the Purchaser under the Purchase Agreement, shall be obligated to
pay pursuant to the express provisions of Section 3.1(e)(ii)(A) and/or
Section 4.1(b)(ii)(A) of the Purchase Agreement. The parties contemplate that,
to the extent permitted by applicable banking regulations and the rules and
account procedures established by the banking institution which holds the
applicable Escrow Account, the funds from time to time held in each Escrow
Account shall be invested in United States Government treasury securities,
federally insured interest bearing bank accounts, or any other readily
marketable liquid investments from time to time reasonably approved by both
Lessor and Lessee, and any interest or other return earned on such securities,
accounts and investments shall be considered to be additional Escrow Account
funds; provided that the maturity dates of any such securities, accounts and
investments shall be scheduled so as to enable Lessee or Operator to make
withdrawal of the applicable Escrow Account funds in a timely manner for the
purposes set forth in Section 7.2(c) below without the imposition of early
withdrawal, termination or breakage fees or charges that may be applicable to
such securities, accounts or investments.
(b) Purposes of Accounts. Funds in the Escrow Accounts shall be disbursed from
time to time in strict accordance with, and as limited by, the provisions of
this Section 7.2 for the following purposes only: (i) with respect to the Base
Rent Escrow Account, payment of the monthly installments of Annual Base Rent
(including the monthly installment of the Annual Base Rent owing for the next
succeeding month), if and to the extent that the NOI for the immediately
preceding month is not sufficient to make such payment (“Base Rent Escrow
Payments”) and there are no remaining funds in the Seasonal Rent Reserve;
provided that no disbursement of funds from the Base Rent Escrow Account shall
be made if, after such disbursement, the balance remaining in such account shall
be (A) at any time prior to the second anniversary of the Term Commencement
Date, less than the sum of One Million Dollars ($1,000,000.00), or (B) at any
time on or following the second anniversary of the Term Commencement Date until
the fourth anniversary of the Term Commencement Date, less than an amount equal
to the Annual Base Rent payable under this Lease for the next succeeding four
(4) months, or (C) at any time thereafter, less than an amount equal to the
Annual Base Rent payable under this Lease for the next succeeding six
(6) months; (ii) with respect to the Required Alterations Escrow Account,
payment of the Eligible Costs of such Required Alterations or any Excess Costs
of such Required Alterations (using only funds which have been deposited by
Lessee in such Escrow Account for the purpose of funding such Excess Costs and
not previously disbursed) (“Required Alterations Escrow Payments”); (iii) with
respect to the Designated Alterations Escrow Account, payment of the Eligible
Costs of such Designated Alterations or any Excess Costs of such Designated
Alterations (using only funds which have been deposited by Lessee in such Escrow
Account for the purpose of funding such Excess Costs and not previously
disbursed) (“Designated Alterations Escrow Payments”); and (iv) with respect to
the Seasonal Rent Reserve, payment of the monthly installments of Annual Base
Rent (including the monthly installment of the Annual Base Rent owing for the
next succeeding month), if and to the extent that the NOI for the immediately
preceding month is not sufficient to make such payment (“Seasonal Rent Reserve
Escrow Payments”).

 

40



--------------------------------------------------------------------------------



 



(c) Disbursements from the Accounts. Disbursements from the Escrow Accounts
shall be made by the escrow holder as follows:
(i) for the purpose of making any payment of Annual Base Rent described in
clause (iv) of Section 7.2(b) from funds on deposit in the Seasonal Rent
Reserve, either (A) upon the written direction of Lessee given not sooner than
two (2) Business Days following delivery to Lessor of a written statement from
Lessee showing that the Monthly Cash Flow for the then current month, after the
application thereof in accordance with the requirements of Section 7.2(d)(i),
will be insufficient to permit Lessee to pay the full amount of the Annual Base
Rent installment owing for the next succeeding month, which statement shall
contain reasonably sufficient detail and supporting information to enable Lessor
to confirm such insufficiency; or (B) at Lessor’s sole and absolute discretion
at any time following and during the continuation of an Event of Default, in
which event amounts shall be disbursed from the Seasonal Rent Reserve under this
subsection (c)(i) upon written direction from Lessor given in its sole and
absolute discretion;
(ii) for the purpose of making any of the payments of Annual Base Rent described
in, and as limited by, clause (i) of Section 7.2(b) from funds on deposit in the
Base Rent Escrow Account, either (A) upon the written direction of Lessee given
not sooner than two (2) Business Days following delivery to Lessor of a written
statement from Lessee showing that the Monthly Cash Flow for the then current
month, after the application thereof in accordance with the requirements of
Section 7.2(d)(d)(i), will be insufficient to permit Lessee to pay the full
amount of the Annual Base Rent installment owing for the next succeeding month,
which statement shall contain reasonably sufficient detail and supporting
information to enable Lessor to confirm such insufficiency; or (B) at Lessor’s
sole and absolute discretion at any time following and during the continuation
of an Event of Default, in which event amounts shall be disbursed from the Base
Rent Escrow Account under this subsection (c)(ii) upon written direction from
Lessor given in its sole and absolute discretion; and
(iii) for the purpose of making a Required Alterations Escrow Payment or a
Designated Alterations Escrow Payment, upon the written direction of Lessee
given not sooner than ten (10) business days following delivery to Lessor of a
written statement from Lessee (containing reasonably sufficient detail and
supporting information) that (A) the amount of funds on deposit in the Required
Alterations Escrow Account or the Designated Alterations Escrow Account, as
applicable, will be sufficient to pay for the Eligible Costs of the Required
Alteration or Designated Alteration for which a disbursement is requested, and
(B) the sums to be disbursed (1) are required for the payment of the Eligible
Costs of construction or installation of such Required Alteration or Designated
Alteration, as applicable (or for payment of any Excess Costs therefor, using
only funds which have been deposited by Lessee in the applicable Escrow Account
for such purpose and not previously disbursed) which is being constructed or
installed in substantial compliance with plans and specifications approved by
Lessor pursuant to the provisions of Section 11, and without any changes therein
except as have previously been approved in writing by Lessor to the extent such
approval is required pursuant to Section 11, and (2) are limited to the amounts
then payable to the contractor, subcontractor or materials supplier for work or
services actually completed at the Premises or for materials to be incorporated
into the Premises (provided that if payment is made for any materials prior to
their incorporation into

 

41



--------------------------------------------------------------------------------



 



the Premises and such materials have not been delivered to and stored on the
Premises, Lessee shall have obtained a first priority perfected security
interest in such materials), subject to a reasonable retainage not less than ten
percent (10%) with respect to such work or services and provided that all lien
releases and waivers that can at such time lawfully be obtained under Applicable
Laws for all work previously performed in respect of such Required Alteration or
Designated Alteration, as applicable, have been obtained from each such
contractor, subcontractor, and materials supplier; and (3) do not exceed the sum
of the Eligible Costs for such Required Alteration or Designated Alteration, as
applicable, remaining on deposit in the applicable Escrow Account plus the
amount, if any, of funds deposited into such Escrow Account by Lessee on account
of any Excess Costs for such Required Alteration or Designated Alteration, as
applicable, pursuant to the provisions of Section 11.2 or 11.3; provided that no
disbursement from the Required Alterations Escrow Account or the Designated
Alterations Escrow Account shall be made on account of a Required Alterations
Escrow Payment or a Designated Alterations Escrow Payment if an Event of Default
has occurred and is then continuing or if a Potential Default exists.
In the event that any condition of a disbursement from any Escrow Account is not
satisfied as provided above, Lessor shall have the right to deliver a written
notice to the escrow holder instructing the escrow holder not to comply with any
direction it may receive from Lessee with regard to making a disbursement from
the applicable Escrow Account, or otherwise limiting the amount which may be
disbursed by escrow holder from the applicable Escrow Account pursuant to
Lessee’s direction, which instruction from Lessor shall supercede and prevail
over any contrary direction or instruction from Lessee.
(d) Application of Monthly Cash Flow from the Premises. Lessee agrees that the
Monthly Cash Flow shall be applied in the following manner and order of
priority:
(i) First, to the payment of all Ordinary Operating Expenses then due and owing;
(ii) Second, to the payment of the monthly installment of Annual Base Rent and
any Additional Rent then due and owing;
(iii) Third, to the funding of the FF&E Reserve Account in an amount equal to
four percent (4%) of the Total Revenues for the immediately preceding month,
plus such additional amount, if any, as shall be required to make up for any
shortfall in the required four percent (4%) deposit that has occurred in any
prior month(s);
(iv) Fourth, to the Base Rent Escrow Account, whenever the amount on deposit in
the Base Rent Escrow Account (including any interest or other cash return earned
thereon) is less than the sum of One Million Dollars ($1,000,000.00);
(v) Fifth, to the funding of the Seasonal Rent Reserve, whenever the amount on
deposit in the Seasonal Rent Reserve (including any interest or other cash
return earned thereon) is less than the sum of One Million Dollars ($1,000,000);
(vi) Sixth, to the funding of the Required Alterations Escrow Account, whenever
the amount on deposit in the Required Alterations Escrow Account (including any
interest or other cash return earned thereon) is less than an amount equal to
the Eligible Costs which are then required for the completion of all Required
Alterations which have not been funded through any Lessee Loans permitted under
this Lease, as such costs have been approved by Lessor pursuant to Section 11.3;
provided that in determining the amount so required to be deposited into the
Required Alterations Escrow Account pursuant to this clause (v), the amount of
any Excess Costs deposited therein by Lessee shall not be taken into account;

 

42



--------------------------------------------------------------------------------



 



(vii) Seventh, to the Base Rent Escrow Account, whenever the amount on deposit
in the Base Rent Escrow Account (including any interest or other cash return
earned thereon) is less than the sum of Three Million Dollars ($3,000,000.00);
(viii) Eighth, to repay the Unsecured Debt (not exceeding a payment of Three
Million Six Hundred Thousand Dollars ($3,600,000.00) in the aggregate, inclusive
of both principal and interest payments), provided that (A) such payments shall
be made only to unsecured creditors identified in the Schedule of Unsecured
Creditors attached hereto as Schedule 2 and not in excess of the principal
amounts (plus interest thereon) scheduled to be paid to each such unsecured
creditor as set forth in Schedule 2; and (B) no more than One Hundred Thousand
Dollars ($100,000.00) of Monthly Cash Flow for any month during the Term shall
be applied for the purpose of paying the Unsecured Debt, provided that if there
is insufficient Monthly Cash Flow to fund the payment of Unsecured Debt in
accordance with the priorities set forth in this Section 7.2(d) for any month up
to, but not exceeding, the sum of $100,000 for such month, then the amount of
such insufficiency shall accrue and be added to the maximum permitted amount to
be paid from future Monthly Cash Flow for the payment of the Unsecured Debt in
any one or more of the next succeeding eleven (11) months, but in no event shall
the maximum permitted amount of Monthly Cash Flow to be used for the payment of
the Unsecured Debt exceed a total of One Million Two Hundred Thousand Dollars
($1,200,000.00) in the aggregate for any period of twelve (12) consecutive
months;
(ix) Ninth, to the Base Rent Escrow Account as and to the extent required
pursuant to the provisions of Section 7.2(f);
(x) Tenth, to the funding of the Designated Alterations Escrow Account, whenever
the amount on deposit in the Designated Alterations Escrow Account (including
any interest or other cash return earned thereon) is less than an amount equal
to the Eligible Costs which are then required for the completion of all
Designated Alterations which have not been funded through any Lessee Loans
permitted under this Lease, as such costs have been approved by Lessor pursuant
to Section 11.2; provided that in determining the amount so required to be
deposited into the Designated Alterations Escrow Account pursuant to this clause
(ix), the amount of any Excess Costs deposited therein by Lessee shall not be
taken into account;
(xi) Eleventh, to repay any remaining Unsecured Debt in excess of the
limitations set forth in clause (viii) above;
(xii) Twelfth, to the payment of any Disqualified Expenses; and
(xiii) Thirteenth, provided that no Event of Default has occurred and is
continuing, and that no Potential Default exists, the remaining balance of any
Monthly Cash Flow shall be applied for such purposes as Lessee may direct.

 

43



--------------------------------------------------------------------------------



 



(e) Deposits into the Account. Lessee agrees to make deposits of Monthly Cash
Flow into the Escrow Accounts from time to time in accordance with the
provisions of Section 7.2(d). When any such deposit is required to be made,
Lessee agrees not to use or divert any of the Monthly Cash Flow for any other
purpose without first obtaining the prior written approval of Lessor, which may
be given or withheld in Lessor’s sole and absolute discretion. All monthly
deposits required to be made by Lessee into the Escrow Accounts as provided in
Section 7.2(d) shall be made in respect of any month not later than ten
(10) days after the commencement of the next succeeding month during the Term.
(f) Minimum Account Balance; Release of Funds from Account.
(i) Lessee and Lessor have agreed that additional deposits into the Base Rent
Escrow Account pursuant to clause (ix) of Section 7.2(d) shall be made by Lessee
each month (a “Deposit Month”) whenever and for so long as either (A) the NOI
for the twelve (12) calendar month period immediately preceding the applicable
Deposit Month is less than the following aggregate amount (the “Qualifying
Amount”): (1) at all times prior to the first Adjustment Date, Seven Million
Four Hundred Forty-Five Thousand One Hundred Ninety Dollars ($7,445,190.00), or
(2) following the first Adjustment Date, an amount equal to one hundred
twenty-five percent (125%) of the then applicable Annual Base Rent; or (B) the
Qualifying Amount has not been achieved for each of the six (6) calendar months
immediately preceding the applicable Deposit Month; provided that no monthly
deposit into the Base Rent Escrow Account pursuant to clause (ix) of Section
7.2(d) shall be required to be made during any Deposit Month if the amounts then
projected to be on deposit in the Base Rent Escrow Account and the Seasonal Rent
Reserve as of the end of such Deposit Month (including any interest or other
cash return earned on the funds in the Base Rent Escrow Account and the Seasonal
Rent Reserve, but taking into account any funds reasonably anticipated to be
disbursed from the Base Rent Escrow Account and/or the Seasonal Rent Reserve
during such Deposit Month pursuant to the provisions of Section 7.2(c) of this
Lease) equals or exceeds the Qualifying Amount.
(ii) Without limiting the provisions of clause (i) of this Section 7.2(f),
during any calendar month (a “Withdrawal Month”) in which the Release
Requirement is satisfied and has also been satisfied for each month during the
immediately preceding six (6) months, and provided that no Event of Default then
exists or has existed during the immediately preceding six (6) months, Lessee
shall be entitled to withdraw from the Base Rent Escrow Account the amount, if
any, by which the funds projected to be on deposit in the Base Rent Escrow
Account and the Seasonal Rent Reserve as of the end of such Withdrawal Month
(including any interest or other cash return earned on the funds in the Base
Rent Escrow Account and the Seasonal Rent Reserve, but taking into account any
funds reasonably anticipated to be disbursed from the Base Rent Escrow Account
and/or the Seasonal Rent Reserve during the Withdrawal Month pursuant to the
provisions of Section 7.2(c) of this Lease) exceed an amount equal to six
(6) months of the monthly installments of the then applicable Annual Base Rent.
As used herein, the “Release Requirement” shall mean that the NOI for the
immediately preceding twelve (12) calendar months exceeds (A) until the first
Adjustment Date, the amount of Eight Million Three Hundred Thirty-Eight Thousand
Six Hundred Thirteen Dollars ($8,338,613.00), or (B) following the first
Adjustment Date, an amount equal to one hundred forty percent (140%) of the then
applicable Annual Base Rent.

 

44



--------------------------------------------------------------------------------



 



7.3 FF&E Reserve Account
Lessee shall establish and maintain at all times during the Term a reserve
account for the acquisition and replacement of FF&E. Lessee shall deposit into
the FF&E Reserve Account such amounts as may be required from time to time to
ensure the operation of the Hotel as a Luxury Hotel, but in any event an amount
not less than four percent (4%) of Total Revenues, such FF&E Reserve Account to
be funded on a monthly basis as provided in Section 7.2(d). Lessee shall obtain
Lessor’s prior written approval, which shall not be unreasonably withheld or
delayed, for the acquisition or installation of any new or replacement FF&E
which will be funded from the FF&E Reserve Account, including the quality and
quantity of such FF&E and the cost thereof, and Lessee shall submit to Lessor
with any such request for approval (which request may be made, at Lessee’s
option, in connection with the delivery to Lessor of the annual budget for any
Operating Year) a description in reasonable detail of the FF&E proposed to be
acquired and the terms and conditions of such acquisition, including a statement
of whether the provider or seller of such FF&E is an Affiliate of Lessee, the
Operator, or any Food and Beverage Operator. Notwithstanding the foregoing,
Lessee shall be permitted to expend funds from the FF&E Reserve Account for the
acquisition of FF&E for the Hotel in an amount not in excess of Ten Thousand
Dollars ($10,000.00) per month (non-cumulative) without the approval of Lessor,
and Lessee shall report such expenditures in the monthly reports submitted to
Lessor pursuant to Section 7.5(c) hereof. Except as provided in the immediately
preceding sentence, Lessee shall not be permitted to withdraw any funds from the
FF&E Reserve Account unless, and then only to the extent that, such funds are
required to pay for the acquisition or installation of any FF&E that has been
approved by Lessor in an amount which is not in excess of the cost therefor so
approved by Lessor.
7.4 Improvements and Alterations
(a) Alterations. Alterations shall be designed, approved, and constructed in
accordance with the terms and conditions set forth in Section 11 of this Lease.
(b) Title to Improvements and Alterations. Fee title to the Premises (excluding
Alterations owned by Lessee as provided herein), including the Improvements as
the same exist on and as of the Effective Date, shall at all times during the
Term of this Lease be and remain in Lessor, and Lessee shall have a leasehold
interest in the Premises, including such Improvements, for the Term of and
subject to the provisions of this Lease. Title to any Alterations that are paid
for by Lessee shall be and remain in Lessee until the Termination Date, even if
such Alterations shall be considered to constitute real property, at which time
title to such Alterations shall automatically pass to Lessor as provided in
Section 8.2(a) below free from any claim or interest of Lessee or any Person
claiming by, through or under Lessee and without the payment of any additional
consideration or other compensation by Lessor. Lessee may not demolish any of
the Improvements, or any Alterations, or remove all or any portion of the
Improvements or any Alterations from the Premises, except in accordance with
Sections 11 and 17, nor may Lessee transfer its interest in the Improvements or
any Alterations separate and apart from a Transfer of Lessee’s leasehold
interest in the Premises.
(c) Depreciation of Improvements. Lessee acknowledges and agrees that Lessor is
the fee owner of the Improvements during the Term of this Lease, and that Lessee
shall not be entitled to have or claim any depreciation deductions with respect
to the Improvements, other than for any Alterations which are paid for and will
be owned by Lessee as provided herein.

 

45



--------------------------------------------------------------------------------



 



7.5 Operating and Financial Reports for Hotel
Lessee will, and will cause the Operator and the Food and Beverage Operator to,
keep books of account and records relating to or reflecting the results of the
operation of the Hotel substantially in accordance with the Accounting
Standards. Upon any termination of this Lease, Lessor shall have the right to
review, copy, audit and inspect all such books of account and records as
reasonably required to enable Lessor to provide for the orderly continued
operation of the Hotel. The originals or true and complete copies of all such
books of account and records shall be kept at the Hotel. In addition, Lessee
agrees to provide to Lessor true and correct copies of the following operating,
financial and other information and reports from time to time prepared by or for
Lessor, Operator, and/or any Food and Beverage Operator with respect to the
Premises, the Hotel and/or the operation of the Hotel Business, such items to be
provided to Lessor at the time and in the manner set forth below:
(a) Copies of the annual operating and capital budgets for the Hotel, the annual
sales and marketing plan for the Hotel and the annual capital improvement budget
for the Hotel for each Operating Year, and all updates of or revisions to such
annual operating and capital budgets, marketing plan and/or capital improvements
budget, to be delivered to Lessor on or before December 31 of the year preceding
the applicable Operating Year to which such budgets or plans apply, or in the
case of any update or revision to any such budgets or plans, as and when such
update or revision is approved by Lessee and the Operator (if required).
(b) On a monthly basis, promptly following the preparation thereof, copies of
the profit and loss statement for the Hotel operations for such month, showing
the actual year to date performance versus the budgeted performance targets for
such month, as well as, a comparison showing the actual monthly performance and
year to date performance for the Hotel versus the performance during the same
period of the prior year, together with any budget adjustments proposed to be
made relating to such operations.
(c) On a monthly basis, copies of all reports relating to Hotel operations,
revenue projections, bookings (including group booking reports), FF&E Reserve
Account expenditures, and similar matters, prepared by or for Lessee, the
Operator or any Food and Beverage Operator (including any monthly operational
report that the general manager may produce for the Lessee that provides a
summary of salient activities during the prior month of the Hotel operations),
to be delivered to Lessor within ten (10) Business Days after such items become
available to Lessee.
(d) On a quarterly and annual basis, copies of the balance sheet for the Hotel
and the financial statements for the Hotel for the applicable period (audited by
a reputable independent public accounting firm in the case of the annual
financial statements), to be delivered to Lessor within ten (10) Business Days
after such items become available to Lessee in their final form.

 

46



--------------------------------------------------------------------------------



 



(e) Copies of the monthly Smith Travel Research (STR) reports showing the
performance of the Hotel as compared to other hotels in the City considered to
be included within the Luxury Hotel Competitive Set.
(f) Copies of any written report relating to the physical condition of the Hotel
or the compliance of the Hotel or any Hotel operations with Applicable Laws), to
be delivered to Lessor within ten (10) Business Days after such report or
statement becomes available to Lessee.
(g) Copies of (i) any material claim made by any third party (including any
governmental agency or authority) against the Hotel, Lessee, the Operator or any
Food and Beverage Operator, relating to the Hotel or the Hotel Business, or the
performance of the Management Agreement, any Food and Beverage Agreement, or any
Operating Contract, or relating to any employment agreement covering any Hotel
Employee or the terms or conditions of employment of any Hotel Employee or to
any alleged discrimination against or disciplinary action involving any Hotel
Employee (provided that any such employment claims shall be treated by Lessor as
confidential); (ii) any written notices received from any governmental agency or
authority, or from any insurance company or insuring authority, relating to an
alleged violation of Applicable Law or to any condition on or affecting the Land
or Improvements that could adversely affect the availability or cost of any
insurance coverage required under this Lease; and (iii) any action or proceeding
filed or commenced in any court, or by or before any mediator or arbitrator, or
pursuant to any judicial reference, alleging any material liability on the part
of the Hotel, Lessee, the Operator, or any Food and Beverage Operator in
connection with the Land, the Improvements, the Hotel or the Hotel Business
(unless such action occurs in the ordinary course of business of the Hotel and
is covered by insurance).
Lessor shall have the right to meet periodically at reasonable times (but not
more frequently than quarterly), upon written request to Lessee, with the senior
executive personnel of Lessee, the Operator, and any Food and Beverage
Operators, including without limitation the general manager of the Hotel and the
persons holding senior executive or management positions at the Hotel, to
discuss, on a confidential basis, Hotel operations, the financial performance of
the Hotel, and any other matters relating to the Hotel Business. In addition,
Lessor shall have the right to meet periodically at reasonable times, upon
written request to Lessee, with the senior sales and marketing staff at the
Hotel, to discuss, on a confidential basis, Hotel sales and marketing plans and
marketing budgets for the Hotel, and any other matters relating to the Hotel
Business. In addition, Lessee will, and will cause the Operator and the Food and
Beverage Operator to, reasonably cooperate (at no material cost to Lessee, the
Operator, or the Food and Beverage Operator, as applicable) with the due
diligence inquiries and requests submitted by any prospective Fee Lender or
prospective purchaser of or investor in Lessor’s interest in the Premises,
including, without limitation, providing such parties access to, on a
confidential basis, the information to be delivered to Lessor pursuant to this
Section 7.5 and permitting such parties to meet with the senior executive
personnel of Lessee, the Operator and any Food and Beverage Operators to
discuss, on a confidential basis, Hotel operations, the financial performance of
the Hotel, and any other matters related to the Hotel Business.

 

47



--------------------------------------------------------------------------------



 



8. SURRENDER
8.1 Surrender of Premises and Assigned Acquired Interests
On the Termination Date, Lessee shall surrender the Premises to Lessor, in the
manner and condition required by this Section 8, free and clear of all
tenancies, occupancies and other rights or interests of any third parties,
whether pursuant to written or oral agreements of any nature or otherwise
(including, without limitation, any Management Agreement and Food and Beverage
Agreement), and the rights of any public agencies with jurisdiction, any
Leasehold Mortgagees, equipment lessors, service providers, materials providers,
or other third parties, except solely (i) such agreements, rights and
obligations as may be contained in or created by the Permitted Exceptions, or
arise under Applicable Laws, or are Lessor Exceptions, or (ii) as Lessor may
otherwise request by written notice to Lessee delivered not less than ten
(10) days prior to the Termination Date (provided that (A) Lessee shall be
required to use only commercially reasonable efforts to comply with such request
of Lessor, and Lessee shall not be in default hereunder if Lessee, despite using
such commercially reasonable efforts, is unable to comply with Lessor’s request,
and (B) such request shall not impose any material additional cost or burden on
Lessee, but such proviso shall not be construed to limit any right of Lessor to
recover damages from Lessee on account of an Event of Default as permitted under
Applicable Laws). In addition, following the Surrender Date, Lessee shall have
no further right, title or interest in or to the Assigned Acquired Interests,
and the Assigned Acquired Interests shall automatically and without further
action by the parties revert to Lessor on and as of the Surrender Date; provided
that Lessor shall not be bound by or be deemed to have assumed any covenants,
obligations or liabilities contained in, arising under, or related to any of the
Assigned Acquired Interests to the extent that the same accrue or arise on or
prior to the Surrender Date, unless and until Lessor, in its sole and absolute
discretion, shall affirmatively elect in writing to assume all or any (as may be
designated by Lessor) of such covenants, obligations or liabilities. Lessee
shall be and remain liable following the Surrender Date for the payment and
performance of all such covenants, obligations and liabilities to the extent
that Lessor does not affirmatively elect to assume the same (“Lessee-Retained
Obligations”), and Lessee shall indemnify, defend and hold Lessor harmless from
and against any and all losses, claims, damages, liabilities, and costs and
expenses (including reasonable attorneys’ fees and costs) arising from or
relating to any Lessee-Retained Obligations. In the event that this Lease
terminates for any reason other than an Event of Default by Lessee, including
termination on the Expiration Date of this Lease: (i) Lessee shall be entitled
to retain all revenues and receivables arising from or attributable to the Hotel
Business prior to the Termination Date, and to recover any security deposits
posted by Lessee with third parties in connection with the operation of the
Hotel, and (ii) without limiting any other provision of this Lease, Lessee shall
be obligated to pay all Impositions, accounts payable, and other costs and
expenses relating to the Hotel Business which are attributable to any period
prior to, or which accrue prior to, the Termination Date, provided that Lessee
shall receive a credit to the extent of any prepayments made by Lessee prior to
the Termination Date for (A) Impositions that are allocable to any period
following the Termination Date or (B) any costs and expenses that are allocable
to any period following the Termination Date on account of any contract,
agreement or purchase order which will be binding upon Lessor following the
Termination Date as expressly provided in this Lease.

 

48



--------------------------------------------------------------------------------



 



8.2 Surrender
(a) Condition of Premises on Surrender. On the Termination Date, Lessee shall
peaceably quit and surrender the Premises to Lessor. Lessee shall leave the
Premises, including all Improvements thereon, in first-class and serviceable
condition and repair consistent with the operation of a Luxury Hotel, except for
reasonable wear and tear, and except as otherwise expressly provided in
Section 17. Lessee shall deliver the Premises and Improvements to Lessor free
and clear of all liens created or suffered by, under or through Lessee,
excepting only the Permitted Exceptions. On the Termination Date, all of
Lessee’s rights and interests under this Lease in and to the Premises, including
all Improvements and Alterations, shall automatically terminate, and any title
held by Lessee in and to any portion of the Premises, including any Alterations,
shall, to the extent not then owned by Lessor, automatically be deemed
transferred to and shall vest in Lessor, without payment of any additional
consideration or other compensation therefor by Lessor, and free of any right,
title, claim or interest therein on the part of Lessee or any other Person
claiming by, through or under Lessee.
(b) Delivery of Documents, Etc. Lessee shall deliver to Lessor on the
Termination Date:
(i) Such documents, assignments, instruments and conveyances as Lessor may
request to confirm and implement the termination of all of Lessee’s right, title
and interest in and to the Premises, and the transfer, as provided herein, of
full, lien-free title to Lessor with respect to any Alterations and any other
portions of the Premises (subject to the Permitted Exceptions and any Lessor
Exceptions);
(ii) All Entitlements, plans, surveys and other documents, all keys and other
items of Personal Property in Lessee’s possession or control, and all
transferable licenses, permits and other governmental authorizations that relate
to or are necessary or appropriate for the lawful or proper operation or
occupancy of the Premises and its use as a Luxury Hotel;
(iii) An amount equal to any unpaid Impositions and other Project Costs which
have accrued as of the Termination Date (but only to the extent that funds to
pay such Project Costs have not otherwise been reserved and paid over to
Lessor), prorated to the Termination Date, but subject to the provisions of the
final sentence of Section 8.1 in the case of a termination of this Lease other
than on account of an Event of Default; and
(iv) All funds then on deposit in all Capital Reserve Accounts, and the
Designated Alterations Escrow Account and the Required Alterations Escrow
Account (but only to the extent of any Eligible Costs and Excess Costs not
theretofore disbursed from the Designated Alterations Escrow Account and the
Required Alterations Escrow Account), and, in the case of any termination of
this Lease on account of an Event of Default, all funds then on deposit in the
Hotel Operating Accounts and all other amounts on deposit in the Base Rent
Escrow Account and the Seasonal Rent Reserve.

 

49



--------------------------------------------------------------------------------



 



If this Lease is terminated prior to the Expiration Date due to an Event of
Default, Lessee also shall deliver, if and to the extent requested by Lessor in
a written notice delivered to Lessee not less than ten (10) days prior to the
Termination Date, any or all of the following, as and to the extent designated
by Lessor: An assignment of Lessee’s interest in (i) any Management Agreement
and/or any Food and Beverage Agreement, (ii) any subleases entered into in
compliance with Section 13 hereof, (iii) any contracts entered into by Lessee or
any Affiliate of Lessee for the provision of parking or other services at or for
the Hotel or the Hotel Business, (iv) any equipment leases or other equipment
contracts, including data processing equipment, entered into by Lessee or any
Affiliate of Lessee and reasonably required for the lawful and proper continued
operation of the Hotel as a Luxury Hotel, to the extent that the same relate
exclusively to the Premises, (v) any other assignable contracts, property rights
or claims (including utility and other deposits) of Lessee or any Affiliate of
Lessee to the extent that the same relate exclusively to the Premises or the
ownership, operation, management, maintenance, alteration, construction, repair,
or leasing of the Premises or any part thereof, (vi) all inventories, supplies,
equipment, and other personal property, tangible and intangible, owned or leased
by Lessee or any Affiliate of Lessee to the extent used exclusively in
connection with the operation of the Hotel, (vii) all transferable and
assignable licenses and permits that relate exclusively to the operation of the
Hotel and/or the Hotel Business, and in addition Lessee shall cooperate with
Lessor, and shall cause any Affiliate of Lessee, Operator or any Affiliate of
Operator to cooperate with Lessor (at no material cost to Lessee, Operator, or
any such Affiliate; provided that the foregoing restriction shall not be
construed to limit any right of Lessor to recover damages from Lessee on account
of an Event of Default as permitted under Applicable Laws), in the filing and
processing of any applications by Lessor, any Affiliate of Lessor, or any
Replacement Operator (as defined in Section 9.2 hereof) for the issuance of any
new, replacement or modified licenses and permits that may be necessary or
appropriate for the operation of the Hotel and the Hotel Business as a Luxury
Hotel; and (viii) any and all advance reservations and bookings and other assets
relating to the operation of a Luxury Hotel on the Premises (collectively, the
“Termination Assignments”). Any Termination Assignments shall be made without
the payment of any additional consideration or other compensation by Lessor to
Lessee or any Affiliate of Lessee, and shall include: (A) Lessor’s assumption of
all obligations of Lessee or any such Affiliate of Lessee under all such
Termination Assignments to the extent accruing on and after the Termination Date
(or, if Lessee holds over, the Surrender Date); and (B) Lessee’s indemnification
of Lessor for the performance and payment of any obligations of Lessee or any
Affiliate of Lessee under or with respect to any rights, interests or other
matters covered by such Termination Assignments and accruing prior to the
Termination Date (or, if Lessee holds over, the Surrender Date).
(c) Lessor as Lessee’s Attorney in Fact. Lessee hereby constitutes and appoints
Lessor as its true and lawful attorney-in-fact, with full power of substitution,
and with full power and authority to execute, acknowledge and deliver any
instruments referred to in this Section 8.2 in the name and on behalf of Lessee
which said attorney-in-fact shall deem necessary to transfer and convey to
Lessor all of Lessee’s right, title and interest in and to the Premises and/or
any Assigned Acquired Interests or the subject matter of any Termination
Assignments in accordance with this Section 8.2, including any agreements,
rights, accounts, documents or other items that are to be assigned to Lessor as
provided in Section 8.2(b), and Lessee hereby further authorizes said
attorney-in-fact to take any further action which said attorney-in-fact may
consider necessary or advisable in connection with the foregoing. The power of
attorney granted pursuant to the immediately preceding sentence is a special
power of attorney, coupled with an interest, and shall be irrevocable. All
parties dealing with the attorney-in-fact, including any title company insuring
title to the Premises and any bank, depository, trustee or other financial
institution holding deposits, rents, accounting or other funds described in, or
connected with any contracts or agreements described in, this Section 8.2, may
fully rely on the power and authority of the attorney-in-fact to do any and all
things described in this power of attorney.

 

50



--------------------------------------------------------------------------------



 



(d) Lessee Indemnity. Lessee shall indemnify, defend and hold Lessor harmless
from and against any and all claims, damages, losses, liabilities, and costs and
expenses (including reasonable attorneys’ fees and costs) arising directly or
indirectly, in whole or in part, out of any failure by Lessee to surrender the
Premises to Lessor on the Termination Date as provided in this Section 8. Except
for any agreements to which Lessor is a party or which Lessor expressly elects
in writing to assume in accordance with this Lease, as of the Termination Date,
neither Lessor nor the Premises shall be bound by or have any obligations or
liabilities with respect to (i) any contracts, agreements or other obligations
of Lessee or anyone claiming under Lessee, including, without limitation, any
Management Agreement, except solely as and to the extent required to be assigned
by Lessee to Lessor pursuant to Section 8.1 or the final paragraph of
Section 8.2(b), and Lessee shall have the obligation to terminate or settle, at
Lessee’s sole cost and expense, any and all such contracts, agreements or other
obligations that are not so assigned; or (ii) the employment, retention, hiring,
terms or conditions of employment, or termination of employment of any Hotel
Employees, or any claims or liabilities relating thereto, whether held or
asserted by or owing to any individual or any labor union or collective
bargaining unit or organization, including any claims or liabilities for salary,
benefits, contributions, or other compensation, and any claims or liabilities
relating to any determination not to employ, any terms or conditions of
employment, or any termination of employment, or relating to any acts or
omissions of the employer or any other Person with respect to any Hotel
Employees (collectively, “Employment Liabilities”), and Lessee shall indemnify,
defend and hold Lessor and all Lessor Indemnitees harmless from and against any
and all claims, damages, losses, liabilities, governmental enforcement actions,
fines, penalties, and costs and expenses (including reasonable attorneys’ fees
and costs), arising directly or indirectly, in whole or in part, out of or in
connection with, or otherwise relating to any Employment Liabilities.
8.3 Holding Over
If Lessee remains in possession of all or any part of the Premises after the
Termination Date with Lessor’s prior written consent: (a) Lessee’s occupancy of
the Premises shall be deemed a month-to-month tenancy (not a renewal or
extension of the Term), which shall be terminable by either party upon thirty
(30) days’ written notice to the other; (b) unless otherwise hereafter agreed in
writing by Lessor and Lessee, the Annual Base Rent during the holdover period
shall be one hundred fifty percent (150%) of the Annual Base Rent in effect
during the final month of the Term (and Lessor’s acceptance of any Rent without
all or any part of such fifty percent (50%) increase shall not be deemed or
construed as a waiver by Lessor of its right to collect the entire fifty percent
(50%) increase in Annual Base Rent); and (c) Lessee’s use of the Premises
otherwise shall be subject to all applicable terms and conditions of this Lease,
including, without limitation, timely payment of all Additional Rent, as if the
Term had not expired or this Lease had not been terminated, as the case may be.
Nothing in this Section 8.3 shall be deemed or construed as a consent by Lessor
to any holding over by Lessee. If Lessee remains in possession of all or any
part of the Premises or the Project after the Termination Date without Lessor’s
prior written consent: (i) the Annual Base Rent during such holdover period
shall be two hundred percent (200%) of the Annual Base Rent in effect during the
final month of the Term (and Lessor’s acceptance of any Rent without all or any
part of such one hundred

 

51



--------------------------------------------------------------------------------



 



percent (100%) increase shall not be deemed or construed as a waiver by Lessor
of its right to collect the entire one hundred percent (100%) increase in Annual
Base Rent); (ii) Lessee’s occupancy of the Premises shall be solely as a tenant
at sufferance and no notice of termination shall be necessary in order to
recover possession; (iii) Lessee’s use of the Premises otherwise shall be
subject to all applicable terms and conditions of this Lease, including, without
limitation, timely payment of all Additional Rent; and (iv) in addition to such
other remedies as may be available to Lessor at law or in equity, Lessee shall
indemnify, defend and hold Lessor harmless from and against any and all claims,
damages, losses, liabilities and costs arising from or in connection with, or
related to, Lessee’s continued possession, including reasonable attorneys’,
brokers’ and consultants’ fees, costs and expenses, and damages, including
consequential damages, arising from Lender’s inability to sell, assign or
finance the Premises or relet or deliver the Premises to a succeeding tenant.
8.4 Survival
The provisions of this Section 8 shall survive the expiration or any earlier
termination of this Lease.
9. MANAGEMENT OF HOTEL
9.1 Operator and Food and Beverage Operators
The initial Operator (i.e. Morgans Hotel Group Management LLC, a Delaware
limited liability company), and the initial Food and Beverage Operator(s) (i.e.
495 Geary LLC, a Delaware limited liability company, SC Geary LLC, a Delaware
limited liability company, and China Grill Management BD, Inc., a Florida
corporation), each as identified in Exhibit B attached hereto, have been
approved by Lessor. Each successor Operator, and each successor Food and
Beverage Operator which is an Affiliate of Lessee or Operator, shall be subject
to the prior written approval of Lessor, which approval shall not be
unreasonably withheld or delayed. No replacement of or change in any Operator,
or any Food and Beverage Operator for which Lessor’s approval is required as
provided herein, shall be made or permitted without obtaining Lessor’s prior
written consent, which consent shall not be unreasonably withheld or delayed.
Prior to giving or withholding approval of an Operator or any Food and Beverage
Operator, Lessor shall have received from Lessee such information concerning the
Operator or Food and Beverage Operator, as applicable, as Lessor shall
reasonably require, including, without limitation, (i) evidence that the
Operator has a demonstrated history of successfully operating Luxury Hotels, or
that the Food and Beverage Operator has a demonstrated history of successfully
operating food and beverage services in Luxury Hotels, in either case whether in
the City or other areas of the United States, (ii) evidence that the Operator or
Food and Beverage Operator, as applicable, or any corporate family of which the
Operator or Food and Beverage Operator, as applicable, is a member, has
sufficient financial resources to ensure the faithful and timely performance of
the Operator or Food and Beverage Operator, as applicable, under the Management
Agreement or the Food and Beverage Agreement, as applicable, and (iii) the
absence of any litigation or other proceedings to which the Operator or Food and
Beverage Operator, as applicable, is a party that would create a reasonable
concern regarding the reputation or management skills of the Operator or Food
and Beverage Operator, as applicable.

 

52



--------------------------------------------------------------------------------



 



Without limiting the circumstances in which Lessor may be deemed to be
reasonable in withholding approval of any Operator, or Food and Beverage
Operator for which Lessor’s approval is required hereunder, Lessor shall be
deemed to be reasonable in withholding its approval of any Operator or Food and
Beverage Operator which does not have the qualifications referred to in clauses
(ii), (iii) and/or (iv) above. Notwithstanding the foregoing, Lessor agrees that
Lessor will approve a new or replacement Operator so long as such new or
replacement Operator (A) has a tangible net worth (determined in accordance with
GAAP) not less than the then tangible net worth of the Operator to be replaced,
and (B) is a national hotel operations company for which one or more of David
Hamamoto, Edward Scheetz, or Ian Schrager (or any successor individuals who have
been expressly approved in writing by Lessor for the purposes of this provision)
are senior managers or senior executives with primary responsibility for
overseeing day-to-day operations; provided, however, that the Management
Agreement entered into with such Operator shall comply with the requirements of
Section 9.2 below. In the event that Lessee desires to retain a new or
replacement Operator which Lessee believes complies with the requirements set
forth in the immediately preceding sentence, Lessee shall deliver to Lessor
reasonable evidence of such compliance together with a copy of the Management
Agreement that is to govern the respective rights and obligations of Operator
and Lessee.
9.2 Management Agreement; Food and Beverage Operator Agreements
Lessor shall not be bound by or incur any obligations under any Management
Agreement or Food and Beverage Agreement (including without limitation any of
the foregoing which constitute Hotel Operating Agreements) entered into by
Lessee with any Operator, or by Lessee or Operator with any Food and Beverage
Operator, relating to the operation or management of the Hotel or any portion
thereof, or any goods or services provided at or by the Hotel, regardless of
whether Lessor has approved or is required to approve the Operator or the Food
and Beverage Operator or any such Management Agreement or Food and Beverage
Agreement. Lessor shall be entitled to approve any and all Management
Agreements, and all Food and Beverage Agreements that are entered into with any
Affiliate of Lessee or any Affiliate of the Operator, which approval shall not
be unreasonably withheld or delayed. Except as otherwise provided in
Sections 1.3 and 10.3(b)(xxii) of the Purchase Agreement with respect to the SC
Geary Related Agreements, each Management Agreement, and each Food and Beverage
Agreement whether or not requiring Lessor’s approval, shall contain an express
provision (or be subject to a subordination agreement containing such a
provision) in which the Operator or the Food and Beverage Operator shall agree,
for the benefit of Lessor, that (i) Lessor shall have no obligation or liability
under the Management Agreement or Food and Beverage Agreement; (ii) the
Management Agreement or Food and Beverage Agreement shall be subject and
subordinate to this Lease and to the rights of Lessor hereunder, and except to
the extent otherwise provided in clause (iv) below shall terminate immediately
upon the Termination Date of this Lease, without any liability on the part of
Lessor for the payment of any termination fee, penalty or other sum; (iii) upon
or in connection with the termination of the Management Agreement or Food and
Beverage Agreement, the Operator or the Food and Beverage Operator shall not
contact any Hotel guests or customers who have booked rooms or facilities at the
Hotel for the purpose of soliciting or encouraging such guests or customers to
cancel their previously booked rooms or facilities or to transfer their business
to any other transient lodging facility or any other food or beverage facility,
and (iv) in the case of any termination of this Lease on account of an Event of
Default, at the written request of Lessor delivered to the Operator and/or any
Food and Beverage Operator not less than ten (10) days prior to the Termination
Date, the Operator and/or such

 

53



--------------------------------------------------------------------------------



 



Food and Beverage Operator shall remain at the Premises, and continue to perform
its obligations under the Management Agreement or the Food and Beverage
Agreement, as applicable, for a transition period (“Transition Period”) not
exceeding one hundred twenty (120) days from the Termination Date. In the event
that Lessor delivers the written request described in clause (iv) above to
Operator and/or any Food and Beverage Operator, and for so long as the Operator
and/or any such Food and Beverage Operator shall continue to perform its
obligations under the Management Agreement or Food and Beverage Agreement, as
applicable, pursuant to such request, the Operator and/or any such Food and
Beverage Operator shall be entitled to receive its management fee or other
equivalent compensation for such services, and to be reimbursed for its costs
and expenses, as provided in, and as would be applicable under the Management
Agreement or the Food and Beverage Agreement, as applicable, if the Termination
Date had not occurred; provided that (A) in the event that any Operator or Food
and Beverage Operator shall be an Affiliate of Lessee, such Operator or Food and
Beverage Operator shall not be entitled to receive as payment for its management
or other services under the applicable Management Agreement or Food and Beverage
Agreement during the Transition Period any payments or reimbursements for hotel
or restaurant chain services which are in excess of an annual charge of two and
one-half percent (2-1/2%) of Total Revenues (in the case of the Operator) or of
the gross revenues of the restaurant business at the Hotel (in the case of any
Food and Beverage Operator); (B) Lessor shall not be obligated to perform any
obligation of Lessee under the Management Agreement or any obligation of Lessee
or the Operator under the Food and Beverage Agreement, as applicable, that arose
or accrued prior to the Termination Date (but the Operator or the Food and
Beverage Operator shall retain any rights or claims against Lessee on account of
any default of Lessee), and (C) except only to the extent as may hereafter be
expressly agreed by Lessor in a separate written agreement with the Operator or
the Food and Beverage Operator, as applicable, Lessor shall not be deemed to
have assumed any obligations of Lessee under the Management Agreement or the
Food and Beverage Agreement, as applicable, with respect to any period following
the Termination Date, including without limitation any obligation of Lessee to
fund any capital or operating expenses, and any Operator or Food and Beverage
Operator that is an Affiliate of Lessee or the Operator, as applicable, shall
look solely to the revenues and income of and from the Hotel (in the case of
such Operator) or the food and beverage operations at the Hotel (in the case of
such Food and Beverage Operator) for payment of its management fee and
reimbursement of its costs and expenses and for recovery of any other
indebtedness or liability owing under the Management Agreement or the Food and
Beverage Agreement, as applicable, for or with respect to any period of time
following the Termination Date (provided that nothing herein shall be deemed to
grant to any Operator or any Food and Beverage Operator, as applicable, any
title to, or security interest in, any revenues, income or receivables of the
Hotel or the food and beverage operations at the Hotel, and provided further
that the foregoing shall not be construed to obligate the Operator or any Food
and Beverage Operator to fund any capital or operating expenses that are
required to be funded by Lessee under the applicable Management Agreement or
Food and Beverage Agreement if Lessor shall fail to provide such funds); and
(D) Operator or the Food and Beverage Operator, as applicable, shall reasonably
cooperate with Lessor (at no material cost to the Operator or the Food and
Beverage Operator, as applicable, provided that such restriction shall not be
construed to limit any right of Lessor to recover damages from Lessee on account
of an Event of Default as permitted under Applicable Laws) to ensure a smooth
transition of the management of the Hotel or

 

54



--------------------------------------------------------------------------------



 



the food and beverage services at the Hotel, as applicable, from Operator or the
Food and Beverage Operator, as applicable, to such new management company,
franchise company, and/or other entity as shall be designated by Lessor (each a
“Replacement Operator”), including, without limitation, assisting the
Replacement Operator in identifying any Hotel Employees who should be considered
for retention, facilitating the transfer or assignment of all licenses and
permits specific to and required for the lawful operation of the Hotel or the
food and beverage operations at the Hotel, as applicable (including, without
limitation, any liquor licenses to the extent permitted by Applicable Laws) and
all third party operating agreements, leases or contracts (as and to the extent
designated by Lessor) relating to or reasonably required for the proper
operation of the Hotel or the food and beverage operations at the Hotel, as
applicable, providing a final accounting to Lessor of all operations of the
Hotel or the food and beverage operations at the Hotel, as applicable, through
the Termination Date and thereafter for the Transition Period, and permitting
the continued use during the Transition Period of all tradenames, trademarks,
central or corporate services, proprietary computer software and programs, and
such other rights held or controlled by Operator or the Food and Beverage
Operator, as applicable, or otherwise provided for in the Management Agreement
or the Food and Beverage Agreement, as applicable, as are reasonably required to
continue the operation of the Hotel or the food and beverage services at the
Hotel, as applicable, in conformance with the standards of a Luxury Hotel during
the Transition Period and to which Lessee would have been entitled under the
Management Agreement or to which Lessee or Operator would have been entitled
under the Food and Beverage Agreement, as applicable, had the Termination Date
not occurred.
10. INSURANCE AND INDEMNITY
10.1 Required Insurance
At all times during the Term and any holdover period, at its sole cost and
expense, Lessee shall obtain and keep in force for the benefit of Lessee and
Lessor as their respective interests may appear insurance against such risks and
in such amounts as Lessor or any Fee Lender may reasonably require from time to
time, or such greater amounts or additional risks as are required under any
Leasehold Mortgage, subject to the provisions of Section 10.1(i) below. Without
limiting the generality of the foregoing, Lessee shall obtain and keep in force
the following minimum levels of insurance:
(a) Property Insurance. Lessee shall maintain, or cause to be maintained,
property insurance for the perils covered by a standard fire insurance policy,
extended coverage perils, smoke damage, vandalism, flood, malicious mischief,
sprinkler leakage, boiler, machinery and pressure vessel, lightning, windstorm,
hail, explosion, riot, riot attending a strike, civil commotion, aircraft,
vehicles, smoke and earthquake, at all times during the Term, in an amount equal
to the then-applicable Full Insurable Replacement Value, but in no event less
that the sum of Seventy-One Million Dollars ($71,000,000), or, in the case of
earthquake insurance only, in an amount which is not less than the “probable
maximum loss” (or the equivalent standard at the time customarily used by the
insurance industry in determining the maximum likely exposure of property to
risk of damage from earthquakes), based on the full replacement cost of the
Improvements, as determined by a seismic engineering firm selected by Lessee and
reasonably acceptable to Lessor. All such policies shall specify that proceeds
shall be payable whether or not any Improvements are actually rebuilt, and shall
include a “guaranteed amount” or “stipulated amount” endorsement of coverage in
lieu of a coinsurance provision under the policy.

 

55



--------------------------------------------------------------------------------



 



“Full Insurable Replacement Value” means one hundred percent (100%) of the
actual cost to replace the Improvements (without deduction for depreciation but
with standard exclusions such as foundations, excavations, paving and
landscaping, as applicable to specific perils), including the costs of
demolition and debris removal, an increased cost of construction endorsement
and, in the case of builders risk or course of construction insurance, materials
and equipment not in place but in transit to or delivered to the Premises. The
Full Insurable Replacement Value initially shall be determined at Lessee’s
expense by an appraiser selected by Lessee and reasonably approved by the
insurer(s) and Lessor. Lessor may require the Full Insurable Replacement Value
to be redetermined, at Lessee’s expense, not more frequently than once in any
three (3) year period, by an appraiser selected by Lessee and reasonably
approved by the insurer(s) and Lessor.
(b) Business Interruption Insurance. Lessee shall maintain, or cause to be
maintained, insurance against loss of income, including loss of revenues and
earnings from the Hotel, under a business interruption and extra expense policy
covering risk of loss due to the perils insured against under Section 10.1(a)
above, in an amount sufficient to cover at least twelve (12) months of Annual
Base Rent that would be payable to Lessor pursuant to Section 4.
(c) Worker’s Compensation and Employer’s Liability Insurance. Lessee shall
maintain, or cause to be maintained, worker’s compensation insurance in the
amounts and coverages required under worker’s compensation, disability and
similar employee benefit laws applicable to Lessee or the Premises, and
employer’s liability insurance, with limits of not less than One Million Dollars
($1,000,000.00) for bodily injury by accident and One Million Dollars
($1,000,000.00) for bodily injury by disease, or such higher amounts as may be
required by law.
(d) General Liability. Lessee shall maintain, or cause to be maintained,
comprehensive or commercial general liability insurance, through one or more
primary and umbrella or excess coverage liability policies as determined by
Lessee, insuring against claims for bodily injury, personal injury, and property
damage occurring on or about the Premises or the streets, curbs or sidewalks
adjoining the Premises, or otherwise in connection with the operation of the
Hotel, with coverage limits of not less than Ten Million Dollars
($10,000,000.00), combined single limit and annual aggregate for the Project.
The general liability insurance shall: (i) be written on an “occurrence” basis,
(ii) delete any employee exclusion on personal injury coverage; (iii) include
the Operator and its management personnel engaged at or for the Hotel, any
employees of Lessee, and the Hotel Employees, as additional insureds;
(iv) provide for broad form blanket contractual coverage, including coverage for
Lessee’s indemnification obligations under this Lease for bodily injury,
personal injury, death and/or property damage (provided that Lessee’s liability
under any such indemnification obligations shall not be limited to the amount of
insurance so carried by Lessee); (v) provide Products and Completed Operations
and Independent Contractors coverage; (vi) provide liquor law liability and
advertising liability coverage; and (vii) provide insurance against loss or
damage from an accident to and/or caused by boilers, heating apparatus, pressure
vessels, pressure pipes, electrical or air conditioning equipment. The general
liability insurance coverage shall insure against any and all claims for bodily
injury, including death resulting therefrom, personal injury, and damage to or
destruction of property of any kind whatsoever and to whomever belonging and
arising from any operations on or at the Premises, including the operation of
the Hotel, and whether arising from acts or omissions of Lessee, any of Lessee’s
officers, directors, partners, members, agents or employees, contractors,
subcontractors, any other person or entity for whom Lessee may be responsible,
or any additional insureds.

 

56



--------------------------------------------------------------------------------



 



(e) Automobile Liability. Lessee shall maintain, or cause to be maintained,
automobile liability insurance, through one or more primary and umbrella
policies, providing aircraft liability coverage, if applicable, and automobile
liability coverage for owned, non-owned and hired vehicles used in connection
with the operation of the Premises, with coverage limits of not less than Five
Million Dollars ($5,000,000.00), combined single limit and annual aggregate
(inclusive of the base automobile liability policy plus umbrella policy
coverage).
(f) Builder’s Risk. During the course of construction of any Alterations, Lessee
shall maintain, or cause to be maintained, comprehensive “all risk” builder’s
risk insurance, if available, and otherwise course of construction coverage,
including vandalism and malicious mischief, covering all Improvements in place
on the Premises in the case of all risk builder’s risk insurance, all
Alterations under construction at the Premises, materials and equipment stored
at the Premises or an off-site storage facility and furnished under contract,
and all materials and equipment that are in the process of fabrication at the
premises of any third party or that have been placed in due course of transit to
the Premises or an off-site storage facility when such fabrication or transit is
at the risk of, or when title to or an insurable interest in such materials or
equipment has passed to, Lessee or its construction manager, contractors or
subcontractors (excluding any construction managers’, contractors’ and
subcontractors’ tools and equipment, and property owned by the employees of the
construction manager, any contractor or any subcontractor), such insurance to be
written on a completed value basis in an amount not less than the full estimated
replacement value of the Alterations.
(g) Fidelity Insurance. Lessee shall maintain, or cause to be maintained,
fidelity insurance covering the Operator and all Hotel Employees who have access
to or are responsible for the handling of any funds, securities, or other
valuables at or relating to the Hotel, all in reasonable amounts consistent with
the practice of other Luxury Hotels.
(h) Required Coverage. Lessee shall maintain, or cause to be maintained, all
other insurance that Lessee is required to maintain under Applicable Laws or the
terms of any Leasehold Mortgage.
(i) Adjustments to Coverage Amounts. If either Lessee or Lessor shall at any
time believe that the limits or extent of coverage or deductibles with respect
to any of the insurance required in this Section 10 then carried are either
excessive or insufficient for a prudent operator of a Luxury Hotel, Lessee and
Lessor shall endeavor to agree upon the proper and commercially reasonable
limits and extent of coverage and deductibles for such insurance, and upon
reaching agreement shall execute a letter agreement or other writing
memorializing such agreement; provided that in no event shall the insurance
coverage required to be maintained by Lessee under this Lease be less protective
of the interests of Lessee and Lessor than the comparable coverage maintained by
owners and operators of other Luxury Hotels in the City. If Lessee and Lessor
are at any time unable to agree upon the proper and commercially reasonable
limits and extent of coverage and deductibles for any insurance, the matter(s)
in dispute shall be resolved pursuant to the arbitration provisions of
Section 18 by an arbitrator having at least ten (10) years of experience in
insurance coverage matters for the hospitality industry. Notwithstanding any of
the foregoing to the contrary: (i) the limits of property insurance coverage
shall be determined as provided in Section 10.1(a); and (ii) the limits of
liability insurance required under Sections 10.1(d) and 10.1(e) shall not be
reduced under any circumstances, and shall be increased on each Adjustment Date
by a percentage at least equal to the percentage increase in the CPI occurring
since the last preceding Adjustment Date.

 

57



--------------------------------------------------------------------------------



 



10.2 Policy Form and General Requirements
(a) All of the insurance required under this Lease, and all renewals thereof,
shall be issued by one or more companies of recognized responsibility admitted
to sell insurance in the State with a financial rating of at least A-:X (or its
equivalent successor) in the most recent edition of Best’s Insurance Reports (or
its equivalent successor, or, if there is no equivalent successor, an insurance
rating service otherwise reasonably acceptable to Lessor). The proceeds of
property damage and builder’s risk policies of insurance required hereunder
shall be payable in accordance with and subject to the terms of Section 17
below, and any loss adjustment or disposition of insurance proceeds by the
insurer shall require the written consent of Lessor (and any Fee Lender whose
Fee Mortgage so requires). All property insurance hereunder shall name Lessor as
a loss payee, as its interests may appear, and all liability insurance policies
shall name as additional insureds, with respect to any liability arising out of
or relating to the ownership, maintenance, operation, occupancy or use of the
Premises, all Lessor Indemnitees and such other parties as Lessor may reasonably
request. Any deductibles or self-insurance retentions for insurance required to
be carried by Lessee pursuant to this Section 10 shall be reasonable in amount,
and in any event shall be consistent with amounts which from time to time are
considered to be a prudent deductible or assumed or retained risk for the owners
of comparable Hotel properties in the City. All deductibles and self-insurance
retentions (i) shall be paid by Lessee, and (ii) shall constitute Ordinary
Operating Expenses, except for deductibles and self-insurance retentions
applicable to the insurance coverage provided for in Section 10.1(a) which shall
not constitute Ordinary Operating Expenses. All insurance of Lessee shall be
primary coverage, and shall be excess and non-contributory with any insurance
carried by Lessor.
(b) All policies provided for herein shall provide expressly that such policies
shall not be canceled, terminated or altered without ten (10) days’ prior
written notice to Lessor and any Fee Lender. Each policy, or a certificate of
the policy executed by a properly qualified representative of the insurance
company evidencing that the required insurance coverage is in full force and
effect, shall be deposited with Lessor on or before the Term Commencement Date,
shall be maintained throughout the Term and any holdover period, and shall be
renewed at least ten (10) days before the expiration of the term of the policy.
Except for specific provisions described herein, no exclusion shall be permitted
in any policy if it conflicts with any coverage required hereby, and, in
addition, no policy shall contain any exclusion from liability for personal
injury or sickness, disease or death or which in any way impairs coverage under
the contractual liability coverage described above.
(c) Lessee hereby waives all rights of subrogation and recovery against all
Lessor Indemnitees on account of any loss or damage arising from any cause to
the extent covered by any insurance required to be carried by Lessee pursuant to
this Section 10. Lessee shall give notice to its insurance carrier or carriers
that the foregoing waiver is contained in this Lease, and shall procure waiver
of subrogation endorsements to all policies described in Section 10.1 if not
already incorporated into or a part of such policies.

 

58



--------------------------------------------------------------------------------



 



The parties acknowledge that Lessor has no obligation under this Lease to carry
or provide any insurance. If Lessor otherwise elects in its sole discretion to
carry any insurance coverage through an independent third party commercial
insurer and such insurance is applicable to the Premises, such insurance shall
be excess and non-contributory with the insurance required to be carried by
Lessee under this Section 10. If such insurance is carried, Lessor waives all
rights of subrogation and recovery against Lessee on account of any loss or
damage arising from any cause to the extent actually covered by such insurance.
(d) On or before the Term Commencement Date, and on each anniversary of the Term
Commencement Date thereafter during the Term, Lessee shall provide Lessor with
the certificate of a person knowledgeable in insurance matters (who may be an
officer or employee of Lessee) stating that all insurance policies required by
this Lease are in full force and effect and that such policies, and the
insurance provided thereby, comply with the requirements of Sections 10.1 and
10.2.
(e) No approval by Lessor of any insurer, the terms or conditions of any policy,
or any coverage or amount of insurance or any deductible amount, shall be
construed as a representation by Lessor of the solvency of the insurer or the
sufficiency of any policy or any coverage or amount of insurance or deductible,
and Lessee assumes full risk and responsibility for any inadequacy of insurance
coverage or any failure of insurers. Lessor’s approval shall only constitute
Lessor’s acknowledgment that, as to Lessor, the item or matter so approved
satisfies the requirements of this Lease.
(f) Lessee shall be permitted to carry insurance required by this Section 10
under a so-called blanket policy or policies of insurance which also cover other
properties owned or operated by Lessee or its Affiliates in addition to the
Premises, provided that the Premises shall be individually scheduled for
coverage under such blanket policy or policies for not less than the amounts and
scope of coverage required under this Section 10 and that a recovery under any
such blanket policy for or with respect to any other properties will not reduce
or limit the amount or scope of coverage available for or with respect to the
Premises under such blanket policy.
(g) Lessee may elect, from time to time, to require the Operator to obtain and
maintain any or all of the insurance coverages and policies required under this
Section 10, provided that any and all such coverages and policies shall in any
event comply fully with the provisions of this Section 10.

 

59



--------------------------------------------------------------------------------



 



10.3 Lessee’s Indemnity
Lessee shall indemnify, defend and hold Lessor and all other Lessor Indemnitees
harmless from and against any and all claims, damages, losses, liabilities, and
costs and expenses (including reasonable attorneys’ fees and costs) arising from
or relating to in any manner, directly or indirectly, in whole or in part:
(a) any failure by Lessee to timely and properly perform each of its obligations
under this Lease; (b) any acts or omissions of Lessee, any Affiliate of Lessee,
or any officers, directors, members, employees, guests, invitees, agents or
contractors of any of them, or any Hotel Employees, on or relating to the
Premises; (c) the financing, design, construction, marketing, operation,
management, use, occupancy, maintenance, repair, remediation, renovation and
improvement of the Premises, or any part thereof, at any time during the Term or
any holdover period (including the design, construction, maintenance and repair
of any Improvements or Alterations, and any liability to any federal, state or
local governmental authority relating thereto); (d) other than during the
Transition Period, any act or omission of the Operator or any Food and Beverage
Operator relating to the operation or management of the Hotel or any food and
beverage operations at the Hotel, or of any Hotel Employee while on the Premises
or otherwise engaged in the performance of such employee’s duties, or any
employee of any independent contractor working at or performing services for the
Hotel, including any parking operator or parking management company; and (e) any
accident occurring or other circumstance or condition existing on or about the
Premises at any time during the Term or any holdover period due to any cause
whatsoever. The foregoing shall not require Lessee to indemnify, defend, protect
or hold harmless Lessor or any Lessor Indemnitee to the extent of any claims,
damages, losses, liabilities, and costs and expenses that arise from the gross
negligence or willful misconduct of Lessor or any Lessor Representatives, except
to the extent that such claims, damages, losses, liabilities, and costs and
expenses are covered by any insurance required to be carried by Lessee pursuant
to this Section 10.
Lessee shall promptly assume its defense and indemnification obligations upon
written notice from any Lessor Indemnitee. Any Lessor Indemnitee may also
participate in the defense of any such claim at its own expense, unless such
participation is required because of Lessee’s failure to provide a reasonable
and consistent defense of such Lessor Indemnitee’s interests, in which event
such additional participation shall be at Lessee’s expense. Lessee shall not
settle any claim without the consent of all Lessor Indemnitees who would incur
any liability for such claim under or following such a settlement. The
provisions of this Section 10.3 shall survive the expiration or earlier
termination of this Lease. The provisions of Section 10.1 shall not limit in any
way Lessee’s obligations under this Section 10.3.
10.4 Lessee’s Assumption of Risk and Waiver
As a material part of the consideration to Lessor for entering into this Lease,
Lessee agrees that no Lessor Indemnitee shall be liable to Lessee for, and
Lessee expressly assumes the risk of and waives, releases and discharges all
Lessor Indemnitees from, any and all claims, damages, losses, liabilities, costs
and expenses of any kind or nature, whether or not foreseeable, arising from or
relating to in any manner, directly or indirectly, in whole or in part, the
Premises or this Lease prior to or during the Term or any holdover period,
whether resulting from any act or omission of Lessor or from any other cause,
including, without limitation: (a) the performance of any public or quasi-public
works on or near the Premises; (b) any injury to or death of any person, or loss
or damage of any property, occurring on or about the Premises; (c) any and all
matters described or referred to in Section 2.2 or 4.4 above; and (d) any act or
omission of any Recipient Agency, or any member of the public accessing the
Premises through any right of public access or pursuant to any easement or right
of entry. The provisions of this Section 10.4 shall survive the expiration or
earlier termination of this Lease. The foregoing shall not require Lessee to
waive or release any claims for damages, losses, liabilities, or costs and
expenses to the extent arising from the gross negligence or willful misconduct
of Lessor or any Lessor Representative, except to the extent that such claims,
damages, losses, liabilities, and costs and expenses are covered by any
insurance required to be carried by Lessee pursuant to this Section 10.

 

60



--------------------------------------------------------------------------------



 



11. ALTERATIONS
11.1 Permitted Alterations
Lessee may make from time to time any Alterations (“Permitted Alterations”)
which will not (a) violate, or cause or require a modification in (i) the
Permitted Uses, (ii) any other provision of this Lease, or (iii) any
Entitlements; (b) materially adversely affect the value or use of any
Improvements; (c) adversely affect in any material manner the operation of the
Hotel as a Luxury Hotel; (d) modify in any material respect the exterior
appearance of any Building or any structural element of any Building, or
materially modify the mechanical, electrical, plumbing or life safety system of
any Building, or (e) impose any liability or obligation on Lessor under
Applicable Laws with respect to the condition of the Premises; or (f) have a
total estimated cost per Alteration in excess of $200,000.00 (such amount to be
increased as of each Adjustment Date by an amount equal to the percentage
increase in the CPI occurring since the immediately preceding Adjustment Date,
or since the Term Commencement Date in the case of the first Adjustment Date).
If Lessee desires to make any Alterations which could have any of the effects
described in any of clauses (a) through (f) of the immediately preceding
sentence (any such Alteration being herein referred to as a “Major Alteration”),
Lessee shall first obtain Lessor’s prior written consent, which consent shall
not be unreasonably withheld, except that Lessor shall have the right to approve
or disapprove, in its sole and absolute discretion, any Alterations which could
have any of the effects described in clause (a), (b), (c) or (e) above. All
Alterations shall be constructed and installed at the sole cost and expense of
Lessee, and Lessor shall not be obligated to pay or contribute toward payment of
the costs of any Alterations, including any Designated Alterations. Lessor
acknowledges that Lessee may desire to propose one or more Alterations that
individually or collectively will reduce the number of keyed guest rooms or
suites at the Hotel, and Lessor agrees not to unreasonably withhold its consent
to any such proposed Alterations, provided that (A) following the completion of
such Alterations the keyed guest rooms and suites at the Hotel will number in
the aggregate not less than ninety-five percent (95%) of the total keyed guest
rooms and suites at the Hotel on the Term Commencement Date, and (B) Lessee can
establish that the net operating revenues of the Hotel will not be decreased by
reason of such Alterations.
11.2 Designated Alterations
From time to time Lessee may request Lessor to approve certain Alterations to be
funded from monies on deposit in the Designated Alterations Escrow Account
(“Designated Alterations”). The projected costs approved by Lessor for
completion of any proposed Designated Alterations submitted to and approved by
Lessor shall be “Eligible Costs” in respect of such Designated Alterations.
Lessee shall be entitled to receive disbursements of funds from the Designated
Alterations Escrow Account for the purpose of paying the costs of any Designated
Alterations hereafter approved by Lessor, up to but not exceeding the Eligible
Costs for such Designated Alterations together with any Excess Costs (as defined
below) of any such Designated Alterations (provided, that, disbursements for
Excess Costs shall only permitted from funds which have been deposited by Lessee
in the Designated Alterations

 

61



--------------------------------------------------------------------------------



 



Escrow Account for the purpose of funding such Excess Costs and not previously
disbursed in accordance with the provisions hereof), and in any event subject to
and upon the terms and conditions set forth in Section 7.2(c). Without limiting
the foregoing, in the event that the actual costs of construction or
installation of any Designated Alterations will exceed the Eligible Costs for
such Designated Alterations, Lessee shall be obligated to pay all such excess
costs, and in such event as a condition to the making of any further
disbursements from the Designated Alterations Escrow Account for such Designated
Alterations, Lessor may require that Lessee deposit into the Designated
Alterations Escrow Account the full amount of the additional costs required to
complete such Designated Alterations, as reasonably approved by Lessor, to the
extent such costs are in excess of the Eligible Costs (“Excess Costs”), provided
that, in the event Lessor requires that Lessee deposit the amount of any such
Excess Costs into the Designated Alterations Escrow Account, then Lessee shall
permit the disbursement of such Excess Costs for the purpose of paying the costs
of the Designated Alterations in accordance with the preceding sentence. Lessee
shall not commence the construction or installation of any Designated Alteration
unless and until there are sufficient funds available on deposit in the
Designated Alterations Escrow Account for completion of such Designated
Alteration.
11.3 Required Alterations
(a) Initial Required Alterations. Concurrently with the execution of this Lease,
Lessor has approved the Alterations described in Exhibit F attached hereto
(which, together with any Hazardous Materials remediation, removal or
restoration work or Property Enhancements referred to in Section 11.3(b) below,
are herein referred to as the “Required Alterations”). The projected costs
approved by Lessor for completion of the Required Alterations described in
Exhibit F, and the projected costs approved by Lessor for completion of any
additional Required Alterations described in Section 11.3(b) below, shall be
“Eligible Costs” in respect of such Required Alterations. For the purposes of
this Lease, in addition to any Required Alterations that constitute Major
Alterations pursuant to the provisions of Section 11.1, all Required Alterations
for which Lessor has an obligation to pay or deposit any Reinstatement Amount
shall be deemed to be Major Alterations and shall be subject to all provisions
of this Section 11 relating to Major Alterations. Except as otherwise expressly
provided in the following provisions of this Section 11.3(a), Lessee shall not
commence the construction or installation of any Required Alteration, whether
described in Exhibit F or in Section 11.3(b) hereof, unless and until there are
sufficient funds available on deposit in the Required Alterations Escrow Account
for completion of such Required Alteration as well as any then uncompleted
Required Alteration for which work is either then currently in progress or for
which Lessee has previously deposited funds within the Required Alterations
Escrow Account but has not yet commenced performance of the work required to
complete such Required Alteration; provided that the amount required to be on
deposit in the Required Alterations Escrow Account with respect to the
completion of certain Property Enhancements shall be subject to the provisions
of Section 4.1(c) of the Purchase Agreement. Lessee hereby agrees to commence
construction and installation of each Required Alteration described in Exhibit F
(in such priority of construction and installation as shall be reasonably
approved by Lessor) as soon as the funds on deposit in the Required Alterations
Escrow Account are sufficient to pay the Eligible Costs therefor, provided that
in the event that upon the second anniversary of the Term Commencement Date
there are not sufficient funds on deposit in the Required Alterations Escrow
Account to pay the Eligible Costs of all such Required Alterations described in
Exhibit F, Lessee shall nevertheless be obligated to

 

62



--------------------------------------------------------------------------------



 



commence (within thirty (30) days following the second anniversary of the Term
Commencement Date) construction and installation of all Required Alterations
described in Exhibit F for which construction or installation has not yet
commenced and shall complete the same (subject to Force Majeure Events) within
not more than six (6) months after commencement of construction and
installation, and in addition Lessee shall either (i) deposit into the Required
Alterations Escrow Account, from sources other than Monthly Cash Flow, an amount
equal to the Eligible Costs for all Required Alterations for which construction
or installation has not yet commenced, or (ii) cause Morgans to deliver to
Lessor a completion guaranty, in form and substance reasonably acceptable to
Lessor, assuring Lessee and Lessor that the Eligible Costs and any Excess Costs
of the construction and installation of all such Required Alterations will be
paid in a timely manner and in full compliance with all applicable requirements
of this Lease, in which event Lessee shall undertake to pay such costs as the
same become due and owing under the applicable contracts for such construction
and installation.
(b) Additional Required Alterations. In the event that, pursuant to the
provisions of the Purchase Agreement, the Seller delivers a Hazardous Materials
Remediation Notice or a Code Compliance Notice that contemplates deferring the
completion of any Hazardous Materials remediation, removal or restoration work
or Property Enhancements until after the Closing of the purchase of the Property
by Purchaser (as such capitalized terms are defined in the Purchase Agreement),
Lessee shall be obligated following the Term Commencement Date to diligently
undertake and complete as quickly as practicable, but in any event not later
than six (6) months following the Term Commencement Date (subject to extension
of such six (6) month period upon approval by Lessor, which approval shall not
be unreasonably withheld or delayed), the Hazardous Materials remediation,
removal or restoration work referred to in the Hazardous Materials Remediation
Notice in compliance with the provisions of this Section 11 and Section 12.3 of
this Lease and/or such Property Enhancements referred to in the Code Compliance
Notice in compliance with the provisions of this Section 11, and for such
purpose, such Hazardous Materials remediation, removal or restoration work.
(c) Additional Costs. Without limiting the foregoing provisions of this
Section 11.3, in the event that the actual costs of construction or installation
of any Required Alterations will exceed the Eligible Costs for such Required
Alterations, Lessee shall be obligated to pay all such excess costs, and in such
event as a condition to the making of any further disbursements from the
Required Alterations Escrow Account for such Required Alterations, Lessor may
require that Lessee deposit into the Required Alterations Escrow Account the
full amount of the additional costs required to complete such Required
Alterations, as reasonably approved by Lessor, to the extent such costs are in
excess of the Eligible Costs (“Excess Costs”).
11.4 Design of Alterations
The following provisions shall apply to all Alterations, except to the extent
such provisions are expressly limited to Major Alterations or Designated
Alterations:
(a) General Requirements. The design of all Alterations shall: (i) provide for
the construction of Improvements that are first class in quality and appearance;
and (ii) satisfy the requirements of the Entitlements applicable to the Premises
and all Applicable Laws.

 

63



--------------------------------------------------------------------------------



 



(b) Architects’ Qualifications. Lessee shall engage only design professionals
who are licensed, reputable, financially capable, experienced in the design of
projects similar to the proposed Alterations and, if applicable, experienced in
making effective public presentations for similar projects. Any design
professional engaged by Lessee for any Major Alteration or any Designated
Alteration shall be subject to Lessor’s prior written approval, which shall not
be unreasonably withheld or delayed, and Lessee shall provide Lessor with copies
of all contracts with such design professional upon execution.
(c) Lessor’s Review and Approval. Prior to making any application or submittal
to the City, State or any other public agency with jurisdiction for any
architectural review, design or site review, building permit or any other
governmental approval for any Major Alterations or Designated Alterations,
Lessee shall submit to Lessor for Lessor’s information: (i) two duplicate sets
of all plans, drawings, specifications, studies, renderings and related design
documents that are required by the public agency as a part of such application
or submittal (“Design Documents”); and (ii) copies of the application and any
other items to be submitted to the public agency in connection with the
application. The Design Documents for any Major Alteration or Designated
Alteration shall be subject to Lessor’s written approval, which approval shall
not be unreasonably withheld or delayed, and in such instances Lessee shall not
submit the application until after obtaining Lessor’s written approval of the
Design Documents.
Copies of all submittals to the City, State or any other public agency with
jurisdiction concerning the design of any Major Alteration or Designated
Alteration shall be submitted concurrently to Lessor for its information.
Subsequent Design Documents shall be submitted to Lessor in two duplicate sets
upon which any material change from design elements previously required to be
approved by Lessor (including any material design element not shown in
previously approved documents) shall be indicated, and Lessor shall have the
right to review and approve or disapprove such modified Design Documents, which
shall not be unreasonably withheld or delayed.
If Lessor disapproves any aspect of the Design Documents or related submittals
for which Lessor’s consent is required, Lessor shall specify in reasonable
detail the reasons for such disapproval and Lessee shall take such steps as may
reasonably be necessary to correct any objections by Lessor made in accordance
with the applicable standards set forth in this Lease.
Lessee shall pay all third party costs incurred by Lessor in reviewing any
request for approval of a proposed Alteration or the Design Documents for any
Alteration for which Lessor’s approval is required pursuant to this Lease.
Lessor shall use commercially reasonable efforts to review and respond to any
request for approval of a proposed Alteration or the Design Documents for an
Alteration within ten (10) Business Days of request. Lessor’s failure to respond
to such request within ten (10) Business Days shall not be deemed to constitute
approval by Lessor of the request; provided that Lessee shall have the right to
deliver a second notice to Lessor following the expiration of such ten
(10) Business Day period that expressly states that such notice is being
provided on account of Lessor’s failure to respond to the original request for
approval and expressly advises Lessor that Lessor’s subsequent failure to
respond by either approving or disapproving such request within a further period
of five (5) Business Days from the date of Lessor’s receipt of such second
notice shall be deemed to constitute approval by Lessor of such request, and if
Lessor thereafter fails to respond to such second notice within such five
(5) Business Day period, the original request shall be deemed to have been
approved by Seller. No approval or deemed approval by Lessor shall be
interpreted as a representation of any sort with respect to the quality or
suitability of the design, or a waiver of any rights Lessor may have under this
Lease other than with respect to Lessee’s obligation to seek approval of the
Alteration.

 

64



--------------------------------------------------------------------------------



 



11.5 Construction of Alterations
The following provisions shall apply to all Alterations, except to the extent
such provisions are expressly limited to Major Alterations or Designated
Alterations:
(a) Preconditions. Before commencing construction of any Alteration, Lessee
shall: (i) procure all Entitlements that may be required by Applicable Laws as a
condition to the start of construction; (ii) obtain the consent of the City,
State and any other public agencies with jurisdiction from whom consent is
required, if any; and (iii) provide Lessor with certified copies of all
insurance policies required by Section 11.5(d) below and, in the case of any
Major Alteration or Designated Alteration, with evidence satisfactory to Lessor
of the availability of financing to pay in full the construction costs of such
Alteration (to the extent such costs are not Eligible Costs for Designated
Alterations to be funded from the Escrow Account). Lessee shall provide Lessor
with at least fifteen (15) days’ written notice before commencing construction
of any Alteration so that Lessor may post and record one or more notices of
non-responsibility, and Lessee shall maintain the notice(s) in the location(s)
reasonably designated by Lessor.
(b) General Requirements. All Alterations shall be constructed in a first class
manner, substantially in accordance with and without material deviation from,
the approved Design Documents (where applicable), and subject to the
requirements of all Entitlements applicable to the Premises and all other
requirements of Applicable Laws and this Lease, using workmanship and materials
of a quality consistent with the first class nature of the Premises and the
operation of the Hotel as a Luxury Hotel, all at no cost or liability to Lessor.
Once construction is commenced, Lessee shall prosecute the work diligently and
continuously to Substantial Completion, subject to delays attributable to Force
Majeure Events. Lessee shall at no cost to Lessor correct, or cause its
contractor to correct, any defects in any construction work performed in
connection with any Alterations.
(c) Selection of Contractor and Contracts. Lessee shall engage only general
contractors and construction or project managers who are licensed, reputable,
have strong financial capability and are experienced in the construction of
projects similar to the Alterations. All such general contractors and
construction or project managers, as well as the terms and conditions of the
construction contract or construction management agreement, as applicable, shall
be subject to Lessor’s prior written approval (not to be unreasonably withheld
or delayed) in the case of any Major Alteration or Designated Alteration. All
general contractors and construction managers shall be required to: (i) carry
worker’s compensation insurance, commercial general liability insurance naming
Lessee and all Lessor Indemnitees as additional insureds with minimum coverage
limits of at least Five Million Dollars ($5,000,000.00), and automobile and
employer’s liability insurance; and (ii) comply with all applicable requirements
of the approved Design Documents, Entitlements and Applicable Laws. Lessee shall
provide Lessor with copies of all contracts upon execution.

 

65



--------------------------------------------------------------------------------



 



(d) Insurance and Bonds. Without limiting any of the provisions of Section 10
above, Lessee shall maintain or cause to be maintained the construction-related
insurance described in Section 10.1(f) above at all times during the
construction of any Alterations. For any Major Alterations or Designated
Alterations, all contractors with contracts in excess of $500,000 (such amount
to be increased as of each Adjustment Date by an amount equal to the percentage
increase in the CPI occurring since the immediately preceding Adjustment Date,
or since the Term Commencement Date in the case of the first Adjustment Date)
shall be bondable, and if Lessee or any Leasehold Mortgagee requires performance
and/or payment bonds from any contractor, such bonds shall name Lessor and any
Fee Lender as additional obligees.
(e) Observation. For any Major Alterations or Designated Alterations, Lessee
shall provide Lessor with copies of all contractors’ regular progress reports,
by facsimile, e-mail or other similarly timely means, promptly upon receipt.
Lessee may satisfy this obligation by contractually requiring its contractors to
provide Lessor with such reports at the same time and in the same manner as such
reports are provided to Lessee, and by taking reasonable steps to enforce such
contractual requirements if Lessee becomes aware that any contractor is not
complying with such requirements. If any Leasehold Mortgagee requires
independent third party construction oversight, Lessee shall request that the
construction monitor provide Lessor with copies of all reports and other
materials he or she generates. If no such independent oversight is implemented
by a Leasehold Mortgagee, or if the Leasehold Mortgagee refuses to provide
copies of its oversight reports, Lessor shall have the right (but not the
obligation) in the case of any Major Alterations or Designated Alterations to
engage at Lessee’s cost an independent third party construction monitor to
provide periodic observation of any construction-related activities. In
addition, Lessor shall have the right, but not the obligation, upon reasonable
advance notice to Lessee, to be present at the Premises and observe all aspects
of construction at any reasonable time during construction of any Alterations.
No observation by a third party at Lessor’s request or by Lessor, whether
performed or not performed, shall: (i) impose upon or be deemed to impose upon
Lessor any responsibility or liability with respect to the design or
construction of the Alterations; (ii) be construed as an approval or acceptance
of the design or construction of the Alterations; or (iii) constitute or be
deemed to constitute a waiver of any rights Lessor may have.
(f) Changes. In the case of any Major Alteration or Designated Alteration, once
such Alteration has been approved by Lessor, Lessee shall not make or permit to
be made any changes in or modifications to the plans and specifications for such
Alteration which would change the aesthetic quality of the Alteration in any
material respect, or which would be material in relation to the nature or type
of construction or the quality thereof, quality or quantity of materials used,
location, cost, method of construction, effect on adjoining areas of the Hotel,
or completion time, without first obtaining Lessor’s approval of such changes or
modifications, which approval shall not be unreasonably withheld or delayed. In
the case of any Alteration other than a Major Alteration or Designated
Alteration, Lessee shall not make or permit to be made any changes in or
modifications to the plans and specifications for such Alteration if such
Alteration, as so changed or modified, would have required Lessor’s approval had
such changes or modifications been part of the original proposed Alteration.

 

66



--------------------------------------------------------------------------------



 



(g) Completion Requirements. Upon Substantial Completion of any Alterations
which are Major Alterations or Designated Alterations, Lessee shall: (i) record
a notice of completion in the Official Records of the County in which the City
is located; (ii) provide Lessor with reasonable evidence (e.g., copies of lien
releases) that no Liens have resulted from the construction work, subject to
Lessee’s right to contest such Liens pursuant to Section 15.4 below; (iii) as
soon as available, provide Lessor with a new or modified certificate of
occupancy for the Alterations, if required for the lawful use or occupancy
thereof; and (iv) upon request from Lessor, provide Lessor with a complete set
of as-built drawings for any Major Alterations or Designated Alterations showing
(to the extent customarily included in as-built drawings for comparable
projects) field changes, substitutions and other deviations from and/or approved
Design Documents, on a CAD electronic file and/or mylar or another high quality
reproducible medium.
(h) Temporary Closure of Hotel Areas. In the event that the construction of any
Alteration requires, in the prudent business judgment of Lessee, the temporary
closure of, or erection of a temporary barrier affecting access to, any portion
or area of the Hotel and there is no commercially reasonable alternative
available to Lessee to avoid such closure or barrier, Lessee may implement such
closure or erect such barrier, provided that the Hotel Business may not cease or
be substantially reduced due to any such barrier or closure and that Lessee
shall use all reasonable efforts to conduct the relevant construction activity
in such a way, and to complete such construction activity as quickly as
reasonably possible, so as to limit, to the maximum extent feasible, the impact
of such closure or barrier on the Hotel Business and the comfort of Hotel
guests, patrons and customers as well as Hotel Employees.
12. HAZARDOUS MATERIALS
12.1 Use of Hazardous Materials; Compliance with Environmental Laws
Lessee may use and store, or permit the use and storage of Hazardous Materials
at the Premises to the extent that (i) such Hazardous Materials are commonly
used and employed in the operation, maintenance, repair and servicing of a
Luxury Hotel (“Permitted Materials”), and (ii) are used, stored, and disposed of
in compliance with the requirements of all Applicable Laws. Upon demand by
Lessor, Lessee shall immediately cease, or cause to be ceased, the use and
storage on the Premises of any Hazardous Materials which are not being used or
stored in full compliance with all Applicable Laws. Lessee shall at all times
during the Term and any holdover period substantially comply with all applicable
Environmental Laws applicable to the Premises. Lessee shall promptly provide
Lessor with copies of any notices that Lessor or the Operator receives from
governmental agencies with jurisdiction over the Premises or pursuant to any
Environmental Law, concerning the presence or Release of any Hazardous Materials
on, under, about or beneath the Premises. In addition, from time to time upon
written request by Lessor made not more frequently than once per year, Lessee
shall provide to Lessor, or cause the Operator to provide to Lessor, a complete
list of all Hazardous Materials known to Lessee or Operator and then being used
or stored on the Premises, or contained in any products or materials then being
used by Lessee or Operator, or any of their respective agents, employees or
contractors on the Premises, which list shall contain the common name of each
product or material and, if requested by Lessor, and known to Lessee or
Operator, both the scientific name and the CAS number of all chemical substances
contained in such product or material, and shall indicate the quantities thereof
at the time known by Lessee or Operator to be used or stored on the Premises.

 

67



--------------------------------------------------------------------------------



 



12.2 Releases
Lessee shall use its best efforts to not cause or permit to occur at any time
during the Term or any holdover period any Release of a Hazardous Material in
violation of any Environmental Laws or that would require remediation, expose
Lessor to any liability, or expose the Property to any restriction on use or
occupancy under any Environmental Laws. Lessee shall remove or cause to be
removed, at no cost to Lessor as between Lessor and Lessee, from the Premises
any Hazardous Materials existing on, under, or (if caused by Lessee, the
Operator, any Food and Beverage Operator, any Hotel Employee, or any employee of
any independent contractor working at or performing services for the Hotel,
including any parking operator or parking management company) about the
Premises, to the extent such removal is required by any governmental agency with
jurisdiction over the Premises or pursuant to any Environmental Laws, and Lessee
shall commence and complete such removal with all diligence and within such
period of time as shall be required by such governmental agency or under any
Environmental Laws. In addition, Lessee shall comply with any additional
reasonable requirements of Lessor that are reasonably necessary to protect the
value of the Premises or the Improvements, provided that the costs of such
compliance shall, to the extent of any expenditures that are attributable solely
to Lessor’s additional requirements which are beyond what would otherwise be
required by Environmental Laws, be funded as Designated Alterations pursuant to
Section 11.2 of this Lease. Without limiting the foregoing, Lessor and Lessee
acknowledge that asbestos containing materials are currently located within
portions of the Hotel which Lessee will be required to remove and remediate. In
connection therewith, Lessee has prepared, and Lessor has approved, the O&M Plan
(“Approved O&M Plan”) attached hereto as Exhibit G, which outlines procedures
for the containment, maintenance and ultimate removal of such asbestos
containing materials. Lessee shall, at all times, substantially comply with the
provisions of the Approved O&M Plan and, periodically as reasonably necessary,
update the Approved O&M Plan with a response plan complying with the provisions
of Section 12.3(c) below. Additionally, in the event that there are located on
the Premises any underground or above-ground storage tanks or facilities in
which any Hazardous Materials are kept, Lessee shall obtain and maintain, and
substantially comply with all requirements and conditions of, all governmental
permits and approvals required under Applicable Laws for the use or maintenance
of such tanks or facilities and, on or prior to the Surrender Date, Lessee
shall, at the request of Lessor and at Lessee’s sole cost and expense, remove
all such tanks and facilities from the Premises in accordance with removal
procedures prescribed or authorized by Environmental Laws and remediate and
remove all contamination or other spillage or leakage that may have emanated
from or been released from such tanks or facilities at any time prior to the
Surrender Date in accordance with all Environmental Laws. Lessee shall promptly
undertake, in accordance with the provisions set forth in Section 12.3 below,
all remedial measures reasonably required by Lessor or required by any
governmental agency with jurisdiction over the Premises or pursuant to any
Environmental Laws to investigate, monitor, clean up, abate or otherwise respond
to any Release of a Hazardous Material on, under or about the Premises or in
connection with the operation of the Hotel, regardless of the source or cause of
origination, at no cost to Lessor and in compliance with all applicable
Environmental Laws. Nothing herein shall preclude or prevent Lessee from
pursuing any remedy, recourse, claim or liability against any third party for
any remedial measures undertaken pursuant to this Section 12.

 

68



--------------------------------------------------------------------------------



 



12.3 Remediation
If Lessee is obligated pursuant to Section 11.3 or Section 12.2 above to
remediate any Hazardous Materials, the following additional provisions shall
apply:
(a) There shall be no cost to Lessor in connection with the remediation.
(b) Lessee shall proceed with reasonable diligence and continuity to develop and
carry out an appropriate response plan consistent with the requirements of this
Section 12 (including obtaining approval of such response plan from all
governmental agencies with jurisdiction over the Premises).
(c) The response plan: (i) shall be prepared by a licensed environmental
consultant engaged by Lessee and reasonably approved in writing by Lessor;
(ii) shall satisfy the requirements of all applicable Environmental Laws;
(iii) shall, to the maximum extent feasible, achieve a long-term solution for
the Premises that will permit the use of the Premises for the Permitted Uses
without the imposition of restrictive covenants or other provisions that would
materially restrict or limit the use of any material portion of the Premises;
and (iv) shall not (A) require the retention of any monitoring or other
facilities on the Premises past the end of the Term (unless no other alternative
is both commercially feasible and permitted by Environmental Law), in which
event such monitoring and other facilities shall be maintained and operated at
Lessee’s sole cost and expense (as between Lessor and Lessee) for the shortest
period that is commercially reasonable and thereafter (unless prohibited by
applicable Environmental Laws or governmental agencies with jurisdiction over
the Premises) shall be removed and the Premises restored to its original
condition as expeditiously as is feasible, at Lessee’s sole cost and expense (as
between Lessor and Lessee), which obligations shall survive the termination of
this Lease, or (B) cause the imposition of any material restriction on the use
or occupancy of any Improvements on the Premises following completion of the
remediation, or impose any material obligation or liability on Lessor.
(d) The remediation work shall be performed by a licensed environmental
contractor (such contractor to be subject to Lessor’s reasonable approval) under
the supervision of the environmental consultant, and shall be conducted and
completed in accordance with all applicable Environmental Laws and substantially
in accordance with the approved response plan.
(e) Lessor may engage an independent environmental consultant to observe the
remediation work at reasonable intervals, and Lessee shall pay such consultant’s
reasonable fees and charges.
(f) As between Lessor and Lessee, Lessee shall be responsible for complying
with, and Lessor shall not be named under, any and all manifest and disposal
requirements relating to any Hazardous Materials to be disposed of off-site,
except solely to the extent otherwise required by Environmental Laws.

 

69



--------------------------------------------------------------------------------



 



12.4 Lessee’s Environmental Indemnity
Without limiting the generality of the indemnity provided by Lessee pursuant to
Section 10.3 above, Lessee shall indemnify, defend, and hold Lessor and all
other Lessor Indemnitees harmless from and against any and all claims, suits,
causes of action, demands, losses, damages, liabilities, fines, penalties,
costs, taxes, charges, administrative and judicial proceedings, orders,
judgments, remedial actions and compliance requirements, including enforcement
and clean-up actions, third-party tort and property claims, and other costs and
expenses (including reasonable attorneys’ and consultants’ and experts’ fees and
costs of defense) (collectively, “Claims”) arising, directly or indirectly, in
whole or in part, out of: (a) any non-compliance with any Environmental Laws by
Lessee, its Affiliates, any Operator, any Food and Beverage Operator, or any of
their respective officers, directors, members, employees, guests, invitees,
agents or contractors, any Hotel Employee, or any employee of any independent
contractor working at or performing services for the Hotel, including any
parking operator or parking management company, and in the case of Lessee, any
non-compliance with any of Lessee’s other obligations under this Section 12;
(b) any use, storage, generation, production, Release, disposal or
transportation by Lessee, its Affiliates, any Operator, or any of their
respective officers, directors, members, employees, guests, invitees, agents or
contractors, any Hotel Employee, or any employee of any independent contractor
working at or performing services for the Hotel, including any parking operator
or parking management company of any Hazardous Materials at, on, in, about or
under the Premises at any time during the Term or any holdover period; (c) any
remediation or removal actions taken or permitted by Lessee or any Affiliate of
Lessee on or about the Premises with respect to any Hazardous Materials, whether
or not conducted in accordance with the requirements of Section 12.3 above;
(d) any liability or obligation that may be imposed on or applicable to Lessor
by reason of Lessor being named in or included under any manifest or other
disposal requirement referred to in Section 12.3(f) above; and/or (e) the
presence of any Hazardous Materials on, under or about the Premises at any time
during the Term or any holdover period, regardless of the source or cause of
origination and irrespective of whether such Hazardous Materials first became
present on, under or about the Premises prior to or during the Term.
Lessee shall promptly assume its defense and indemnification obligations upon
written notice from any Lessor Indemnitee. Any Lessor Indemnitee may also
participate in the defense of any such claim at its own expense, unless such
participation is required because of Lessee’s failure to provide a reasonable
and consistent defense of such Lessor Indemnitee’s interests, in which event
such additional participation shall be at Lessee’s expense. Lessee shall not
settle any claim without the consent of all Lessor Indemnitees who would incur
any liability for such claim under or following such a settlement. The
provisions of this Section 12.4 shall survive any termination of this Lease. The
provisions of Section 10.1 shall not limit in any way Lessee’s obligations under
this Section 12.4. The indemnification set forth in this Section 12.4 is in
addition to, and shall not diminish, modify or substitute for, any common law,
statutory or other rights that Lessor or any other Lessor Indemnitee may have
against Lessee regarding environmental matters. The provisions of this
Section 12.4 shall not require Lessee to indemnify, defend, protect or hold
harmless Lessor or any Lessor Indemnitee to the extent of any Claims arising
from the gross negligence or willful misconduct of Lessor or any Lessor
Representative. Nothing herein shall preclude or prevent Lessee from pursuing
any remedy, recourse, claim or liability against any third party for any matter
for which Lessee is obligated to indemnify any Lessor Indemnitee hereunder.

 

70



--------------------------------------------------------------------------------



 



12.5 Waiver and Release
Without limiting the provisions of Section 2.2 or 4.4 above, Lessee on behalf of
itself and its successors and assigns unconditionally waives and releases
Lessor, and its successors and assigns, from any and all demands, claims, legal
or administrative proceedings, losses, liabilities, damages, penalties, fines,
liens, judgments, costs or expenses whatsoever (including reasonable attorneys’
fees and costs), whether direct or indirect, known or unknown, foreseen or
unforeseen, arising from or relating to the presence, or alleged presence, at
any time of any Hazardous Materials in, on, under or about the Premises,
including any claims arising under or on account of (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as the same may
have been or may be amended from time to time, and similar state statutes, and
any regulations promulgated thereunder, (ii) any other federal, state or local
law, ordinance, rule or regulation, now or hereafter in effect, that deals with
or otherwise in any manner relates to, environmental matters of any kind, or
(iii) this Lease or the common law.
The foregoing release shall not apply with respect to any claims arising from or
relating to any Release of Hazardous Materials to the extent that such Release
was directly caused by Lessor, any Lessor Indemnitee or any Lessor
Representative.
12.6 Survival
The terms and provisions of this Section 12 shall survive the expiration or
earlier termination of this Lease.
13. ASSIGNMENT AND SUBLETTING
13.1 Lessor’s Consent
(a) Lessee shall not effect a Transfer, or enter into any contract or commitment
to effect a Transfer (unless such contract or commitment is expressly
conditioned upon such Transfer complying fully with the requirements of this
Lease), without Lessor’s prior written consent, which consent shall not be
unreasonably withheld or delayed, provided that (i) no Event of Default or
Potential Default shall exist hereunder either on the date Lessee delivers the
applicable Transfer Notice (as hereinafter defined) to Lessor or on the
effective date of such Transfer, (ii) there would be no change in the Permitted
Uses of the Premises following such Transfer, and (iii) such Transfer is to a
Person (a “Qualified Transferee”) having both (A) Hotel Investment Experience or
who has retained a Person with Hotel Investment Experience to oversee the
operation and management of the Hotel, and (B) the financial ability to fully
perform the obligations of Lessee under this Lease over the Term (including the
payment of all Monetary Obligations); and in determining whether a Person is a
Qualified Transferee, Lessor shall be entitled to consider all reasonable
criteria including the level of experience of the proposed Transferee in the
ownership, management, and operation of Luxury Hotel properties that are similar
in character and quality to the Hotel, and the creditworthiness and financial
stability of the proposed Transferee in light of the responsibilities involved.
For any proposed Transfer that would be made to a Person which is not a
Qualified Transferee, Lessor may give or withhold its consent in Lessor’s sole
and absolute discretion, and may impose in connection therewith any conditions
or

 

71



--------------------------------------------------------------------------------



 



requirements as Lessor shall determine are necessary or appropriate to preserve
and protect the value of the Premises. Any Transfer made without Lessor’s prior
written consent in accordance with the foregoing provisions of this Section 13.1
shall be void at Lessor’s sole option, which may be exercised by Lessor at any
time within one (1) year after Lessor obtains Actual Knowledge of the
consummation of such Transfer. Notwithstanding the foregoing, and provided that
no Event of Default or Potential Default is in existence on the effective date
of such Transfer, the consent of Lessor shall not be required for a Transfer (a
“Permitted Transfer”) to any Person which (1) has a tangible net worth
(determined in accordance with GAAP) which is not less than the tangible net
worth of the then current Lessee, and (2) is a national hotel investment or
operating company or firm for which, at all times following the Transfer during
which such Person is the Lessee hereunder, any one or more of David Hamamoto,
Edward Scheetz, or Ian Schrager (or any successor individuals who have been
expressly approved in writing by Lessor for the purposes of this provision) will
be senior managers or senior executives with primary responsibility for
overseeing the day-to-day operations of such company or firm relating to the
Hotel; provided that (a) in the event that at any time within the three (3) year
period immediately following such Transfer the requirements of clause (2) above
are not satisfied, the failure to satisfy such requirements shall be deemed to
constitute a Transfer which shall require Lessor’s approval as provided above in
this Section 13.1, and Lessee’s failure to request such approval within ten 10)
Business Days following the date on which the requirements of clause (2) above
are not satisfied, or the subsequent failure of Lessee to obtain Lessor’s
approval of such deemed Transfer described in this clause (a) in accordance with
the foregoing provisions of this Section 13.1(a), shall constitute an Event of
Default by Lessee hereunder, and (b) the Lessee shall nevertheless, as a
condition to the effectiveness of any such Permitted Transfer, provide Lessor
with written notice of the proposed Transfer not less than ten (10) Business
Days prior to the effective date thereof, accompanied by reasonably detailed
information demonstrating compliance with the foregoing requirements.
(b) Notwithstanding the provisions of Section 13.1(a) above, Lessee shall have
the right from time to time to: (i) enter into, or permit the Operator or any
Food and Beverage Operator to enter into, minor subleases or concessions of
space within the Improvements (as used herein, a “minor sublease or concession”
shall mean a sublease or concession arrangement with a retail merchant or other
service provider which is compatible with a Luxury Hotel, is of reasonable size
in relation to the areas of the Hotel suitable for such retail or other service
uses, and (unless approved by Lessor in its reasonable discretion upon request
from Lessee, which request shall include evidence reasonably satisfactory to
Lessor that (A) such minor sublease or concession will not reduce the total
keyed guest rooms and suites at the Hotel to less than ninety-five percent (95%)
of the total keyed guest rooms and suites at the Hotel on the Term Commencement
Date, and (B) the net operating revenues of the Hotel will not be decreased by
reason of such minor sublease or concession) does not reduce the size or number
of keyed guest rooms and suites in the Hotel); (ii) engage, or permit the
Operator to engage, a qualified parking operator to be responsible for all
garage and valet parking of vehicles at the Hotel for guests and other
customers, which engagement may be in the form of a parking agreement or a
garage sublease, in either instance on customary terms and conditions for a
Luxury Hotel; (iii) subject to the provisions of Section 9 hereof, enter into,
or permit the Operator to enter into, one or more food and beverage operating
agreements or leases for the operation of the food and beverage services at the
Hotel, on customary terms and conditions for a Luxury Hotel, provided that the
same shall comply with the provisions of Section 14.2(h); and (iv) enter into,
or permit the Operator to enter into, any other ordinary and customary
agreements reasonably

 

72



--------------------------------------------------------------------------------



 



required for the proper and efficient operation of the Hotel as a Luxury Hotel
which do not involve the creation of any subleasehold estate or other interest
in the Premises on the part of the contracting party. None of the foregoing
subleases, concession agreements, parking agreements or garage leases, food or
beverage operating agreements or leases, or other ordinary and customary
agreements (collectively, an “Operating Contract”), shall be considered to
constitute a “Transfer” within the meaning of this Lease; provided that
(A) Lessee shall deliver to Lessor within thirty (30) days after the Term
Commencement Date a true and complete list of all Operating Contracts for the
Hotel, and shall update such list from time to time upon Lessor’s reasonable
request, but in any event not less frequently than once each Operating Year, and
further, at Lessor’s request from time to time, Lessee shall deliver to Lessor a
true and complete copy of each such Operating Contract then in existence, and
(B) except as otherwise expressly provided in this Lease or as Lessor may
hereafter agree otherwise in writing, each Operating Contract shall be subject
and subordinate to the right, title and interest of Lessor under this Lease and
no Operating Contract shall survive the expiration or any earlier termination of
this Lease or otherwise be binding on Lessor in any respect.
13.2 Approval of Transfer Documentation
Lessee shall provide Lessor, at least thirty (30) days prior to the purposed
effective date of any Transfer other than a Permitted Transfer (which shall
comply with the provisions of Section 13.1(a) hereof), with: (a) written notice
of such proposed Transfer (a “Transfer Notice”); (b) reasonably detailed
documentation regarding the proposed Transferee’s experience and background,
financial condition, reputation, references and capability; (c) the economic and
other material terms of the proposed Transfer; and (d) such other information as
Lessor may reasonably request in order to permit Lessor to make an informed
judgment regarding satisfaction of the conditions of approval for such proposed
Transfer set forth in Section 13.1. Lessor’s consent to any proposed Transfer
shall be conditioned upon Lessor’s review and approval (not to be unreasonably
withheld or delayed) of both the qualifications of the proposed Transferee and
the form of Transfer documentation (which shall, if required by Lessor, contain
an assumption of all the obligations of the Lessee under this Lease with respect
to the portion of the Premises affected by such Transfer, provided that Lessor
shall not be deemed to be a party to such Transfer or Transfer documentation or
to have assumed any obligations or liabilities to the Transferee or under such
Transfer documentation), and Lessor’s subsequent receipt of a fully executed
copy thereof. Lessor’s consent to one Transfer shall not waive the requirement
of its consent to any subsequent Transfer.
13.3 Administrative Costs
If Lessee requests Lessor’s consent to a Transfer, Lessee shall pay, as
Additional Rent, all reasonable attorneys’ fees and other reasonable
out-of-pocket costs actually incurred by Lessor in connection with its review
of, and response to, Lessee’s proposed Transfer.

 

73



--------------------------------------------------------------------------------



 



13.4 Continuing Responsibility
Except as expressly provided below, and except to the extent that Lessor may
hereafter agree in writing, in Lessor’s sole and absolute discretion, to release
Lessee from its obligations under this Lease from and after the date of a
Transfer, no Transfer shall release Lessee from any of its obligations under
this Lease, and Lessee and the Transferee shall be and remain jointly and
severally liable for the payment of Rent with respect to the portion of the
Premises which is the subject of such Transfer and due performance of all other
obligations of the Lessee under this Lease relating to such portion of the
Premises, regardless of whether this Lease is subsequently terminated; provided,
however, that (i) the Lessee making a Transfer shall be released from liability
under this Lease with respect to all obligations of the Lessee first accruing or
arising following the effective date of such Transfer in the case of any
Permitted Transfer or any Transfer to a Qualified Transferee, and (ii) upon an
assignment of this Lease in accordance with the terms hereof by any Leasehold
Mortgagee that has acquired its interest in this Lease through foreclosure or a
deed or assignment in lieu thereof, the Leasehold Mortgagee shall be relieved
from any further liability hereunder with respect to all obligations first
accruing or arising on or after the date of such assignment by such Leasehold
Mortgagee so long as such assignment is made in compliance with the provisions
of Section 15.7.
13.5 Successors
Each and every successor to the Lessee herein named with respect to the interest
of the tenant under this Lease, including any purchaser of Lessee’s leasehold
interest pursuant to a foreclosure of any Leasehold Mortgage (who also shall be
deemed a Transferee), but subject to the provisions of Section 13.4 above and
Section 15.7 below, shall be liable for the payment of Rent and due performance
of all other obligations of the Lessee under this Lease from and after the date
of the Transfer with the same force and effect as though such Transferee were
the Lessee named in this Lease.
13.6 Right to Collect Rent
If a Transfer of this Lease is effected without first procuring Lessor’s consent
in accordance with Section 13.1, Lessor may, at its option to be exercised
within one (1) year after Lessor obtains Actual Knowledge of such Transfer,
declare such Transfer to be null and void or proceed to collect any of the Rent
provided for in this Lease from the Transferee. If Lessor elects to collect any
Rent from the Transferee, Lessor shall apply the amount received by it to the
Rent due hereunder, but no such collection or application of proceeds shall be
deemed: (a) a waiver of the restriction against Transfer; (b) Lessor’s consent
to the purported Transfer or acceptance or recognition of the purported
Transferee as Lessee under this Lease or as otherwise being entitled to any of
the benefits of this Lease or any rights of Lessee hereunder; (c) a release of
Lessee from any of its obligations under this Lease; or (d) a cure of any Event
of Default resulting from such Transfer.

 

74



--------------------------------------------------------------------------------



 



13.7 Lessor’s Right to Mortgage or Encumber
(a) General. Lessor may at any time and from time to time pledge, assign, sell,
convey, transfer, mortgage or encumber its interest in this Lease, the Rent,
and/or its fee estate in the Premises (individually and collectively, a “Lessor
Transfer”); provided, however, that: (a) any such transaction shall be made
subject to this Lease and Lessee’s leasehold estate in the Premises, and any
loan, indebtedness or other obligation secured by Lessor’s interest in this
Lease, the Rent, and/or fee interest in the Premises shall be and remain
subordinate to this Lease and Lessee’s leasehold estate in the Premises; (b) the
lien of any Fee Mortgage shall not attach to the Lessee’s interest in the
Premises, and Lessee’s right of quiet possession of the Premises and other
rights arising out of this Lease shall not be materially and adversely affected
thereby so long as this Lease has not been terminated following the occurrence
of an Event of Default; (c) any party acquiring Lessor’s entire fee interest in
the Premises pursuant to a transfer from Lessor, or in the case of a Fee
Mortgage pursuant to the foreclosure of such Fee Mortgage or any conveyance in
lieu of such foreclosure, shall be required to recognize Lessee’s interests
hereunder and shall be deemed to have assumed and agreed to perform Lessor’s
obligations under this Lease arising on and after the date such party acquires
Lessor’s fee interest in the Premises (provided that the holder of any Fee
Mortgage or any Affiliate of such holder shall be liable for the performance of
the Lessor’s obligations only to the extent that the same arise and are
performable during the period of such Fee Lender’s or Affiliate’s ownership of
the Land and Improvements), in which event the Lessor making such transfer shall
thereupon be released from any further liability under this Lease with respect
to all obligations and liabilities accruing or arising after the effective date
of such transfer; and (d) Lessor shall promptly deliver to Lessee written notice
of the consummation of any such Lessor Transfer, and until Lessee receives such
notice Lessee shall be fully protected in making all payments and tendering all
performance required of Lessee under this Lease to Lessor and not to Lessor’s
transferee, and in relying on all consents and approvals given by Lessor
pursuant to this Lease. If requested by any Fee Lender, Lessee shall promptly
execute and deliver to such Fee Lender a commercially reasonable attornment
agreement (an “Attornment Agreement”) providing for, among other things, the
delivery to Fee Lender of notices of default provided to Lessor hereunder
concurrently with the delivery of such notices to Lessor, and the agreement of
Lessee to attorn to Fee Lender or any purchaser of the interest of Lessor
hereunder upon the exercise by such Fee Lender of its remedies under a Fee
Mortgage, including a foreclosure of such Fee Mortgage or a conveyance in lieu
of foreclosure. Except as provided in the immediately preceding sentence with
respect to the furnishing of notices, no Attornment Agreement shall increase the
obligations or decrease the rights of Lessee under this Lease in any material
respect.
(b) Notice of Intent to Dispose of Entire Fee Interest. In the event that Lessor
shall decide to dispose of Lessor’s entire fee interest in the Land and
Improvements, and provided that no Event of Default has occurred and is
continuing, Lessor agrees to provide, on a one-time basis only, written notice
of such intention to Lessee, and within ten (10) Business Days following
Lessee’s receipt of such notice Lessee may elect to notify Lessor that Lessee
may have an interest in acquiring Lessor’s entire fee interest (“Lessee’s
Interest Notice”). In the event that Lessee delivers a Lessee’s Interest Notice
to Lessor within such ten (10) Business Day period, Lessor and Lessee agree to
meet to discuss in good faith whether and upon what terms and conditions Lessor
might be prepared to dispose of its entire fee interest and Lessee might be
willing to acquire such entire fee interest, but such discussions shall not
impose any obligation whatsoever on the part of either Lessor or Lessee to reach
agreement on the sale or other transfer of Lessor’s fee interest in the Land and
Improvements to Lessee or on any terms or conditions of any such disposition or
acquisition, and unless (and then only to the extent that) Lessee and Lessor,
each acting in its sole and absolute discretion, shall within a period of thirty
(30) days following Lessor’s receipt of Lessee’s Interest Notice reach agreement
on the terms and conditions of any such disposition or acquisition or on the
terms of an extension of such thirty (30) day period to permit such discussions
to continue, Lessor shall have no further obligation under this Lease to
continue any discussions with Lessee relating to Lessor’s decision to dispose of
its

 

75



--------------------------------------------------------------------------------



 



entire fee interest in the Land and Improvements. In such event, or in the event
that Lessee fails to deliver to Lessor a Lessee’s Interest Notice within the
aforesaid ten (10) Business Day period provided for the delivery of a Lessee’s
Interest Notice, it shall be conclusively presumed that Lessee has no interest
in discussing with Lessor the possible acquisition of Lessor’s entire fee
interest in the Land and Improvements, either pursuant to Lessor’s notice of
intention to Lessee provided for above or in the event of any later decision by
Lessor to dispose of Lessor’s entire fee interest in the Land and Improvements,
and Lessor may thereupon proceed to market and dispose of its entire fee
interest in the Land and Improvements without further notice to Lessee and
without any right or option of Lessee to negotiate with Lessor for the possible
acquisition of such fee interest. In no event shall the provisions of this
Section 13.7(b) (i) be deemed or construed to provide to Lessee any right of
first offer, right of first refusal, right of first negotiation, or similar or
equivalent right or option to acquire or negotiate for the acquisition of any
interest of Lessor in the Land and/or Improvements, or (ii) be deemed to apply
to the creation or enforcement of any Fee Mortgage, or any direct or indirect
Transfer by Lessor of only a portion of its fee interest in the Land and/or
Improvements, or any sale, encumbrance, transfer or other disposition by any
Person which is a constituent partner, member, or equity or capital holder of
any entity which is the Lessor or which holds any direct or indirect interest in
Lessor, or any restructuring or reorganization of any entity comprising Lessor.
Without limiting the foregoing, this Section 13.7(b) shall automatically
terminate upon, and shall have no further force or effect following, any
foreclosure of a Fee Mortgage or any conveyance in lieu of such foreclosure.
(c) Creation of Intervening Lease. Lessor reserves the right to create a
so-called “sandwich” or intervening leasehold estate (“Intervening Lease”) so
that this Lease will thereupon be and become a direct lease between the lessee
under such Intervening Lease and Lessee, and Lessee shall attorn to and
recognize the lessee under such Intervening Lease as Lessor hereunder pursuant
to an attornment agreement reasonably acceptable to Lessee, Lessor and the
lessee under the Intervening Lease; provided, however, that (i) the Intervening
Lease shall clearly provide that either the Lessor under this Lease or the
lessee under the Intervening Lease shall be the sole and only Person with whom
Lessee shall be obligated to deal with respect to any and all matters relating
to this Lease, including without limitation obtaining any approvals or consents
from Lessor that are provided for or required herein or the giving of any
notices by Lessee to Lessor; (ii) upon the creation of such Intervening Lease,
the lessee under the Intervening Lease shall assume and agree to comply with all
obligations of the Lessor under this Lease arising on and after the effective
date of the Intervening Lease, and either (A) such lessee shall be an Affiliate
of Divco West Properties, LLC, Lubert-Adler Management, Inc., or the Korr Group,
or (B) the value of such lessee’s leasehold estate created by the Intervening
Lease shall equal not less than fifteen percent (15%) of the aggregate value of
the Lessor’s fee interest in the Premises immediately prior to the effective
date of the Intervening Lease; (iii) Lessor or the lessee under the Intervening
Lease shall pay all reasonable out-of-pocket costs and expenses of Lessee,
including without limitation reasonable attorneys’ fees and costs, incurred by
Lessee in connection with the creation of the Intervening Lease or the
negotiation or documentation thereof (including without limitation any
attornment agreement to be entered into by Lessee as provided above); (iv) in
the event of any termination of the Intervening Lease for any reason whatsoever,
such termination shall not affect this Lease or the rights and interests of
Lessee hereunder, and Lessee’s use and occupancy of the Premises shall not be
impaired or adversely affected in any manner by any such termination of the
Intervening Lease; (v) Lessee shall not incur by reason of the

 

76



--------------------------------------------------------------------------------



 



Intervening Lease any additional obligation under this Lease or with respect to
the Premises or suffer any loss, impairment or diminishment of, or limitation
on, any rights or interests of Lessee under this Lease; and (vi) Lessee shall
deliver to Lessor upon request, for the benefit of Lessor and the lessee under
the Intervening Lease, an estoppel certificate confirming that all requirements
of this Section 13.7(c) have been met or stating in what particulars Lessee
claims such requirements have not been met, which estoppel certificate shall be
conclusive and binding on Lessee. Notwithstanding anything to the contrary in
this Section 13.7(c), upon the termination or expiration of any Intervening
Lease, this Lease shall once again automatically, and without any further action
of the parties, be and become a direct lease by and between Lessor and Lessee,
and shall thereupon be and remain in full force and effect unless and until
Lessor shall elect to create a new Intervening Lease in accordance with the
provisions of this Section 13.7(c).
14. EVENTS OF DEFAULT; LESSOR’S REMEDIES
14.1 Events of Default
The occurrence of any one or more of the following shall constitute an event of
default (“Event of Default”) and breach of this Lease by Lessee:
(a) If Lessee fails to pay any installment of Annual Base Rent when due;
(b) If Lessee fails to make any payment of Rent or any other Monetary Obligation
(other than any installment of Annual Base Rent), if such failure continues for
five (5) Business Days after notice from Lessor;
(c) If Lessee effects a Transfer without first obtaining the written consent of
Lessor where such consent is required pursuant to Section 13 of this Lease;
(d) If Lessee fails to timely and properly perform any of its obligations under
this Lease, other than as described in Sections 14.1(a), (b) and (c), including,
without limitation, any failure to perform any Assumed Obligations and any
failure to cause the Hotel to be operated as a Luxury Hotel, and such failure
continues for twenty (20) days after Lessor gives written notice to Lessee of
such non-performance; provided, however, that if the nature of the obligation is
such that more than twenty (20) days is reasonably required for its proper
performance, Lessee shall not be deemed in default if it commences performance
within the twenty (20) day period and thereafter diligently prosecutes such cure
to completion within a reasonable time, and in any event within not more than
one hundred eighty (180) days. No such notice shall be deemed a forfeiture or a
termination of this Lease unless Lessor expressly so elects in the notice;
(e) If any material representation or warranty made by Lessee in or pursuant to
this Lease is knowingly false or knowingly misleading in any material respect;
(f) If any petition is filed against Lessee in any court, whether or not under
any statute of the United States of America or of any state, in any bankruptcy,
reorganization, composition, extension, arrangement, insolvency or other
debtor-relief proceeding, and Lessee is thereafter adjudicated bankrupt or
insolvent, or if such proceeding is not finally dismissed within sixty (60) days
after the institution of same, or if any such petition is so filed by Lessee or
a liquidator;

 

77



--------------------------------------------------------------------------------



 



(g) If, in any proceedings, a receiver, manager, trustee or liquidator is
appointed for all or substantially all of Lessee’s property, and such receiver,
manager, trustee or liquidator is not finally discharged within sixty (60) days
after the appointment of such receiver, manager, trustee or liquidator; and/or
(h) If Lessee shall admit in writing its inability to pay its debts generally as
they become due, file a petition in bankruptcy, insolvency, reorganization,
readjustment of debt, dissolution or liquidation under any law or statute of any
government or any subdivision thereof either now or hereafter in effect, make
any assignment for the benefit of its creditors, or consent to or acquiesce in
the appointment of a receiver of itself or of the whole or any substantial part
of the Premises.
14.2 Lessor’s Remedies
In addition to such other remedies as may be available to Lessor under this
Lease, at law or in equity (including the right to enforce indemnities and
recover damages), but subject to the provisions of Section 15.7 below, Lessor
shall have right, upon the occurrence of an Event of Default, to exercise any or
all of the following remedies:
(a) Termination. Lessor may elect to terminate this Lease immediately, or at any
time thereafter while the Event of Default remains uncured. If Lessor terminates
this Lease, Lessor shall have the right to recover from Lessee:
(i) The worth at the time of award of any unpaid Rent which had been earned at
the time of such termination; plus
(ii) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such unpaid Rent which Lessee proves reasonably could have been
avoided; plus
(iii) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such
unpaid Rent which Lessee proves reasonably could be avoided; plus
(iv) Any other amount necessary to compensate Lessor for all detriment
proximately caused by Lessee’s failure to perform its obligations under this
Lease or which, in the ordinary course of things, would be likely to result
therefrom, including, without limitation, attorneys’ fees and costs, brokers’
commissions, the costs of refurbishment, alterations, renovation and repair of
the Premises, removal (including the repair of any damage caused by such
removal) and storage (or disposal) of any personal property of Lessee, and
removal from the Premises of any and all third parties claiming any rights of
use or occupancy with respect to the Premises by, through or under Lessee, or
any rights to manage, operate, or perform any services for or with respect to
the Premises pursuant to any contractual or other arrangement with Lessee
(excluding only Persons who are Hotel guests and Hotel customers in the ordinary
course).
As used in Sections 14.2(a)(i) and (ii), the “worth at the time of award” shall
be computed by allowing interest at the Interest Rate. As used in
Section 14.2(a)(iii), the “worth at the time of award” shall be computed by
discounting such amount at a rate equal to the sum of the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).

 

78



--------------------------------------------------------------------------------



 



In the event that in connection with any termination of this Lease on account of
an Event of Default, Lessor shall receive (i) any funds from any Capital Reserve
Account, the Designated Alterations Escrow Account, and/or the Required
Alterations Escrow Account, as provided in Section 8.2(b)(iv), Lessee shall
receive a credit against any damages otherwise recoverable by Lessor from Lessee
pursuant to the provisions of clause (iv) of this Section 14.2(a) equal to the
amount, if any, of the funds in any such account which Lessor does not apply for
the purpose for which such account was created; or (ii) any funds from the Base
Rent Escrow Account and/or the Seasonal Rent Reserve, as provided in
Section 8.2(b)(iv), such funds shall be applied in reduction of any claim of
Lessor for recovery of accrued or future Rent pursuant to the provisions of
clauses (i) through (iii) of this Section 14.2(a).
(b) Re-Entry. Lessor may re-enter the Premises, with or without terminating this
Lease, and remove any or all persons and property from the Premises, subject
only to any provisions of this Lease which expressly require Lessor to recognize
the occupancy rights of such persons. Lessor shall have the right to use or
permit the use at the Premises of any personal property of Lessee and any FF&E,
or Lessor may remove the same and store the same in a public warehouse or
elsewhere, and may dispose of any such personal property or FF&E at Lessee’s
cost in accordance with any procedures permitted by law. No re-entry or taking
possession of the Premises by Lessor pursuant to this Section 14.2(b) shall be
construed as an election to terminate this Lease unless Lessor delivers a
written notice of such termination to Lessee. Acts of maintenance or
preservation, efforts to relet the Premises or the appointment of a receiver at
Lessor’s initiative to protect its interest under this Lease shall not
constitute a termination of Lessee’s right to possession. Lessee shall reimburse
Lessor for all costs and expenses incurred in connection with such actions,
including, without limitation, reasonable consultants’, contractors’ and
attorneys’ fees and costs, within ten (10) days after receipt of Lessor’s
invoice.
(c) Re-Letting. Lessor shall have the right, without terminating this Lease, to
either recover all Rent from Lessee as it becomes due or relet the Premises or
any part thereof to third parties for the account and at the expense of Lessee
for all or any part of the Term, and in connection therewith Lessor may retain
the then existing Operator or contract with a new Operator to manage and operate
the Hotel, in either instance under such terms and conditions as Lessor may
determine in its sole and absolute discretion. Without limiting the generality
of the foregoing, Lessor shall have the remedy described in Civil Code
Section 1951.4 and any amended, similar or successor laws. Lessor may re-let the
Premises on such terms and conditions as Lessor in its sole and absolute
discretion may deem advisable, and Lessor shall have the right, but not the
obligation, at the cost and expense of Lessee, to make any necessary or
appropriate (as determined by Lessor in good faith) alterations and repairs to
the Premises. If Lessor elects to so relet, rents received by Lessor from such
reletting shall be applied as follows: (i) first, to the payment of any
indebtedness, other than Rent due hereunder, from Lessee to Lessor; (ii) second,
to the payment of any costs of such reletting; (iii) third, to the payment of
the costs of any alterations and repairs to the Premises; (iv) fourth, to the
payment of Rent due and unpaid hereunder; and (v) the residue, if any, shall be
held by Lessor and applied to payment of future Rent as the same may become due
and payable. Should that portion of the rents received from any reletting and
applied to the payment of Rent be less than the Rent then due and payable by
Lessee, Lessee shall pay the deficiency to Lessor within ten (10) days after
receipt of Lessor’s invoice. Lessee also shall reimburse Lessor for any costs
and expenses incurred by Lessor in such reletting or in making any alterations
and repairs not covered by the rents received from such reletting, including,
without limitation, reasonable consultants’, contractors’ and attorneys’ fees
and costs, within ten (10) days after receipt of Lessor’s invoice.

 

79



--------------------------------------------------------------------------------



 



(d) Performance for Lessee. To the extent permitted by Applicable Laws, Lessor
shall have the right, without waiving or releasing Lessee from any of its
obligations, to make any payment or perform any other obligation on Lessee’s
behalf and at Lessee’s expense whenever and for so long as an Event of Default
exists. Without limiting the generality of the foregoing, upon and during the
continuance of an Event of Default, Lessor may, but shall not be required to,
pay any Imposition payable by Lessee hereunder, discharge any Lien, take out,
pay for and maintain any insurance required under Section 10, take any and all
actions necessary or appropriate in the good faith judgment of Lessor to carry
on the business of Lessee at the Premises relating to the operation of the Hotel
as a Luxury Hotel, and/or do or perform or cause to be done or performed any
other act or thing (entering upon the Premises for such purposes, if Lessor
shall so elect) intended to protect and preserve the rights and interests of
Lessor with respect to the Premises, and Lessor shall not be or be held liable
or in any way responsible for any loss, claim, liability, disturbance,
inconvenience, annoyance or damage resulting to Lessee or any other Person on
account thereof. Lessor may act without notice to Lessee if necessary in
Lessor’s reasonable judgment to respond to an emergency situation or
governmental or municipal time limitation or otherwise to protect Lessor’s
interest in the Premises. Lessor shall not be required to inquire into the
correctness of the amount or validity of any Imposition or Lien or other amount
which may be paid by Lessor, and Lessor shall be duly protected in paying the
amount of any such Imposition or Lien claimed, and in such event Lessor shall
also have the full authority, in Lessor’s sole and absolute judgment and
discretion and without prior notice to or approval by Lessee, to settle or
compromise any such Lien or Imposition. Any act or thing done by Lessor pursuant
to the provisions of this Section 14.2(d) shall not be or be construed as a
waiver of any Event of Default by Lessee, or as a waiver of any term, covenant,
agreement or condition herein contained or of the performance thereof. If Lessor
cures a failure to perform on behalf of Lessee, Lessee shall reimburse Lessor
for all costs incurred in connection with such cure, including, without
limitation, reasonable consultants’, contractors’ and attorneys’ fees and costs,
within ten (10) days after receipt of Lessor’s invoice.
(e) Security. Lessor shall have the right, but not the obligation, to draw on
and apply any funds in the Escrow Account against any Rents, damages or other
amounts that Lessor would be entitled to expend or recover pursuant to this
Lease, and further to use the funds in the FF&E Reserve Account and any other
reserve account maintained for the Hotel for the purposes for which such funds
were reserved.
(f) Receivership. Lessor may have a receiver appointed, upon application, to
take possession of the Premises and to collect the rents or profits therefrom
and to exercise all other rights and remedies available to Lessor pursuant to
this Section 14.
(g) Injunctive Relief. Lessor may seek to enjoin any breach of this Lease, seek
specific performance of any obligation under this Lease, or pursue any other
remedy or right now or hereafter available to a lessor against a defaulting
lessee under the laws of the State of California or the equitable powers of its
courts, and not otherwise specifically reserved herein.

 

80



--------------------------------------------------------------------------------



 



(h) Continued Operation of Hotel.
(i) Lessee acknowledges and agrees that in the event of the termination of this
Lease upon or following an Event of Default, it is critical that Hotel
operations, including all food and beverage services, will proceed uninterrupted
and unimpaired. To that end, Lessee agrees that Lessee shall cause each Liquor
Licensee (other than a Liquor Licensee in which Lessor or an Affiliate of Lessor
and Lessee, Operator or an Affiliate of Lessee or Operator, have a capital
interest as contemplated in Section 2.52.5(c) hereof) to agree (and if Lessee at
any time is the Liquor Licensee, Lessee hereby so agrees), in each contract or
agreement entered into with any Liquor Licensee for or relating to the sale or
serving of any alcoholic beverages at, within or from the Hotel pursuant to the
liquor license held by such Liquor Licensee to (A) at the request of Lessor,
stay on the Premises following any Event of Default and also following any
exercise by Lessor of its right to terminate this Lease on account of such Event
of Default, and continue to perform its services and obligations under such
contract or agreement, including the operation of any restaurant and/or bar or
lounge facilities within the Hotel which require the holding of a liquor license
under Applicable Laws for the lawful sale and serving of alcoholic beverages at,
from or within the Hotel, including room service and mini-bar service
(collectively, “Alcoholic Beverage Service Operations”), such performance to be
on the same terms and conditions as in effect immediately prior to such Event of
Default or on such other terms and conditions as shall hereafter be agreed in
writing between Lessor and the Liquor Licensee; or (B) at the option of Lessor,
quit and surrender the Alcoholic Beverage Service Operations and any premises
within the Hotel occupied by such Liquor Licensee for the purposes of such
operations, and if and to the extent permitted by Applicable Laws, sell,
transfer and assign to Lessor or Lessor’s designee, all alcoholic beverage
inventory (whether opened or unopened), and all liquor license(s) held by the
Liquor Licensee relating to the Hotel, and all other transferable licenses or
permits used in connection with the Alcoholic Beverage Service Operations (with
such inventory to be sold at cost, and such liquor license(s) and other licenses
to be sold at the total price of Thirty-Five Thousand Dollars ($35,000.00), such
amount to be escalated by the percentage increase in the CPI occurring between
the Term Commencement Date and the date on which Lessor shall declare that an
Event of Default exists), and the Liquor Licensee shall reasonably cooperate
with Lessor in the submittal and processing of all applications for approval by
the California Department of Alcoholic Beverage Control (or its successor) of
the transfer of the liquor license(s) to Lessor or Lessor’s designee, it being
agreed that such agreement to sell and transfer such liquor license(s) to Lessor
or Lessor’s designee shall not be construed to give Lessor or Lessor’s designee
the lawful right to sell or serve alcoholic beverages at, from or within the
Hotel unless and until the approval of the Department of Alcoholic Beverage
Control (or its successor) has been obtained, to the extent then required by
Applicable Laws.

 

81



--------------------------------------------------------------------------------



 



(ii) Further, in order to facilitate the ongoing operation of the Hotel and the
Hotel Business following any termination of this Lease by reason of an Event of
Default, Lessee agrees that Lessor shall have the right to elect, in Lessor’s
sole and absolute discretion, to attempt to hire, or cause any Affiliate of
Lessor or any replacement Hotel management company to attempt to hire, any or
all of the Hotel Employees (excluding only the General Manager of the Hotel) who
are employed by Lessee, the Operator or any Food and Beverage Operator, on such
terms and conditions as Lessor, such Affiliate of Lessor, or such Hotel
management company shall determine and the applicable Hotel Employee(s) may
accept, and upon request by Lessor, Lessee shall cooperate with Lessor in all
reasonable respects, at no material cost or expense to Lessee (provided that the
foregoing restriction shall not be construed to limit any right of Lessor to
recover damages from Lessee on account of an Event of Default as permitted under
Applicable Laws), in connection with any such hiring effort undertaken by
Lessor, such Affiliate of Lessor, or such Hotel management Company. Except as
otherwise provided in Sections 1.3 and 10.3(b)(xxii) of the Purchase Agreement
with respect to the SC Geary Related Agreements, each Management Agreement and
Food and Beverage Agreement shall include provisions (or shall be subject to a
subordination agreement imposing such provisions) that give to Lessor
substantially equivalent rights, and provide for such cooperation of the
Operator or Food and Beverage Operator, as applicable, with respect to any Hotel
Employees employed by such Operator or Food and Beverage Operator.
(i) Past Due Rent Obligations. If Lessee fails to make any payment of Rent or
any other Monetary obligation within thirty (30) days following the date on
which such payment shall be due under this Lease, the amount owing shall
automatically thereafter bear interest at the Default Rate until paid, without
the requirement for the delivery of any notice or demand by Lessor. Payment of
interest at the Default Rate shall be in addition to any other sums that Lessee
may owe pursuant to Section 4.5 hereof, and shall in no event be deemed to cure
or remedy any Event of Default arising on account of such nonpayment of Rent or
other Monetary obligation.
14.3 Survival of Obligations
Lessor’s rights pursuant to this Section 14, including Lessor’s rights to
collect Annual Base Rent and Additional Rent, shall survive the expiration or
any earlier termination of this Lease, whether such termination is effected
pursuant to Section 14.2 of this Lease or otherwise.
14.4 Reentry No Acceptance of Surrender
Notwithstanding anything to the contrary contained herein, except only to the
extent required by Applicable Laws and not subject to waiver under such laws,
Lessor and Lessee hereby expressly agree that any reentry by Lessor onto the
Premises shall not be deemed an acceptance of Lessee’s surrender.
14.5 Application of Payments
Any payment by Lessee of a sum of money less than the entire amount due Lessor
at the time of such payment shall be applied to the obligations of Lessee then
furthest in arrears. No endorsement or statement on any check or accompanying
any payment shall be deemed an accord and satisfaction, and any payment accepted
by Lessor shall be without prejudice to Lessor’s right to obtain the balance due
or pursue any other remedy available to Lessor both in law and in equity.
14.6 Waiver of Notice and Right of Redemption
Except as otherwise expressly provided in Section 14.1, Lessee hereby expressly
waives, to the maximum extent permitted by law, the service of any notice of
intention to enter or re-enter provided for in any statute, or of the
institution of legal proceedings to that end, and Lessee, for and on behalf of
itself and all persons claiming through or under Lessee, also waives any right
of redemption if Lessee is evicted or Lessor takes possession of the Premises by
reason of any Event of Default.

 

82



--------------------------------------------------------------------------------



 



14.7 Rights Cumulative
The various rights and remedies reserved to Lessor and Lessee, including those
not specifically described herein, shall be cumulative and shall be in addition
to every other right or remedy provided for in this Lease or now or hereafter
existing at law or in equity. The exercise of the rights or remedies provided
for in this Lease or now or hereafter existing at law or in equity shall not
preclude the simultaneous or later exercise by Lessor of any or all other rights
or remedies.
15. IMPAIRMENT OF LESSOR’S TITLE; LEASEHOLD MORTGAGE
15.1 No Encumbrance on Lessor’s Title
Lessor and Lessee expressly agree that in no event shall Lessor’s fee title to
the Premises or its interest as Lessor under this Lease (including its right to
receive Rents), be encumbered, impaired or subordinated for the benefit of
Lessee or any Lender, and Lessee shall not enter into (and Lessor shall have no
obligation to approve or consent to) any agreement or transaction that would,
could or might deprive Lessor of its fee title to the Premises, or impose any
conditions or restrictions on Lessor’s fee title, or otherwise affect or limit
Lessor’s right to receive Rents, or impair any of Lessor’s rights and remedies
under this Lease. Nothing contained in this Lease, and no action or inaction by
Lessor (other than a separate agreement in writing hereafter signed by Lessor),
shall be deemed or construed to mean that Lessor has granted to Lessee any
right, power or permission to do any act or to make any agreement which may
create, give rise to, or be the foundation for, any right, title, interest,
lien, charge or other encumbrance upon the estate of Lessor in the Premises or
its interest in this Lease.
15.2 Adverse Claims
In amplification and not in limitation of the provisions of Section 15.1 above,
Lessee shall not permit any portion of the Premises to be used by any person or
persons, or by the public, as such, at any time or times during the Term or any
holdover period in such manner as may give rise to the creation of prescriptive
rights or adverse possession, dedication, or other similar claims of, in, to or
with respect to the Premises or any part thereof.
15.3 Lessor’s Notice of Nonresponsibility
Notice is hereby given that Lessor shall not be liable for any labor or
materials furnished or to be furnished to Lessee, the Operator, or any occupant
or user of the Premises, and that no mechanic’s, materialmen’s or other liens,
stop notices or encumbrances for any such labor or materials shall attach to or
affect the estate or interest of Lessor in and to the Premises. Nothing in this
Lease shall be deemed or construed in any way as constituting the consent or
request of Lessor, express or implied, by inference or otherwise, to any
contractor, subcontractor, laborer or materialman for the performance of any
labor or furnishing of any materials in connection with the construction, repair
or replacement of the Improvements or any Alterations, or as giving Lessee any
right, power or authority to contract for or to permit, on Lessor’s behalf or as
to Lessor’s interest, the rendering of any services or the furnishing of any
materials. Lessor shall have no obligation to Lessee or to any contractor,
subcontractor, supplier, materialman, worker or other Person who engages in or
participates in any construction of any work unless Lessor expressly undertakes
such obligation in writing.

 

83



--------------------------------------------------------------------------------



 



15.4 Liens
Lessee shall not permit or suffer any mechanic’s, materialmen’s or other liens
or encumbrances of any nature, including any environmental lien (collectively,
“Liens”), to exist or attach against all or any part of the Premises, excluding
only Leasehold Mortgages and security interests securing Equipment Financing
that are created in full compliance with Sections 15.5 or 15.6, as applicable,
and liens for real estate taxes and assessments that are not delinquent or that
are being contested in full compliance with Section 5.3(c). If any claim or
notice of Lien is filed, Lessee shall have the right to contest the Lien in
accordance with Applicable Laws, provided that at Lessor’s written request,
Lessee shall promptly cause the Lien to be bonded over, at no cost to Lessor. If
Lessee fails to bond over the Lien within ten (10) days after receiving Lessor’s
written request, Lessor shall have the right, but not the obligation, without
waiving any other rights and remedies it may have against Lessee and without
further notice to Lessee, to cause the Lien to be removed from record by any
means Lessor deems proper in its sole and absolute discretion, including making
full payment to the Lien claimant without regard to the validity of its claim.
In the event Lessor causes a Lien to be removed from record, Lessee shall pay
Lessor on demand, as Additional Rent, all the cost of such removal and all other
costs and expenses incurred in connection therewith, including reasonable
attorneys’ fees and costs. The provisions of this Section shall survive the
expiration or earlier termination of this Lease.
15.5 Leasehold Financing
Lessee shall obtain Lessor’s written consent, which may be given or withheld in
Lessor’s sole and absolute discretion, before procuring any loan and/or entering
into any other arrangement (singly or collectively, a “Lessee Loan”) which would
have the effect of creating a Leasehold Mortgage, except for a Lessee Loan which
meets each of the following requirements (in which case Lessor’s consent shall
not be required):
(a) The proceeds of the Lessee Loan shall be used by Lessee to pay the cost of
any Alterations to be made by Lessee, or to provide permanent or mini-permanent
financing for Lessee’s leasehold estate created by this Lease;
(b) The Lessee Loan shall be with a commercial bank or other institutional or
private lender (“Lender”) which has assets of over Five Hundred Million Dollars
($500,000,000.00) (which amount shall escalate on each Adjustment Date in an
amount equal to the percentage increase in the CPI occurring since the last
Adjustment Date, or in the case of the first such adjustment the Term
Commencement Date);
(c) The Lessee Loan shall be for a maximum aggregate principal amount (including
any optional or mandatory advances, and including any prior Lessee Loan that
will not be fully repaid concurrently with the closing of such Lessee Loan) that
does not exceed seventy-five percent (75%) of the value of Lessee’s leasehold
estate created by this Lease at the time of loan closing (inclusive of Lessee’s
leasehold interest in the Improvements), and the DSCR (following the closing of
such Lessee Loan) shall not be less than 1.4;

 

84



--------------------------------------------------------------------------------



 



(d) The Leasehold Mortgage securing the Lessee Loan shall encumber Lessee’s
entire leasehold interest in the Premises, including Lessee’s leasehold interest
in the Improvements, and the Lender shall expressly agree for the benefit of
Lessor that the Premises is a single integrated project and there shall be no
partial foreclosure, partial deed in lieu, or other Transfer of anything less
than Lessee’s entire leasehold interest in the Premises, including Lessee’s
entire leasehold interest in the Improvements; and
(e) The Lessee Loan shall not be cross-defaulted or cross-collateralized with
any other obligations of Lessee to Lender or any Affiliate of Lender not arising
with respect to the Lessee Loan, or with the obligations of any Affiliate of
Lessee or any other Person, except for any guaranty or other credit enhancement
that may be provided by an Affiliate of Lessee to the Lender in consideration of
the Lessee Loan.
Lessee may encumber its leasehold interest in this Lease, including its
leasehold interest in the Improvements, only in accordance with this
Section 15.5. Lessee shall provide to Lessor, within not more than thirty
(30) days following the recordation of any Leasehold Mortgage, a true and
correct copy thereof, together with a summary in reasonable detail of the
payment terms and other material monetary obligations of the Lessee under the
loan documents secured by such Leasehold Mortgage to the extent not expressly
set forth in the copy of the Leasehold Mortgage provided by Lessee to Lessor. No
Lessee Loan shall contain any provisions that would be inconsistent with or
impair in any manner the rights and interests of Lessor under this Lease,
provided that the exercise of the Lessor’s rights and remedies under this Lease
on account of an Event of Default shall be subject to the provisions of
Section 15.7 hereof. There shall be no modification of a Lessee Loan or
Leasehold Mortgage that would be inconsistent with any of the requirements of
this Lease without Lessor’s prior written consent, which may be granted or
withheld in Lessor’s sole and absolute discretion.
Lessor shall execute and deliver to Lessee, within ten (10) Business Days
following Lessee’s request, for the benefit of any Lender, and provided that the
pertinent particulars of the applicable Lessee Loan are described in such
request from Lessee, a certificate stating whether a Lessee Loan which is
proposed to be, or has been, funded by such Lender will satisfy the requirements
of this Section 15.5 and entitle the Lender to the benefits contained in
Section 15.7 of this Lease or in any other provision hereof which expressly runs
in favor of a Lender.

 

85



--------------------------------------------------------------------------------



 



15.6 Equipment Financing
In addition to Leasehold Mortgages obtained by Lessee in accordance with
Section 15.5 above, Lessee shall have the right to obtain financing (“Equipment
Financing”) for the acquisition of items of equipment and other tangible
personal property for use in the Hotel (collectively, “Personal Property”), with
vendors or third party lenders (“Equipment Lenders”) so long as (i) the
aggregate principal amount of such financing, whether structured as a loan or a
lease, shall not exceed at any time the sum of Seven Hundred Fifty Thousand
Dollars ($750,000.00) (which amount shall be escalated by the percentage
increase in the CPI occurring between the Term Commencement Date and the date of
such Equipment Financing); (ii) the security interest provided to such Equipment
Lenders, whether in the form of a loan or a lease, is limited to the Personal
Property so financed and does not constitute a Leasehold Mortgage or any other
lien on the leasehold estate of Lessee, including Lessee’s leasehold interest in
the Improvements, and any other purported encumbrance shall be void and of no
effect; (iii) the actual or imputed interest rate on such equipment financing
shall be at the then current market rate for such type of financing; and
(iv) Lessee shall promptly provide to Lessor a true and correct copy of the
financing documents entered into by Lessee in connection with such Equipment
Financing. In the event that Lessee wishes to use Equipment Financing to acquire
any Personal Property other than as expressly permitted pursuant to the
foregoing provisions of this Section 15.6, such Equipment Financing shall comply
with the requirements of clauses (ii) and (iii) above and in addition Lessee
shall first obtain Lessor’s prior written approval of such equipment financing
and the amount to be financed in relation to the cost of the equipment, which
approval shall not be unreasonably withheld or delayed, provided that, without
limiting the grounds on which Lessor shall be entitled to reasonably withhold
such consent, it shall be reasonable for Lessor to withhold its consent to any
such proposed equipment financing if Lessor reasonably determines that the lack
of ownership of such equipment by Lessee could materially adversely affect the
continued operation of the Hotel or the Hotel Business following the termination
of this Lease on account of an Event of Default or could materially increase the
cost of operation of the Hotel following such termination. In connection with
any Equipment Financing which is permitted under this Section 15.7, Lessor shall
execute such agreements reasonably required by the Equipment Lenders pursuant to
which, among other things, (a) Lessor shall disclaim any title to or interest in
the Personal Property being financed, (b) the Equipment Lenders shall have
reasonable rights of entry upon the Premises and the Improvements for a
reasonable period of time and upon reasonable prior written notice to Lessor for
purposes of inspecting, evaluating, removing and disposing of the Personal
Property (provided that the Equipment Lenders agree not to interfere with or
disrupt the operation of the Hotel as a Luxury Hotel, to restore any damage to
the Improvements occasioned by such removal, and to indemnify Lessor from and
against any claims arising out of or resulting from such damage or removal), and
(c) in the event of a termination of this Lease, the Equipment Lenders agree to
remove the Personal Property from the Premises within ten (10) days after
receipt of written request from Lessor.
15.7 Lender Protections
Lessor and Lessee expressly agree that any Lender making a Lessee Loan secured
by a Leasehold Mortgage, other than a Lender Affiliate, shall have the rights
and protections set forth in the following paragraphs of this Section 15.7. No
Lender Affiliate shall have or be entitled to exercise any of such rights and
protections, except only to the extent otherwise hereafter expressly agreed in
writing by Lessor in Lessor’s sole and absolute discretion.

 

86



--------------------------------------------------------------------------------



 



(a) Lessor shall send to the Lender a duplicate copy of any and all notices
Lessor may from time to time give to or serve on Lessee pursuant to this Lease
to the extent such notices relate to a threatened or claimed Event of Default,
to any purported modification or amendment of this Lease, or to any material
dispute between Lessor and Lessee. Such duplicate copy shall be sent to the
Lender concurrently with the notice given to or served on Lessee, but only if
and for so long as Lessee or the Lender shall keep Lessor informed, in writing,
of the name and mailing address of the Lender and any changes in the Lender’s
mailing address. As between Lessor and Lender only, no notice of default shall
be effective as to Lender unless and until Lessor gives to Lender a copy of its
notice to Lessee at the most recent address for Lender as provided to Lessor by
Lessee; and without limiting the foregoing, Lessee shall have no defense to the
exercise of any right or remedy by Lessor under this Lease, including on account
of an Event of Default, by reason of any failure of Lessor to deliver a copy of
any notice to any Lender, nor shall Lessee or Lender have any other claim
against Lessor on account of such failure, but rather the only effect of such
failure shall be to toll for the benefit of the Lender only the applicable time
period within which such Lender is required to act or respond pursuant to the
provisions of Sections 15.7(d) and 15.7(e). Any notices or other communications
required or permitted by this or any other provision of this Lease or by law to
be served on or given to the Lender by Lessor may be delivered in the manner
specified in Section 20.1. Lessee shall deliver to Lessor, promptly after
execution, true and complete copies of the Leasehold Mortgage and all other
documents given to evidence or secure the Lessee Loan, and any subsequent
amendments, modifications or extensions thereof.
(b) If the terms of the applicable loan documents so provide, Lessee and Lessor
shall not modify or consensually terminate this Lease without the prior written
consent of the Lender and any such modification or consensual termination of
this Lease without the Lender’s consent shall not be binding upon the Lender,
provided that, if the proposed modification of this Lease will not limit or
impair the rights or security of the Lender, then the Lender shall not
arbitrarily or unreasonably withhold its consent to such modification. No
voluntary termination or surrender of this Lease by Lessee shall be effective
without the written consent of the Lender. No merger of this Lease and the fee
estate in the Premises shall occur on account of the acquisition by the same or
related parties of the leasehold estate created by this Lease and the fee estate
in the Premises without the prior written consent of the Lender.
(c) Lessor agrees that, but only to the extent agreed by Lessee and the Lender
(as evidenced by a writing delivered to Lessor), the Lender shall have the right
at any time during the Term to:
(i) do any act or thing required of Lessee under this Lease, including any act
or thing which, if not timely performed, could constitute an Event of Default,
and any such act or thing done and performed by such Lender shall be as
effective to prevent a termination of this Lease and a forfeiture of Lessee’s
rights under this Lease as if done by Lessee itself; and/or
(ii) realize on the security afforded by the leasehold estate by exercising
foreclosure proceedings or power of sale or other remedy afforded at law or in
equity, or under any Leasehold Mortgage, and pursuant to such proceedings to:
(A) transfer, convey or assign Lessee’s leasehold interest to an Affiliate of
the Lender or to any Qualified Transferee at any foreclosure sale, whether the
foreclosure sale is conducted pursuant to court order or pursuant to a power of
sale contained in the Leasehold Mortgage; or (B) acquire and succeed, in its own
name or that of an Affiliate of the Lender, to the interest of Lessee under this
Lease by virtue of any foreclosure sale, whether the foreclosure sale is
conducted pursuant to court order or pursuant to a power of sale contained in
the Leasehold Mortgage, or by assignment or other conveyance in lieu of
foreclosure.

 

87



--------------------------------------------------------------------------------



 



Foreclosure of a Leasehold Mortgage or any sale thereunder to Lender, an
Affiliate of Lender, or any Qualified Transferee, whether by judicial
proceedings or pursuant to any power of sale contained therein, or any
assignment or other conveyance to Lender, an Affiliate of Lender, or any
Qualified Transferee in lieu of foreclosure, shall not require the consent of
Lessor or constitute an Event of Default under this Lease. Upon any such
foreclosure, sale, assignment or other conveyance, Lessor shall recognize
Lender, such Affiliate of Lender, or any grantee of a conveyance in lieu of
foreclosure who is a Qualified Transferee, or any foreclosure sale purchaser who
is a Qualified Transferee, as the Lessee hereunder. Notwithstanding anything in
the foregoing to the contrary, any Operator and any Food and Beverage Operator
(whether or not an Affiliate of Lessee) will be subject to Lessor’s approval as
described in Section 9.1 above.
(d) Before Lessor may terminate this Lease because of any Event of Default,
Lessor shall give written notice of the Event of Default to the Lender (which
notice of default may be given at the same time as the notice of default given
to Lessee) and afford the Lender the opportunity after service of the notice to:
(i) cure any Event of Default involving nonpayment of Rent or any other sum to
be paid hereunder within fifteen (15) days after receipt of notice of default
from Lessor; or (ii) cure any non-monetary Event of Default under this Lease
within thirty (30) days after receipt of Lessor’s notice of default, or within
such longer period of time as may be reasonably required to cure such Event of
Default (including such period as may be required to foreclose the lien of the
Leasehold Mortgage in accordance with and to the extent provided in
Section 15.7(e) below), provided that Lender commences such cure within thirty
(30) days after receipt of notice from Lessor and thereafter diligently
prosecutes such cure to completion within a reasonable time.
(e) Lessor agrees that, to the extent agreed by Lessee and the Lender (as
evidenced by a writing delivered to Lessor), the Lender may forestall
termination of this Lease by Lessor by complying with subsections (d) above and
(m) below and by commencing foreclosure proceedings (whether judicially or by
exercise of a power of sale) within forty-five (45) days after Lessor gives
Lender a notice of default, so long as: (i) Lender, following commencement of
such foreclosure proceedings, diligently pursues such proceedings to completion
within a reasonable time (taking into account any bankruptcy filings by Lessee
or any other actions by Lessee in any insolvency proceedings which may, as a
matter of law, and despite the exercise of all diligence by Lender, delay or
postpone Lender’s foreclosure proceedings); and (ii) Lender or a receiver
appointed by a court of competent jurisdiction upon the application of Lender
performs all of the terms and conditions of this Lease requiring payment or
expenditure of money by Lessee, including the payment of all unpaid Rent due
hereunder, and all other terms and conditions of this Lease which may be
performed by Lender or such receiver, until the foreclosure proceedings are
complete or are discharged by redemption, satisfaction, payment or conveyance of
the leasehold estate to Lender or to any other person or party.

 

88



--------------------------------------------------------------------------------



 



(f) Neither Lender nor an Affiliate of Lender shall be liable to Lessor as
Transferee of Lessee’s interest under this Lease unless and until such time as
Lender or such Affiliate acquires the rights of Lessee under this Lease through
foreclosure or other proceedings in the nature of foreclosure, by deed or
voluntary assignment in lieu thereof, or as a result of some other action or
remedy provided by law or by any Leasehold Mortgage. At no time shall the Lender
or such Affiliate be liable for any breach of default by Lessee arising or
occurring prior to the time that the Lender or such Affiliate acquires the
leasehold estate of Lessee under this Lease; provided, however, that the Lender
or such Affiliate shall be liable for its acts or omissions once it, or any
receiver obtained by the Lender or such Affiliate, takes possession of the
Hotel, and provided further that Lessor shall have the right to exercise all
remedies available as the result of any breach or default under this Lease,
including termination hereof, unless Lender or such Affiliate cures or causes
all such breaches and defaults to be cured in accordance with clauses (i) and
(ii) of subsection (d) above and complies with clause (ii) of subsection
(e) above. Subject to compliance with the provisions of Section 13.1 relating to
a subsequent Transfer by the Lender or such Affiliate, in its capacity as a
successor Lessee, of its interest in this Lease, the Lender or such Affiliate
shall remain liable to Lessor for the obligations of the Lessee under this Lease
only for and with respect to obligations arising under this Lease while the
Lender or such Affiliate remains the owner of the leasehold estate. In the event
that Lender or such Affiliate subsequently Transfers its interest under this
Lease in accordance with the terms hereof after acquiring all rights of Lessee
hereunder and in connection with any such Transfer Lender or such Affiliate
takes back a mortgage, deed of trust, security agreement, lien or other
encumbrance in or against the Lessee’s leasehold interest in this Lease,
including Lessee’s leasehold interest in the Improvements to secure a portion of
the purchase price payable to Lender or such Affiliate for such Transfer, which
loan meets the requirements of a Lessee Loan described in Sections 15.7(a)
through 15.5(e) above, then such mortgage, deed of trust, security agreement,
lien or other encumbrance shall also constitute a Leasehold Mortgage and the
Lender or such Affiliate shall be entitled to the benefits of this Lease
intended for the benefit of the holder of a Leasehold Mortgage.
(g) If this Lease is terminated prior to the Expiration Date for any reason
other than a termination pursuant to Section 17, including the termination by
Lessor on account of an Event of Default or the rejection by a trustee of Lessee
in bankruptcy or by Lessee as a debtor-in-possession, or if Lessee’s interest
under this Lease shall be sold, assigned or transferred pursuant to the exercise
of any remedy of the Lender, or pursuant to foreclosure, or deed or assignment
in lieu thereof, then Lessor shall execute a new lease for the Premises with the
Lender or an Affiliate of Lender as Lessee, if so requested by the Lender within
ten (10) days following the date Lessor gives the Lender notice of the
termination, subject to the following:
(i) the new lease shall: (A) be for a term beginning on the date this Lease was
so terminated and ending on the same date the Term of this Lease would have
ended had not this Lease been terminated; (B) provide for the payment of Rent at
the same rate that would have been payable under this Lease during the remaining
Term of this Lease had this Lease not been terminated; (C) provide for the
Premises to be used solely for the Permitted Uses; and (D) otherwise contain the
same terms and conditions as are contained in this Lease (except for any
requirements or conditions which have been fully satisfied by Lessee prior to
the termination);
(ii) upon, and as a condition to execution of the new lease by Lessor, Lender or
such Affiliate of Lender shall pay to Lessor any and all Rent and other sums
that would, at the time of the execution of the new lease, be due under this
Lease if this Lease had not been terminated, and shall also pay all sums and
remedy, or agree in writing to commence to remedy any other defaults under this
Lease committed by the former Lessee that can possibly be remedied by a party
other than the former Lessee, and to diligently prosecute such cure to
completion, with such cure to be completed within a reasonable period of time
thereafter;

 

89



--------------------------------------------------------------------------------



 



(iii) upon, and as a condition to execution of the new lease, Lender or such
Affiliate of Lender shall pay all costs and expenses, including reasonable
attorneys’ fees and court costs, incurred by Lessor in connection with the prior
defaults under this Lease and in preparing the new lease, and shall pay any and
all other fees, costs, taxes (including transfer taxes) and impositions that may
be payable as a result of the parties entering into the new lease;
(iv) as between Lessor, Lessee and Lender or such Affiliate of Lender, and with
respect to all third parties having actual or constructive notice of the terms
of this Lease, the new lease shall have the same priority as this Lease, and
shall be transferable by Lender or such Affiliate of Lender to the extent
expressly provided in this Lease;
(v) The ownership of the Improvements now or hereafter located on the Premises,
excluding any Alterations paid for by Lessee, shall at all times be and remain
vested in Lessor throughout the Term of the new lease, and as to any such
Alterations paid for by Lessee, Lessor shall relinquish any title thereto which
Lessor may have acquired by virtue of the termination of this Lease in favor or
Lender or such Affiliate of Lender pursuant to such new lease, but only for the
remaining term of such new lease;
(vi) Upon the execution and delivery of such new lease, the Lender or such
Affiliate of Lender, in its own name or in the name of Lessor (under the
conditions provided herein) and at Lender’s or such Affiliate’s cost and
expense, may take all appropriate steps as may be necessary to remove Lessee, or
any other Person claiming by, through or under Lessee, from the Premises. Lender
or such Affiliate of Lender shall be solely responsible for bringing such
actions and proceedings as shall be required to obtain possession of the
Premises, including possession of the Improvements, from any third parties which
are not lawfully occupying the Premises, and if Lessor shall be required by
applicable law to be or become a party to any such action or proceeding, Lessor
agrees to cooperate with Lender or such Affiliate in all reasonable respects in
any such action or proceeding, provided that Lender or such Affiliate shall pay
all costs and expenses of Lessor, including reasonable attorneys’ fees and
costs, incurred in connection therewith and indemnify Lessor against any and all
claims and liabilities arising by reason of such action or proceeding;
(vii) Together with the execution and delivery of the new lease, Lessor shall
confirm and acknowledge, by such means as is customary or may be reasonably
required by a reputable title insurance company to insure the leasehold estate
of Lender or such Affiliate of Lender created by the new lease for the term of
the new lease, that as between the Lender or such Affiliate and Lessor, and all
Persons claiming by, through or under Lessor (including any Fee Lender), Lender
or such Affiliate has a leasehold estate in and to the Premises, including the
Improvements for the term of the new lease and subject to the terms and
conditions of the new lease; provided, however, that such confirmation and
acknowledgment of title shall not negate or otherwise adversely affect Lessor’s
reversionary interest in the Premises; and
(viii) In the event that there is more than one Leasehold Mortgage at the time
such new lease is to be executed and delivered, the Lender which provides to
Lessor evidence (as provided in subparagraph (h) below) that it is first in lien
priority shall be entitled to such new lease.

 

90



--------------------------------------------------------------------------------



 



The provisions of this Section 15.7(g) shall survive any termination of this
Lease prior to the Expiration Date for any reason (other than a termination
pursuant to Section 17) for a period of ten (10) days following the date Lessor
gives the Lender notice of the termination, and shall constitute a separate
agreement by Lessor for the benefit of and enforceable by the Lender. If the
Lender delivers notice to Lessor, within such ten (10) day period, of such
Lender’s election to execute a new lease with Lessor as contemplated by this
subparagraph (g), then Lessor and Lender shall be obligated to proceed with
diligence and continuity to prepare and execute such new lease as rapidly as
feasible, provided that in any event such new lease shall be fully executed and
become effective no later than thirty (30) days following the date of delivery
by Lessor to the Lender of a comprehensive draft of the proposed new lease, and
if such new lease is not fully executed and effective within such thirty
(30) day period, Lender shall have no further right to enter into a new lease
with Lessor and all rights of Lender provided for in this Section 15.7 shall
terminate, provided that such thirty (30) day period shall be subject to
extension for and during the continuance of any Force Majeure Event and, in
addition, for such period of time, if any, as Lessor shall unreasonably fail or
refuse to cooperate with Lender in preparing, negotiating, or executing such new
lease.
(h) The Lender whose Leasehold Mortgage would be senior in priority if there
were a foreclosure shall prevail if two or more Lenders exercise their rights
hereunder, and there is a conflict which renders it impossible to comply with
all such requests. The Lender who claims such priority shall provide to Lessor
reasonable evidence, which may include a non-appealable court order or assurance
from a reputable title insurance company, in form and substance reasonably
satisfactory to Lessor, on which Lessor shall have the right to rely in
determining the relative priority among multiple Leasehold Mortgages. Any Lender
who pays any rent or other sums due hereunder which relate to periods other than
during its actual ownership of the leasehold estate shall be subrogated to any
and all rights which may be asserted against Lessee by Lessor with respect to
such period of time.
(i) As used in this Lease, the term “Lender” shall include the entity that
loaned money to Lessee under a Lessee Loan that meets the requirements of
Section 15.5 above and is named as beneficiary, mortgagee, assignee, secured
party or security holder in any Leasehold Mortgage, and also all subsequent
assignees and holders of the security interest created by such instrument;
provided, however, that any such subsequent assignees and holders must satisfy
the requirements of Section 15.5(b) above. As used in this Section 15.7, the
term “Lender” shall not be deemed to include any Fee Lender.
(j) Any Leasehold Mortgage shall by its terms provide that all proceeds of any
property insurance covering the Premises and/or the Improvements, and all
Awards, shall be paid, held and applied in a manner consistent with the
provisions of this Lease, and that the holder of the Leasehold Mortgage shall
give Lessor written notice of any default of Lessee under such Leasehold
Mortgage contemporaneously with the giving of such notice to Lessee; provided,
however, that no failure by the Lender to give such notice shall deprive it of
any rights or benefits provided by this Section 15.7 or elsewhere in this Lease.
Lessee shall give Lessor a copy of any notice of default received from any
Lender promptly after receipt thereof.

 

91



--------------------------------------------------------------------------------



 



(k) If Lessor receives a notice of default from a Lender based on Lessee’s
failure to make payment when due on a Lessee Loan, and Lessee fails to cause the
Lender to rescind the notice of default within ten (10) Business Days after the
date Lessor gives Lessee a copy of the notice of default, then Lessor shall have
the right, but not the obligation, to cure such default of Lessee on the Lessee
Loan by payment to the Lender of the amount in default, and in such event Lessee
shall repay such amount to Lessor on demand, and until repayment is made the
amount owing to Lessor shall bear interest at the Default Rate; provided,
however, that the failure by Lessee to make such repayment shall not entitle
Lessor to terminate this Lease or exercise any other remedy that would require
the Lender to return or otherwise pay over such amount to Lessor, provided that
(i) Lessor shall have all other remedies available at law or in equity in order
to enforce Lessee’s obligation to make such repayment to Lessor, including the
right (but not the obligation) to draw on and apply any funds in any of the
Escrow Accounts for such purpose, and (ii) the foregoing provisions shall not be
construed to preclude Lessor from exercising its right to terminate this Lease
for or on account of the existence of any other Event of Default.
(l) Within ten (10) days after receipt of a written request from time to time,
Lessor shall execute and deliver to any Lender a written statement certifying:
(i) the Expiration Date; (ii) that this Lease is unmodified and in full force
and effect (or, if there have been modifications, that this Lease is in full
force and effect, and stating the date and nature of such modifications);
(iii) the date to which Rent has been paid; (iv) that, to the Actual Knowledge
of Lessor, there are no current defaults under this Lease by either Lessor or
Lessee (or, if defaults are asserted, so describing with reasonable
specificity); and (v) such other matters as may be reasonably requested by the
Lender. Lessor intends that any statement delivered pursuant to this Section may
be relied upon by any auditor, Lender, prospective Lender, or prospective
purchaser of or investor in the leasehold estate in the Premises created by this
Lease.
(m) Notwithstanding any other provisions to the contrary in this Section 15.7 or
in any other Section of this Lease, in no event and under no circumstances shall
Lessor be forestalled from terminating this Lease if, except as otherwise
expressly permitted by this Lease, any Hotel operations or the active conduct of
the Hotel Business as a Luxury Hotel is suspended at any time during the Term,
whether in connection with the exercise by such Lender of any rights or remedies
under its Leasehold Mortgage, or under this Section 15.7, or otherwise. In the
event that the Lender is unable to enter the Hotel on a voluntary basis to
continue any operations following any default under any Leasehold Mortgage,
Lessor shall not terminate this Lease so long as the Lender shall diligently
seek the appointment of a receiver to operate the Hotel and the Hotel Business
in accordance with the requirements of this Lease, and (without limiting the
provisions of Section 15.7(e) hereof) shall continue to make or provide for the
payment of all Rent owing under this Lease for and during any period in which
Lender is seeking the appointment of a receiver or otherwise pursuing the
foreclosure of its Leasehold Mortgage. Notwithstanding the foregoing, in the
event that Lessor reasonably determines that the continued operation of the
Hotel in accordance with this Lease following an Event of Default has ceased,
regardless of the cause of such failure, then notwithstanding any other
provisions of this Section 15.7 to the contrary, Lessor shall be entitled, upon
ten (10) Business Days’ prior written notice to such Lender, to immediately
terminate this Lease, and upon such termination Lender’s only remaining right
under this Section 15.7 shall be to request and enter into a new lease pursuant
to the provisions of subparagraph (g) of this Section 15.7.
(n) Lessor and Lessee shall cooperate in including in this Lease by suitable
amendment, or by execution of a supplement to this Lease, any provision which
may be reasonably requested by a Lender in order to implement the provisions and
intent of Section 15.5 and this Section 15.7; provided, however, that any such
amendment or supplement shall not increase the obligations or decrease the
rights of Lessor under this Lease in any material respect.

 

92



--------------------------------------------------------------------------------



 



16. REPRESENTATIONS, WARRANTIES AND COVENANTS
16.1 Lessee’s Representations, Warranties and Covenants
Lessee hereby represents, warrants and covenants to Lessor as follows:
(a) Lessee is a limited liability company, duly organized, validly existing and
in good standing under the laws of the State of Delaware, and is duly qualified
to transact business in the State of California.
(b) Subject to Lessee obtaining the approval of the Bankruptcy Court of the
Purchase Agreement and this Lease as contemplated in Section 10.3(b)(viii) of
the Purchase Agreement, Lessee has taken all necessary action to authorize the
execution, delivery and performance of this Lease and all other agreements and
instruments relating to the transactions contemplated by this Lease
(collectively, the “Related Instruments”). This Lease and the Related
Instruments constitute the legal, valid and binding obligations of Lessee.
(c) Subject to Lessee obtaining the approval of the Bankruptcy Court of the
Purchase Agreement and this Lease as contemplated in Section 10.3(b)(viii) of
the Purchase Agreement, Lessee has the right, power, legal capacity and
authority to enter into and perform its obligations under this Lease and the
Related Instruments, and no approval or consent of any Person is required in
connection with Lessee’s execution and performance of this Lease and the Related
Instruments which has not been obtained (other than any Entitlements required to
be obtained to construct any Improvements). Subject to Lessee obtaining the
approval of the Bankruptcy Court of the Purchase Agreement and this Lease as
contemplated in Section 10.3(b)(viii) of the Purchase Agreement, the execution
and performance of this Lease and the Related Instruments will not result in or
constitute any default or event that would be, or with notice or lapse of time
or both would be, a default, breach or violation of the organizational
instruments governing Lessee or any agreement or any deed restriction or order
or decree of any court or other governmental authority to which Lessee is a
party or to which it is subject.
(d) Lessee at all times during the Term expects to be: (i) adequately
capitalized to conduct its business and affairs as a going concern, considering
the size and nature of its business and intended purposes, and to pay in a
timely manner all Monetary Obligations; (ii) solvent; (iii) able to pay its
debts as they come due; and (iv) able to conduct its business as a stand-alone
entity.
(e) On and as of the Effective Date, neither Lessee nor any Affiliate of Lessee
has any ownership or other economic interest in ZM SF Ventures LLC or China
Grill Management, Inc.
Lessee shall take all actions necessary to ensure that each of the
representations, warranties and covenants contained in this Section 16.1 remain
true and correct in all material respects at all times during the period between
the Effective Date and the expiration of the Term and any holdover period.

 

93



--------------------------------------------------------------------------------



 



16.2 Lessor’s Representations, Warranties and Covenants
Lessor represents, warrants and covenants to Lessee as follows:
(a) Lessor is a limited liability company organized, validly existing and in
good standing under the laws of the State of Delaware, and is duly qualified to
transact business in the State of California.
(b) Lessor has taken all necessary action to authorize the execution, delivery
and performance of this Lease and the Related Instruments. This Lease and the
Related Instruments constitute the legal, valid and binding obligations of
Lessor.
(c) Lessor has the right, power, legal capacity and authority to enter into and
perform its obligations under this Lease and the Related Instruments, and no
approval or consent of any Person is required in connection with Lessor’s
execution and performance of this Lease and the Related Instruments which has
not been obtained. The execution and performance of this Lease and the Related
Instruments will not result in or constitute any default or event that would be,
or with notice or lapse of time or both would be, a default, breach or violation
of the organizational instruments governing Lessor or any agreement or any deed
restriction or order or decree of any court or other governmental authority to
which Lessor is a party or to which it is a subject.
17. CASUALTY OR APPROPRIATION
17.1 No Termination; No Effect on Rental Obligation
Except to the extent expressly provided in this Section 17, no Appropriation,
Casualty, or other loss, damage or destruction to or of the Premises, the
Improvements, or any other aspect of the Hotel or its operations, shall cause a
termination of this Lease, or relieve or discharge Lessee from the full and
timely payment of Rent or performance of any of Lessee’s other obligations under
this Lease.
17.2 Evaluation of Extent and Effect of Casualty or Appropriation
(a) Casualty. Upon the occurrence of any fire, flood, earthquake or other event
or casualty adversely affecting the physical condition of the Premises and/or
the Improvements in any material respect (a “Casualty”), Lessee shall promptly
engage an independent architect or engineer reasonably acceptable to Lessor (the
“Engineer”), and Lessee and the Engineer shall prepare a detailed written report
(the “Casualty Report”) describing and addressing: (i) the extent of any damage
or destruction to the Premises and Improvements; (ii) the legal right, and the
estimated cost and time required, to repair, replace, reconstruct and/or restore
the Premises and Improvements to a physical and operating condition consistent
with the requirements of this Lease (collectively, “Restoration Work”); and
(iii) the likely extent and availability of insurance proceeds. Lessee shall
provide Lessor with the Casualty Report as soon as reasonably practicable, but
not later than sixty (60) days after the occurrence of the Casualty.

 

94



--------------------------------------------------------------------------------



 



(b) Appropriation. Upon receipt of written notice that any Appropriation of less
than the entire Premises is pending or contemplated, Lessee shall promptly
engage an Engineer, and Lessee and the Engineer shall prepare a detailed written
report (the “Appropriation Report”) describing and addressing: (i) the effect of
such pending or contemplated Appropriation on the remaining portion of the
Premises and the occupancy and operation of the Improvements; (ii) the legal
right, and the estimated cost and time required, to perform all Restoration Work
that may be necessary in order for the Improvements to be operated and occupied
in accordance with the requirements of this Lease; and (iii) the likely extent
and availability of an Award. Lessee shall provide Lessor with the Appropriation
Report as soon as reasonably practicable, but not later than sixty (60) days
after receipt of written notice that the Appropriation is pending or
contemplated.
17.3 Effect of Casualty
(a) Obligation to Perform Restoration Work. Except as expressly provided in
Sections 17.3(b) and 17.3(c) below, if all or any portion of the Premises or the
Improvements shall be damaged or destroyed at any time during the Term, Lessee
shall perform, at Lessee’s cost and expense, all Restoration Work that may be
necessary to restore the Premises and Improvements as nearly as possible to a
first-class condition suitable for operation as a Luxury Hotel, regardless of
whether any insurance proceeds are available or the amount of any such insurance
proceeds, as promptly as reasonably practicable and with all commercially
reasonable diligence; provided that (i) any sums so expended by Lessee for or in
connection with any Restoration Work shall not constitute Ordinary Operating
Expenses, and (ii) neither Lessee nor Operator nor any Affiliate of Lessee or
Operator shall charge or receive any project management, project supervision, or
comparable fee or payment in connection with any Restoration Work which would be
in excess of the fee or payment that would be customarily charged by a
non-affiliated project management company or firm for comparable work or
services. Except as expressly provided in Sections 17.3(b) or 17.3(c) below, any
insurance proceeds payable on account of any Casualty shall be applied to
completion of the Restoration Work and shall be paid, held and disbursed in
accordance with the provisions of Section 17.6.
(b) Major Casualty. If all or substantially all of the Improvements are damaged
or destroyed due to a Casualty such that the estimated cost of the Restoration
Work that is not covered by insurance proceeds shall exceed fifty percent (50%)
of the replacement cost of the Improvements (a “Major Casualty”), then Lessee
shall have the right to terminate this Lease, but only in strict accordance with
the requirements and procedures set forth in Section 17.7. In the event Lessee
exercises such right to terminate, Lessee shall vacate and surrender the
Premises to Lessor in the manner required by Section 17.7. In the event this
Lease is terminated by Lessee pursuant to this Section 17.3(b), any Casualty
Proceeds shall be divided between Lessor and Lessee in the manner provided in
Section 17.5(d) below. If Lessee shall not elect to terminate this Lease due to
such Major Casualty, then this Lease shall continue in full force and effect and
the provisions of Section 17.3(a) shall apply.

 

95



--------------------------------------------------------------------------------



 



(c) Major Casualty During Last Five Years of Term. If a Major Casualty shall
occur during the final five (5) years of the Term, and Lessee does not elect to
terminate this Lease as provided in Section 17.3(b) above, then this Lease shall
continue to the end of the Term, and Lessee shall have the right, but not the
obligation, to perform the Restoration Work, and if Lessee elects to perform the
Restoration Work, any insurance proceeds payable on account of the Casualty
shall be paid, held and disbursed in accordance with Section 17.6. If Lessee
elects not to perform the Restoration Work, then any insurance proceeds payable
on account of the Casualty shall be paid as provided in Section 17.5(d), and in
addition, and without regard to the amount, if any, of any insurance proceeds
received by Lessee, Lessee shall (i) promptly demolish and remove, at Lessee’s
sole cost and expense, all damaged or destroyed Improvements from the Premises,
together with all other Improvements which Lessor requires to be so demolished
and removed, and restore the portion of the Premises where such Improvements
have been removed to a clean, level and useable condition, and (ii) continue to
pay the full Rent due hereunder (without setoff, reduction or abatement) for the
remainder of the Term.
(d) No Right to Terminate Lease. Under no circumstances shall Lessee be entitled
to terminate this Lease, except as specifically provided in this Section 17.3,
or to any abatement of Rent for or in respect of any Casualty.
17.4 Effect of Appropriation
(a) Total Appropriation. If the entire Premises is Appropriated at any time
during the Term (a “Total Appropriation”), this Lease shall terminate as
provided in Section 17.7 effective on the earlier of the date that title to the
Premises is obtained by the Appropriating authority or the date that the
Appropriating authority takes possession of the Premises, and the Award shall be
divided between Lessor and Lessee in the manner provided in Section 17.5(a)
below.
(b) Major Appropriation. If at any time during the Term a substantial portion of
the Premises or the Improvements is Appropriated, and either (i) there are fewer
than five (5) years remaining in the Term of this Lease, or (ii) then-existing
laws would not permit the repair, replacement, reconstruction and/or restoration
of the Premises and Improvements to substantially the same condition and use as
at the time immediately preceding the Appropriation, or otherwise to a condition
that would permit an economically feasible Luxury Hotel to be operated on the
Premises consistent with the requirements of this Lease (a “Major
Appropriation”), then Lessee shall have the right to terminate this Lease, but
only in strict accordance with the requirements and procedures set forth in
Section 17.7. In the event Lessee exercises such right to terminate, then this
Lease shall terminate and Lessee shall vacate and surrender the Premises to
Lessor in the manner required by Section 17.7. The effective date of any such
termination shall be the earlier of the date that the Appropriating authority
obtains title to the Appropriated portion of the Premises or Improvements or the
date that the Appropriating authority takes possession of the Appropriated
portion of the Premises or Improvements. In the event this Lease is terminated
by Lessee pursuant to this Section 17.4(b), any Award shall be divided between
Lessor and Lessee in the manner provided in Section 17.5(a) below.
(c) Partial Appropriation. If less than the entire Premises or Improvements are
Appropriated and this Lease is not terminated pursuant to Section 17.4(b) above:
(A) this Lease shall be deemed amended, effective as of the earlier of the date
that the Appropriating authority obtains title to the Appropriated portion of
the Premises or Improvements or the date that the Appropriating authority takes
possession of the Appropriated portion of the Premises or Improvements, such
that the definition of the term “Premises” shall include only that portion of
the Land described in Exhibit A attached that is not Appropriated and the
definition of the term “Improvements” shall include only those portions of the
Improvements that are not appropriated; (B) Lessee, as promptly as reasonably
practicable and with all commercially reasonable diligence, shall perform all
Restoration Work as may be necessary to restore the Premises consistent with the
requirements of this Lease, to the maximum extent feasible for operation as a
Luxury Hotel; (C) Annual Base Rent shall be equitably reduced in the proportion
that the gross square footage of the Improvements which are Appropriated bears
to the aggregate gross square footage of the Improvements immediately prior to
the Appropriation, and (D) any Award shall be divided between Lessor and Lessee
in the manner provided in Section 17.5(b) below.

 

96



--------------------------------------------------------------------------------



 



(d) Temporary Appropriation. If the Premises or any portion thereof or any
Improvements are Appropriated for a limited period ending no later than five
(5) years before the Expiration Date, this Lease shall not terminate and Lessee
shall continue to perform and observe all of its obligations hereunder as though
such Appropriation had not occurred, including, without limitation, the payment
of all Monetary Obligations owing to Lessor for the period of such Appropriation
as the same shall become due and payable under this Lease, except only to the
extent Lessee may be prevented or substantially impeded from performing any
obligations (other than Monetary Obligations) by reason of such Appropriation.
In the event of such a temporary Appropriation, the respective rights of Lessor
and Lessee in and to any Award shall be as set forth in Section 17.6(c). In the
event that any temporary Appropriation would end later than the five (5) years
before the Expiration Date, then the Appropriation shall be deemed a Total
Appropriation and all of the provisions of this Section 17 that are applicable
to a Total Appropriation shall apply.
17.5 Allocation of Award
(a) Total Appropriation; Major Appropriation. In the event of any Appropriation
which results in the termination of this Lease pursuant to Sections 17.4(a) or
(b) above, any Award therefor shall be payable in the following order of
priority:
(i) First, Lessee and Lessor shall first be entitled to payment for all out of
pocket third party costs and expenses, including attorneys’ fees and costs,
reasonably incurred in collecting the Award.
(ii) Second, Lessee shall next be entitled to reimbursement for any
out-of-pocket third party costs reasonably incurred by Lessee for demolition,
restoration and removal work or emergency-related work undertaken pursuant to
Section 17.7(b), Section 17.7(c), or Section 17.8 below.
(iii) Third, Lessor shall next be entitled to payment for the value of the
Appropriated Land and Improvements in an amount equal to (i) Seventy-One Million
Dollars ($71,000,000.00), plus (ii) an amount equal to $71,000,000.00 multiplied
by the cumulative percentage increase in the CPI occurring between the Term
Commencement Date and the date as of which such Award is payable.
(iv) Fourth, Lessee shall be entitled to the balance, if any, of the Award.
(b) Partial Appropriation. In the event of any Appropriation of the nature
covered by Section 17.4(c) above, all Awards therefor shall be applied first to
the restoration, repair and replacement by Lessee of the Premises, Improvements
and Personal Property that were not Appropriated, with any severance award being
applied in its entirety before any other portion of the Award is so applied, and
the unexpended portion of the Award, if any, shall be divided between Lessor and
Lessee in the manner provided by Section 17.5(a) above.

 

97



--------------------------------------------------------------------------------



 



(c) Temporary Appropriation. In the event of a temporary Appropriation of the
nature described in Section 17.4(d), and subject to the rights of any Lender
under a Leasehold Mortgage: (i) Lessee shall be entitled to receive the entire
amount of any Award made for such Appropriation; and (ii) Lessor hereby assigns
any and all of its interest in such Award to Lessee. Lessee agrees to use
diligent commercially reasonable efforts to recover as part of the Award payable
by the Appropriating authority on account of such Appropriation all Rent which
under this Lease would be payable to Lessor for the period of such Appropriation
(herein, “Lessor’s Share”); provided, however, (i) the failure of Lessee to
recover from the Appropriating authority all Rent payable under this Lease for
the period of such Appropriation shall not excuse or relieve Lessee from the
obligation to pay Lessor all Monetary Obligations owing for such period, and
(ii) that if for any reason the assignment by Lessor to Lessee of Lessor’s
interest in any Award made for such Appropriation is not fully effective or
enforceable, Lessor shall have the right, upon written notice to Lessee, to
elect to recover Lessor’s Share directly from the Appropriating authority, in
which event the assignment set forth in clause (ii) of this Section 17.5(c)
shall be void and of no force or effect with respect to Lessor’s interest in the
Rent and Lessor shall have the right to seek Lessor’s Share of any Award to be
made for such Appropriation.
(d) Major Casualty. In the event of any Major Casualty which either (1) is
governed by Section 17.3(c) and Lessee does not elect to perform the Restoration
Work, or (2) results in the termination of this Lease pursuant to
Section 17.3(b), all Casualty Proceeds received therefor shall be payable in the
following order of priority:
(i) First, to the payment of all out-of-pocket third party costs and expenses,
including, without limitation, reasonable attorneys’ fees, costs and
disbursements, reasonably incurred by Lessee and/or Lessor in collecting the
Casualty Proceeds;
(ii) Second, Lessee shall next be entitled to reimbursement for any
out-of-pocket third party costs reasonably incurred by Lessee for demolition,
restoration and removal work or emergency-related work undertaken pursuant to
Section 17.7(b), Section 17.7(c), or Section 17.8 below.
(iii) Third, to Lessor in an amount equal to the Full Insurable Replacement
Value of the Improvements.
(iv) Fourth, Lessee shall receive the balance, if any, of the Casualty Proceeds.
17.6 Restoration Work; Disbursement of Proceeds
The following provisions shall apply in the event of any Casualty or
Appropriation that does not give rise to a termination of this Lease:
(a) All Restoration Work shall be subject to and performed in accordance with
the requirements of Section 11 of this Lease.

 

98



--------------------------------------------------------------------------------



 



(b) Subject to the provisions of any Leasehold Mortgage which may require that
Casualty Proceeds and Awards (collectively, “Proceeds”) be held by the Lender or
an insurance trustee for application in accordance with the terms of this Lease,
all Proceeds received by or payable to any party with respect to any Casualty or
Appropriation, less actual out of pocket third party costs and expenses
reasonably incurred in connection with the collection thereof, shall be held by
Lessor and, subject to the provisions of Section 17.5(b) above, shall be applied
to the costs of the Restoration Work (including the cost of any emergency
repairs made by Lessee pursuant to Section 17.8) in accordance with the
provisions of this Section 17.
(c) All Proceeds shall be disbursed by Lessor in accordance with standard
construction loan practices as the Restoration Work progresses. If the Proceeds,
less the costs and expenses incurred in connection with the collection thereof,
are insufficient to pay the entire cost of the Restoration Work, Lessee shall
pay the entire amount of the shortfall. If at any time the amount of the
Proceeds held by Lessor, Lender or any insurance trustee pursuant to this
Section 17.6 shall be less than the total remaining unpaid cost of the
Restoration Work, Lessee shall deposit the amount of the shortfall with Lessor,
Lender or such insurance trustee, as applicable, to ensure payment of the
shortfall, and such deposit shall be a condition to any subsequent disbursement
of Proceeds to Lessee.
17.7 Termination
The following provisions shall apply in the event of a Casualty or Appropriation
that causes a termination of this Lease or that gives rise to a right of either
Lessee or Lessor to terminate this Lease:
(a) Any party having a right to terminate this Lease pursuant to this Section 17
shall exercise such right, if at all, by giving written notice to the other
party (“Notice of Election to Terminate”) within sixty (60) days after
completion and delivery to Lessor of the Casualty Report or Appropriation Report
(as the case may be) required by Section 17.2. Failure to give a Notice of
Election to Terminate within such sixty (60) day period shall be deemed an
election not to terminate this Lease.
(b) Lessor shall have the right to require, by written notice (“Demolition
Notice”) given to Lessee within thirty (30) days after the date a Notice of
Election to Terminate is given, that Lessee demolish and remove all damaged or
destroyed Improvements designated by Lessor in such Demolition Notice, and any
rubble and related debris, leaving the Premises in a safe, clean and orderly
condition, all at Lessee’s cost and expense. Such demolition and removal work
shall be completed by Lessee within ninety (90) days of Lessor’s delivery of the
Demolition Notice or, in the event such demolition and removal cannot reasonably
be completed within such ninety (90) day period, such later date as may
reasonably be required to complete such work.
(c) In addition, Lessor may include in the Demolition Notice a requirement that
Lessee restore certain Improvements on the Premises to a usable condition in
lieu of demolishing and removing them, and in such event Lessee shall perform
such restoration work with respect to any such Improvements as specified by
Lessor that are reasonably susceptible to restoration within a period of ninety
(90) days (exclusive of the time required to obtain all governmental permits and
approvals required for such restoration); provided that Lessee shall not be
required to expend more funds for purposes of such restoration work than Lessee
would have spent on demolition and removal of the particular Improvements.
Lessee shall use commercially reasonable efforts to complete any such
restoration work within ninety (90) days (exclusive of the time required to
obtain all governmental permits and approvals required for such restoration)
following Lessor’s delivery of the Demolition Notice or, in the event such
restoration cannot reasonably be completed within said ninety (90) day period,
such later date as may reasonably be required to complete such work.

 

99



--------------------------------------------------------------------------------



 



(d) Except to the extent modified by the provisions of Sections 17.7(b) or (c),
if applicable, the Premises shall be vacated and surrendered to Lessor in the
condition described in Section 8.2(a) above.
(e) Except as otherwise provided in Sections 17.4(a), 17.4(b) and 17.4(c), the
date on which Lessee vacates and surrenders the Premises to Lessor in the
condition required by Sections 17.7(b) (if applicable), 17.7(c) (if applicable),
and 17.7(d) above shall be the Termination Date, and shall fix the date after
which Lessee shall no longer be obligated for the further payment of Rent.
17.8 Emergency Repairs
Notwithstanding any other provision of this Section 17, Lessee shall promptly
undertake all such emergency repair work after a Casualty as is necessary or
appropriate under the circumstances to eliminate, or provide adequate protection
against loss, damage or injury due to defective or dangerous conditions and to
comply with Applicable Laws.
17.9 No Extension of Term; Rent Obligations Continue
There shall be no extension of the Term on account of any Casualty or
Appropriation. Except as expressly provided in Section 17.4(c) above, following
any Casualty or Appropriation, Lessee shall continue to pay the Annual Base Rent
to Lessor in monthly installments at the same times and in the same amounts as
would be payable had there been no Casualty or Appropriation.
17.10 Right to Participate in Settlement
Lessor and Lessee shall both have the right to participate in the negotiation,
settlement or compromise of any insurance claims and in all Awards, except to
the extent otherwise provided in Section 17.4(d) with respect to temporary
Appropriation Awards. Lessee shall have the sole right to negotiate, settle and
compromise any Award for a temporary Appropriation (subject to the provisions of
Section 17.5(c), and otherwise so long as the temporary Appropriation is not
deemed a Total Appropriation pursuant to Section 17.4(d)).
17.11 Disputes
In the event the parties are unable to agree upon: (a) the equitable reduction
of Annual Base Rent pursuant to Section 17.4(c), (b) whether the conditions
provided in this Section 17 for the termination of this Lease have been
satisfied; or (c) the amount of Proceeds to be paid to either party under this
Section 17 (including any related element which may be required to make such
determination, such as the value of Lessor’s or Lessee’s interest in the
Improvements or respective Percentage Interests in the Improvements), the
matter(s) in dispute shall be decided through arbitration in accordance with the
provisions of Section 18 of this Lease.

 

100



--------------------------------------------------------------------------------



 



17.12 Survival
Lessor’s, Lessee’s and any Lender’s rights and obligations under this
Section 17, including their rights to receive Proceeds, shall survive any
termination of this Lease.
18. ARBITRATION OF SPECIFIED DISPUTES
(a) Scope of Obligation to Arbitrate. Those disputes which the parties are
expressly required or authorized to resolve through arbitration shall be subject
to the procedures prescribed in this Section 18. This arbitration provision is
expressly limited to those matters as to which arbitration is expressly required
or authorized elsewhere in this Lease and no other matter shall be subject to
arbitration unless the parties, each in the exercise of its sole discretion,
mutually agree in writing. The arbitrator shall dismiss any matter submitted to
it for determination if such determination is not expressly required or
authorized elsewhere in this Lease or in another written agreement executed by
both parties.
(b) Arbitration Procedure. A party shall initiate arbitration by written notice
to the other (the “Initiation Date”). Such arbitration shall be held by the AAA
in San Francisco, California, according to its commercial arbitration rules
except as otherwise specified herein. The arbitration proceeding shall be
conducted by a single neutral arbitrator selected by Lessor and Lessee from a
panel provided by the AAA in San Francisco; provided that if Lessor and Lessee
fail to agree on the selection of an arbitrator within thirty (30) days after
the Initiation Date, the arbitrator shall be selected by the AAA in San
Francisco, or in the event of any failure or refusal of the AAA to so act, by
the Presiding Judge of the Superior Court in and for the County of San Francisco
upon application by either party. Any arbitrator appointed pursuant to this
Section shall have at least ten years of experience in commercial ground lease
transactions and shall be reasonably conversant with the hotel industry and
hotel operations. The arbitrator shall set the matter for hearing within thirty
(30) days of the selection of such arbitrator and shall try all issues of law or
fact that are the subject of the arbitration, and report a statement of decision
upon them as soon as practicable, but in no event later than fifteen (15) days
after the conclusion of the hearings. The judgment of the arbitrator shall be
final and binding on the parties, and such judgment and any award rendered in
the arbitration may be enforced by the parties in any manner available under
Applicable Law.
(c) The fees of the arbitrator and the other costs and expenses of the procedure
described in this Section 18 shall be borne equally by Lessor and Lessee, unless
the arbitrator determines that one party is fairly entitled to recover its
attorneys’ fees and costs from the other party due to the persuasiveness of such
party’s position on the matter in dispute, in which event the arbitrator may
award to such party all or any portion of such party’s fees and costs as shall
be determined by the arbitrator to be justified.

 

101



--------------------------------------------------------------------------------



 



19. FINANCIAL INFORMATION
Throughout the Term of this Lease, Lessee shall furnish or cause to be furnished
to Lessor such information and data about the financial condition and operations
of the Hotel as Lessor may reasonably request, including, but not limited to,
all financial statements, proposed and approved budgets, and reports of
operations regarding the Hotel prepared by Lessee or by the Operator and
submitted to Lessee.
20. GENERAL PROVISIONS
20.1 Notices
All notices, requests, approvals and invoices (“Notices”) required or permitted
under this Lease: (a) shall be in writing; (b) shall be delivered, given or made
to the following addresses, or to such other addresses as the parties may
designate in writing from time to time; and (c) shall be deemed to have been
duly delivered, given or made: (i) upon delivery; or (ii) upon the date delivery
was attempted, if delivery is prevented by the refusal of the addressee to
accept delivery or by the failure by the addressee to be open for business at
its address specified below during regular business hours on Business Days.
Delivery may be effected by any of the following means: (A) personal delivery;
(B) certified or registered United States mail, postage prepaid, return receipt
requested; (C) delivery by reputable courier, messenger or overnight delivery
service; (D) facsimile transmission, provided such transmission produces an
electronic report confirming receipt by the party to whom the notice is sent;
and (E) electronic mail delivered by a computer or other digital communications
system for which the sender has requested and received confirmation of the
receipt of such electronic mail by the recipient.

     
If to Lessor:
  c/o Jacqueline Moore
DIVCO West Properties
400 Hamilton Avenue, Suite 400
Palo Alto, CA 94301

Phone: (650) 688-4133
Fax: (650) 688-4233
 
   
with a copy to:
  Carl “Kim” Seneker
Morrison & Foerster LLP
425 Market Street, 32nd Floor
San Francisco, CA 94105

Phone: (415) 268-6619
Fax: (415) 268-7522

 

102



--------------------------------------------------------------------------------



 



     
If to Lessee:
  Edward Scheetz
Northstar Capital Investment Corporation
527 Madison Avenue, 16th Floor
New York, NY 10022

Phone: (212) 319-2414
Fax: (212) 319-4557
 
   
with a copy to:
  Rand S. April
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, Suite 3400
Los Angeles, CA 90071

Phone: (213) 687-5060
Fax: (213) 621-5060

20.2 Estoppel Certificates
Within ten (10) days after receipt of a written request from Lessee or Lessor,
as the case may be (each, a “Requesting Party”), from time to time, the party
receiving such request (the “Receiving Party”) shall execute and deliver to the
Requesting Party a written statement certifying: (a) the Expiration Date;
(b) that this Lease is unmodified and in full force and effect (or, if there
have been modifications, that this Lease is in full force and effect, and
stating the date and nature of such modifications); (c) the date to which Rent
has been paid; (d) that there are no current defaults under this Lease by either
Lessor or Lessee (or, if defaults are asserted, so describing with reasonable
specificity); provided, however, that the statement contained in this clause
(d) shall be made to the Actual Knowledge of the party making such statement
with respect to any default of the other party; and (e) such other matters as
may be reasonably requested. Each party intends that any statement delivered by
a Receiving Party pursuant to this Section 20.2 may be relied upon by any
auditor, prospective Lender or Fee Lender or prospective purchaser of or
investor in the Premises or any interest therein.
20.3 Nonrecourse to Lessor
Lessee agrees that, in the event of any default or breach by Lessor under this
Lease or arising in connection herewith or otherwise in connection with the
Premises, Lessee’s remedies shall be limited solely and exclusively to recovery
of Lessee’s actual monetary damages in an amount not exceeding the value of
Lessor’s fee interest in the Premises (as encumbered by this Lease); provided
that in no event shall such right of recovery extend to the proceeds of any sale
or financing received by Lessor, or to any insurance proceeds received by Lessor
other than insurance proceeds paid to compensate Lessor for damage or loss to
the Improvements. Lessor shall not have any personal liability hereunder, and
Lessee hereby expressly waives and releases such personal liability on behalf of
itself and all Persons claiming by, through or under Lessee. The limitation of
liability contained in this Section 20.3 shall inure to the benefit of Lessor
and Lessor’s present and future partners, members, beneficiaries, officers,
directors, trustees, shareholders, agents and employees, and their respective
partners, heirs, successors and assigns.

 

103



--------------------------------------------------------------------------------



 



Under no circumstances shall any present or future officer, director or
shareholder of Lessor (if Lessor is a corporation), present or future partner of
Lessor (if Lessor is a partnership), present or future member in Lessor (if
Lessor is a limited liability company), or present or future trustee or
beneficiary (if Lessor or any partner or member of Lessor is a trust), have any
liability for the performance of Lessor’s obligations under this Lease beyond
the limitations expressly set forth herein. Notwithstanding any contrary
provision herein, Lessor shall not be liable under any circumstances for
consequential, punitive or other speculative damages, including damages for any
injury or damage to, or interference with Lessee’s business, including loss or
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring. The provisions of this
Section shall apply only to the Lessor and the Persons herein described, and
shall not be for the benefit of any insurer or any other third party. The
provisions of this Section 20.3 shall survive the expiration or any earlier
termination of this Lease.
20.4 Attorneys’ Fees
In the event of any legal or equitable proceeding in connection with this Lease,
the prevailing party in such proceeding, or the nondismissing party where the
dismissal occurs other than by reason of a settlement, shall be entitled to
recover its reasonable costs and expenses, including reasonable attorneys’ fees,
costs and disbursements paid or incurred in such proceeding and in enforcing any
award or judgment granted pursuant thereto. Any award, judgment or order entered
in any such proceeding shall contain a specific provision providing for the
recovery of attorneys’ fees and costs incurred in enforcing such award or
judgment, including, without limitation: (a) post-award or post-judgment
motions; (b) contempt proceedings; (c) garnishment, levy, and debtor and third
party examinations; (d) discovery; and (e) bankruptcy litigation. The
“prevailing party,” for purposes of this Agreement, shall be deemed to be that
party which obtains substantially the result sought, whether by dismissal, award
or judgment.
20.5 No Waiver
No delay or omission by Lessor or Lessee in exercising or enforcing any right,
remedy, election or option accruing upon the noncompliance or failure of
performance by Lessee or Lessor, as applicable, under the provisions of this
Lease, and no acceptance of full or partial Rent by Lessor during the period of
any such non-compliance or failure of performance by Lessee, shall constitute an
impairment or waiver of any such right, remedy, election or option. No alleged
waiver shall be valid or effective unless it is set forth in a writing executed
by Lessor or Lessee, as applicable. A waiver by Lessor or Lessee of any of the
covenants, conditions or obligations to be performed by the other party shall
not be construed as a waiver of any subsequent breach of the same or any other
covenants, conditions or obligations.
20.6 Amendment
This Lease may not be amended by oral agreement. It may be amended only by a
written agreement signed by both Lessor and Lessee.

 

104



--------------------------------------------------------------------------------



 



20.7 Successors and Assigns
Subject to and without affecting the limitations herein with respect to
Transfers, this Lease shall be binding on and inure to the benefit of the Lessor
and Lessee and their respective successors and assigns.
20.8 No Joint Venture or Loan Transaction
The parties agree that this Lease is intended to create only a landlord and
tenant relationship, and therefore the parties agree (i) that nothing contained
herein shall be construed as creating a joint venture, agency, lender-borrower,
or any other relationship between the parties hereto other than that of landlord
and tenant, and (ii) to treat this Lease as a lease for tax purposes and to take
no tax position inconsistent therewith.
20.9 Severability
If any term or condition of this Lease, or the application thereof to any
particular person or circumstance, is found by a court of competent jurisdiction
to be invalid or unenforceable, then all other terms and conditions of this
Lease, and the application of the term or condition in question to persons or
circumstances other than those as to which it was held invalid or unenforceable,
shall not be affected thereby, and shall be valid and enforceable to the full
extent permitted by law.
20.10 No Recordation; Quitclaim
Only the Memorandum of Lease, and not this Lease itself, shall be recorded.
20.11 Interpretation
The provisions of this Lease shall be construed as a whole, according to their
common meaning, and not strictly for or against either party. The parties
acknowledge that each party and its counsel have reviewed and participated in
the drafting of this Lease, and therefore that the rule of construction that any
ambiguities are to be resolved against the drafting party shall not be employed
or applied in the interpretation of this Lease. The captions inserted in this
Lease are for convenience only and shall not in any way define, limit or
otherwise describe the scope or intent of this Lease, or any provision hereof,
or in any way affect the interpretation of this Lease. The term “including,”
wherever used herein, shall be construed to mean “including, without
limitation.” The singular shall include the plural and vice versa, and each
gender shall be deemed to include any other gender.
20.12 Entire Agreement
This Lease, with exhibits, is a fully-integrated agreement which contains all of
the parties’ representations, warranties, agreements and understandings with
respect to the Premises. All correspondence, memoranda, discussions,
negotiations, drafts and agreements originating before the Term Commencement
Date with respect to the Premises, whether written or oral, including that
certain letter of intent dated May 17, 2004, executed by Morgans Hotel Group,
LLC, a Delaware limited liability company, and Divco Properties West LLC, a
Delaware limited liability company, are superseded and replaced in their
entirety by this Lease. No prior drafts of this Lease shall be used or referred
to in resolving any questions arising as to the parties’ intent.

 

105



--------------------------------------------------------------------------------



 



20.13 Governing Law and Forum
This Lease shall be governed by and construed in accordance with the laws of the
State of California, without giving effect to any conflicts of laws principles
that would cause the application of the laws of any other jurisdiction. Any
action brought by any party against the other arising out of this Lease shall be
brought in the California State Superior Court in and for the County of San
Francisco, or in the United States District Court for the Northern District of
California. Lessor and Lessee hereby consent to the jurisdiction of such courts,
and waive any objection to venue based on forum non conveniens or any other
grounds, provided that the right of either party to commence any action or
proceeding in any court of competent jurisdiction as provided above shall be
subject to the arbitration provisions of Section 18 where applicable.
20.14 Brokers
Each party represents and warrants for the benefit of the other that it has not
engaged the services of any broker, finder or other person who may claim any
commission, fee or other compensation in connection with this Lease. Each party
shall indemnify, defend and hold the other harmless from and against any claims,
damages, losses, liabilities, and costs and expenses (including reasonable
attorneys’ fees and costs) arising out of any agreement or action alleged on the
part of such first-mentioned party to entitle any broker, finder or other person
to a commission, fee or other compensation in connection with this Lease.
20.15 No Dedication
This Lease shall not be, nor be deemed or construed to be, a dedication to the
public of all or any portion of the Premises, any Improvements, or any areas in
which the Premises are located.
20.16 No Third Party Beneficiaries
Except for the rights of any Lender provided in Section 15.7 above and the
rights of any Fee Lender, this Lease shall not be deemed or construed to confer
any rights, title or interest upon any person or entity other than the parties
hereto, including any third party beneficiary status or right to enforce any
provision of this Lease.
20.17 Limitation on Effect of Approvals
All rights of Lessor to review, comment upon, approve, inspect or take any other
action with respect to the Premises are specifically for the benefit of Lessor
and no other party. No review, comment, approval or inspection, right or
exercise of any right to perform Lessee’s obligations, or similar actions
required or permitted by, of, or to Lessor hereunder, or actions or omissions of
any Lessor Representatives, or other circumstances, shall give or be deemed to
give Lessor any liability, responsibility or obligation for, in connection with,
or with respect to, the design, construction, maintenance or operation of the
Premises or any Improvements, nor shall any such approval, actions, information
or circumstances relieve or be deemed to relieve Lessee of any of its
obligations under this Lease, other than the matter so approved.

 

106



--------------------------------------------------------------------------------



 



20.18 Time of the Essence
Subject to the provisions of this Lease relating to Force Majeure Events, time
is of the essence in the performance of each party’s obligations under this
Lease.
20.19 Termination Not Merger
The voluntary sale or other surrender of this Lease by Lessee to Lessor, mutual
cancellation of this Lease or termination of this Lease by Lessor pursuant to
any provision contained herein shall not work a merger unless Lessor so elects
in its sole discretion and each Lender and Fee Lender has consented thereto in
writing.
20.20 Waiver of Limitation on Releases
In furtherance of the provisions of Sections 10.4 and 12.5 of this Lease, Lessee
acknowledges that it is fully familiar with Section 1542 of the California Civil
Code, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
Lessee, on behalf of itself, each Affiliate of Lessee, and each other Person now
or hereafter claiming or acting by, through or under Lessee or any Affiliate of
Lessee, unconditionally and irrevocably waives and relinquishes any right or
benefit which it now has or may have under California Civil Code Section 1542,
or any similar provision of the statutory or nonstatutory law of any other
jurisdiction, pertaining to any of the matters described or referred to in
Section 10.4 and/or Section 12.5 of this Lease. Lessee acknowledges that in
connection with such waiver and relinquishment, it is aware that it or its
attorneys, accountants, consultants or other experts or representatives or
contractors may hereafter discover facts, conditions, liabilities, claims or
other matters in addition to or different from those which it now knows or
believes do or may exist with respect to such matters, but that it is Lessee’s
intention to hereby fully, finally and forever to release, for the benefit of
all Lessor Indemnitees, all of the matters described or referred to in
Section 10.4 and/or Section 12.5 of this Lease; and all waivers and releases set
forth in Section 10.4 and/or Section 12.5 of this Lease shall be and remain in
force and effect as full and complete notwithstanding the discovery or existence
of any such additional or different fact, condition, liability, claim or other
matter.
The provisions of this Section 20.20 shall survive the expiration or any earlier
termination of this Lease.

         
INITIALS:
  W.E.S.    
 
 
 
Lessee    

Remainder of Page Intentionally Bank

 

107



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease by proper persons
thereunto duly authorized as of the date first above written.

          LESSOR: GEARY HOTEL HOLDINGS, LLC,
a Delaware limited liability company
      By:   PMP Geary, LLC,       a Delaware limited liability company,     
Its: Managing Member                By:   /s/ David A. Taran         Name:  
David A. Taran        Title:   Chief Executive Officer              LESSEE:
CLIFT HOLDINGS, LLC,
a Delaware limited liability company
      By:   Morgans Hotel Group LLC,         a Delaware limited liability
company       Its: Managing Member    

            By:   /s/ W. Edward Scheetz         W. Edward Scheetz, Manager     
      By:   /s/ David Hamamoto         David Hamamoto, Manager   

 

108



--------------------------------------------------------------------------------



 



Exhibit A to Grant Deed
Legal Description
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF San Francisco,
COUNTY OF San Francisco, STATE OF California AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
BEGINNING AT THE POINT OF INTERSECTION OF THE SOUTHERLY LINE OF GEARY STREET AND
THE EASTERLY LINE OF TAYLOR STREET; RUNNING THENCE SOUTHERLY ALONG THE EASTERLY
LINE OF TAYLOR STREET, 137 FEET, 6 INCHES; THENCE AT A RIGHT ANGLE EASTERLY 137
FEET, 6 INCHES; THENCE AT A RIGHT ANGLE NORTHERLY 137 FEET, 6 INCHES TO THE
SOUTHERLY LINE OF GEARY STREET; THENCE AT A RIGHT ANGLE WESTERLY, ALONG SAID
LINE OF GEARY STREET, 137 FEET, 6 INCHES TO THE POINT OF BEGINNING.
BEING A PORTION OF 50 VARA BLOCK NO. 196.
PARCEL 2:
A PERPETUAL EASEMENT FOR LIGHT AND AIR OVER A 15-FOOT STRIP OF LAND IMMEDIATELY
ADJOINING THE ABOVE DESCRIBED PROPERTY ON THE SOUTH, AS GRANTED BY HILBAR
PROPERTIES COMPANY TO PACIFIC STATES SAVINGS AND LOAN COMPANY, DATED February 1,
1934, RECORDED February 10, 1934, IN BOOK 2606 OF OFFICIAL RECORDS, PAGE 325, IN
THE OFFICE OF THE RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF
CALIFORNIA. SAID GRANT OF EASEMENT FOR LIGHT AND AIR WAS MODIFIED BY THAT
CERTAIN AGREEMENT DATED June 5, 1941, BY AND BETWEEN PACIFIC STATES SAVINGS AND
LOAN COMPANY, A CALIFORNIA BUILDING AND LOAN ASSOCIATION, RALPH W. EVANS, AS
BUILDING AND LOAN COMMISSIONER FOR THE STATE OF CALIFORNIA, J. F. BARRETT. H. H.
HILP AND LAWRENCE BARRETT, SAID MODIFICATION AGREEMENT WAS RECORDED ON
January 29, 1942, IN BOOK 3821, PAGE 399, OFFICIAL RECORDS, IN SAID RECORDER’S
OFFICE.
APN: LOT 013, BLOCK 0316

 

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B

EXISTING HOTEL OPERATING AGREEMENTS

(1)   Property Management Agreement, dated June 2, 1999, between Clift Holdings
LLC, a Delaware limited liability company, and Morgans Hotel Group Management
LLC, a Delaware limited liability company (f.k.a. Ian Schrager Hotel Management
LLC).   (2)   Operating Lease (Food And Beverage Premises), dated May 22, 2001,
between Clift Holdings LLC, a Delaware limited liability company, and 495 Geary
LLC, a Delaware limited liability company.   (3)   Operating Agreement of 495
Geary LLC, dated May 16, 2001, as amended by that certain First Amendment To
Operating Agreement of 495 Geary LLC, dated July 31st, 2001.   (4)   Operating
Agreement of SC Geary LLC, dated July 31st, 2001.   (5)   Consulting Agreement,
dated July 31st, 2001, between 495 Geary LLC, a Delaware limited liability
company, and China Grill Management BD, Inc., a Florida corporation.   (6)  
Operating Covenants of Member B Attached to Operating Agreement of 495 Geary
LLC, dated July 31st, 2001.

 

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
MEMORANDUM OF LEASE
FORM OF MEMORANDUM OF GROUND LEASE

     
RECORDING REQUESTED BY AND
   
WHEN RECORDED MAIL TO:
   
 
   
 
   
 
   
 
   
 
   
 
   

(Space above this line for Recorder’s use)

MEMORANDUM OF GROUND LEASE
This Memorandum of Ground Lease is made and entered into as of this  _____  day
of 2004, by and between [PURCHASER NAME], a [Purchaser Entity] (“Ground Lessor”)
and CLIFT HOLDINGS LLC, a Delaware limited liability company (“Ground Lessee”).
1. Terms and Premises. Ground Lessor leases to Ground Lessee, and Ground Lessee
leases from Ground Lessor, that certain Premises consisting of land and
improvements thereon known by the street address of 495 Geary Street, San
Francisco, California and as legally described on Exhibit A attached hereto, in
accordance with the provisions of that certain Ground Lease, dated  _____, 2004
between the parties hereto (the “Ground Lease”). The provisions of the Ground
Lease are incorporated herein.
2. Term. The initial term of the Ground Lease is for ninety nine (99) years,
commencing on  _____, 2004.
3. Purpose of Memorandum of Ground Lease. This Memorandum is prepared solely for
purposes of notice and recordation, and in no way modifies the provisions of the
Ground Lease.
Remainder of Page Intentionally Blank

 

C-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Ground Lessor and Ground Lessee have caused this Memorandum
of Ground Lease to be executed and delivered as of the date above written.

          GROUND LESSOR:   [PURCHASER NAME],
a [Purchaser Entity]
      By:           Name:           Title:                 GROUND LESSEE:  
CLIFT HOLDINGS LLC,
a Delaware limited liability company
      By:   Morgans Hotel Group LLC,
a Delaware limited liability company       Its: Managing Member   

            By:           W. Edward Scheetz, Manager   

            By:           David Hamamoto, Manager   

 

C-2



--------------------------------------------------------------------------------



 



 
STATE OF                                         

COUNTY OF                                         

                     
On
      before me,     ,      
 
 
 
Date      
 
Name, Title of Officer        

personally appeared      ,   

 
 
Name(s) of Signer(s)    

             
o personally known to me
  -OR- o   proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s) or the entity upon behalf of which the person(s) acted,
executed the instrument.
 
           
 
        WITNESS my hand and official seal.  
 
           
 
        Signature of Notary  

 

C-3



--------------------------------------------------------------------------------



 



 
STATE OF                                         

COUNTY OF                                         

                     
On
      before me,     ,      
 
 
 
Date      
 
Name, Title of Officer        

personally appeared      ,   

 
 
Name(s) of Signer(s)    

             
o personally known to me
  -OR- o   proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s) or the entity upon behalf of which the person(s) acted,
executed the instrument.
 
           
 
        WITNESS my hand and official seal.  
 
           
 
        Signature of Notary  

 

C-4



--------------------------------------------------------------------------------



 



EXHIBIT D

FORM OF LIQUOR LICENSE ENTITY OPERATING AGREEMENT TERMS

 

D-1



--------------------------------------------------------------------------------



 



Exhibit D
Outline of Liquor License Entity Operating Agreement Terms
The operating agreement for said limited liability company (the “Company”) shall
contain such provisions as the parties may mutually agree, and in any event
shall provide that (i) sole management control of the daily operations of the
Company shall be exercised by, and all profits, losses and distributions of the
Company shall be allocable and distributable solely to or be borne solely by,
(a) prior to any termination of the Ground Lease, the co-owner that is an
Affiliate of Ground Lessee (“Class A Member”), and (b) from and after any
termination of the Ground Lease, the co-owner that is an Affiliate of the Ground
Lessor (“Class B Member”), (ii) the Class A Member shall not have the right to
(a) take or cause the Company to take any action with respect to matters
affecting the right, title or interest in and to the liquor licenses owned by
the Company, including, without limitation, any action that would result in a
forfeiture, revocation, transfer, pledge, hypothecation of or other alienation
of such Liquor Licenses, or (b) take or cause to be taken any action which would
cause the dissolution or winding up of the Company or which would otherwise make
it impossible or impracticable to carry on the business operations of the
Company, in each case, without the prior written consent of the Class B Member,
which may granted or withheld in the Class B Member’s sole and absolute
discretion, (iii) the Class A Member’s interest in the Company may not be sold,
assigned, pledged or hypothecated (other than any sale or assignment made in
connection with any replacement of the Food and Beverage Operator that is
permitted under the Ground Lease) without the prior written consent of the
Class B Member, which may granted or withheld in the Class B Member’s sole and
absolute discretion, (iv) following any termination of the Ground Lease, the
Class A Member shall have the right and the obligation to withdraw from the
Company as soon as reasonably practicable in accordance with applicable law
(including, without limitation, applicable liquor license laws) and, in
connection therewith, the Class A Member and the Class B Member shall cooperate
in removing the name of the Class A Member and the names of any individual or
entity that is an affiliate of the Class A Member (other than the Company) from
the liquor licenses held by the Company as soon as reasonably practicable, and
(v) during the period (a) prior to the termination of the Ground Lease, the
Class A Member shall indemnify, defend and protect the Class B Member against
all damages, losses, costs, expenses and liabilities that may arise from the
operation of the Company and the Class A Member’s actions in connection
therewith, and (b) from and after the termination of the Ground Lease and the
Class B Member’s assumption of control of the management and operation of the
Company, the Class B Member shall indemnify, defend and protect the Class A
Member against all damages, looses, costs, expenses and liabilities that may
arise from operation of the Company and the Class B Member’s actions in
connection therewith.

 

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E-1

FORM OF ACCOUNT CONTROL AGREEMENT
(BANK ACCOUNTS)
This ACCOUNT CONTROL AGREEMENT (ESCROW ACCOUNT) dated as of June  , 2004 (this
“Agreement”) is made among CLIFT HOLDINGS LLC, a Delaware limited liability
company (“Pledgor”), [INSERT NAME OF LESSOR] (“Lessor”) and [INSERT NAME OF
BANK] (“Bank”).
The parties hereto refer to Account No. __________ in the name of the Pledgor
maintained at Bank (the “Account”) and hereby agree as follows:
1. As collateral security for Pledgor’s obligations to Lessor under that certain
Ground Lease, dated as of  _____, 2004, Pledgor hereby grants to Lessor, for its
own benefit, a present and continuing security interest in the Account and all
contract rights, claims and privileges in respect of the Account, and all
proceeds of the foregoing, and Bank acknowledges that this Agreement constitutes
notice of Lessor’s security interest in such collateral and does hereby consent
thereto. Bank acknowledges being so notified and confirms that it has no actual
knowledge or notice of any restraint, security interest, lien or other adverse
claim in or to the Account or any funds therein.
2. Bank shall comply with all withdrawal, transfer, payment and other
instructions (collectively, “orders”) received from Lessor (without further
consent from Pledgor) concerning the Account. Bank shall also comply with orders
received from Pledgor (without further consent from Lessor) concerning the
Account until Bank has received a notice purporting to be signed and sent by the
Lessor in substantially the form attached as Exhibit A hereto (a “Notice of
Exclusive Control”). After such receipt, Bank shall not honor any orders from
Pledgor. Any Notice of Exclusive Control received by Bank after 1:00 p.m. on any
business day shall not be deemed effective until the opening of business on the
next succeeding business day. Notwithstanding the foregoing: (i) all
transactions relating to the Account or any items therein duly consummated or
processed by Bank prior to its receipt of a Notice of Exclusive Control (or duly
commenced by Bank prior to any such receipt and so consummated or processed
thereafter) shall be deemed not to constitute a violation of this Agreement;
(ii) Bank may (at its discretion and without any obligation to do so) commence
honoring solely Lessor’s orders concerning the Account at any time or from time
to time after it becomes aware that Lessor has sent to it a Notice of Exclusive
Control (including, without limitation, reversing or redirecting any transaction
referred to in clause (i) above) with no liability whatsoever to Pledgor or any
other party for doing so; and (iii) Bank shall not change the name or account
number of any Account without having received the Lessor’s prior express written
consent thereto.
3. Bank waives, releases and agrees not to assert, exercise or claim any lien,
encumbrance, right (including setoff right, banker’s lien or chargeback right)
or other claim against the Account or any funds therein, except solely with
respect to (i) payment of customary fees and charges with respect to the routine
maintenance and operation of the Account or (ii) all “Items” (as defined in the
California Uniform Commercial Code) deposited to the Account and returned,
whether for insufficient funds or any other reason, in each case as provided for
under any agreements between the parties hereto relating to the Account. Bank
shall neither advance margin or other credit against the Account, nor
hypothecate any funds deposited in the Account, without the prior written
consent of Lessor. Except as required by law, Bank shall not agree with any
other person or entity that it will comply with any withdrawal, transfer,
payment instructions, or any other orders, from such person or entity concerning
the Account or any funds therein, without the prior written consent of Lessor
and any such agreement entered into without such consent shall be null and void.

 

1



--------------------------------------------------------------------------------



 



4. Anything to the contrary in this Agreement notwithstanding: (i) Bank shall
have only the duties and responsibilities expressly set forth in writing herein
(and in its standard account documentation and terms and conditions as in effect
from time to time, all of which shall apply to the Account to the extent not
inconsistent with this Agreement) and shall not be deemed to be a fiduciary for
any party hereto; (ii) Bank shall be fully protected in acting or refraining
from acting in good faith on any written notice, instruction or request
purportedly furnished to it by Lessor in accordance with the terms hereof, in
which case the parties hereto agree that Bank has no duty to make any further
inquiry whatsoever; and (iii) Bank shall not be liable to any party hereto or
any other person for any action or failure to act under or in connection with
this Agreement except for its failure to honor the instructions set forth
herein, or its willful misconduct or gross negligence.
5. Bank may terminate this Agreement upon the sending of at least thirty (30)
days’ advance written notice to the other parties hereto. Any other termination
or any amendment or waiver of this Agreement shall be effected solely by an
instrument in writing executed by all the parties hereto.
6. All notices shall be in writing and sent (including via facsimile with
receipt confirmed by telephone) to the parties hereto at their respective
addresses or facsimile or telephone numbers (or to such other address or
facsimile and telephone numbers as any such party shall designate in writing to
the other parties from time to time):

     
Pledgor:
  Clift Holdings LLC
 
   
 
  Attention:
 
  Telephone:
 
  Facsimile:
 
   
Bank:
  [insert name of bank]
 
   
 
  Attention:
 
  Telephone:
 
  Facsimile:
 
   
Lessor:
  [insert name of lessor]
 
   
 
  Attention:
 
  Telephone:
 
  Facsimile:

 

2



--------------------------------------------------------------------------------



 



7. This Agreement: (i) may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument; (ii) shall become effective when
counterparts hereof have been signed by the parties hereto; and (iii) shall be
governed by and construed in accordance with the laws of the State of
California.
8. The provisions of this Agreement shall be binding upon and inure to the
benefit of Bank, Lessor and Pledgor and their respective successors and assigns.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

          PLEDGOR: CLIFT HOLDINGS LLC,
a Delaware limited liability company
      By:           Name:           Title:      

          BANK:   [INSERT NAME OF BANK],
a _____________________________
      By:           Name:           Title:      

          LESSOR:   [INSERT NAME OF LESSOR]
      By:           Name:           Title:      

 

3



--------------------------------------------------------------------------------



 



EXHIBIT A
(Attached to Exhibit E-1)
GEARY HOTEL HOLDINGS, LLC
a Delaware limited liability company
NOTICE OF EXCLUSIVE CONTROL
_______________________________________________,
[insert name of bank]

Attention:

  Re:    ACCOUNT CONTROL AGREEMENT (ESCROW ACCOUNT) dated as of June  _______,
2004 (the “Agreement”) among CLIFT HOLDINGS LLC, a Delaware limited liability
company, GEARY HOTEL HOLDINGS, LLC, a Delaware limited liability company, and
[insert name of bank] relating to Account No.

Ladies and Gentlemen:
This constitutes the Notice of Exclusive Control referred to in paragraph 0 of
the Agreement.

            GEARY HOTEL HOLDINGS, LLC,
a Delaware limited liability company
      By:           Name:           Title:      

 

1



--------------------------------------------------------------------------------



 



EXHIBIT E-2

FORM OF ACCOUNT CONTROL AGREEMENT
(Escrow Accounts)

None

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F

APPROVED REQUIRED ALTERATIONS

1.   The conversion of ten (10) Hotel guest rooms which are currently not in use
and not included in the aggregate total count of 363 keyed furnished guest rooms
and suites constituting the Hotel and are located on the second floor of the
Hotel, pursuant to a plan to be approved in accordance with the provisions of
this Lease, into meeting rooms for a total estimated cost of $600,000.

 

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G

APPROVED ASBESTOS O&M PLAN

 

G-1



--------------------------------------------------------------------------------



 



SCHEDULE 1

LIST OF INITIAL DISQUALIFIED EXPENSES
The following fees, charges, and expense reimbursements provided for in the
agreements described below shall be Disqualified Expenses:
A. Pertinent agreements are as follows:
1. Property Management Agreement, dated as of June 2, 1999, between Clift
Holdings LLC, as Owner, and Ian Schrager Hotel Management LLC, as Operator, for
the Management of the Clift Hotel (the “Management Agreement”).
2. Exclusive Services Agreement, dated as of February, 1988, between Ian
Schrager Hotels LLC, and Philippe Starck (the “Starck Agreement”).
B. Disqualified Expenses:
1. A sum equal to the amount by which the aggregate of the Management Fee (as
defined in Section 10.1 of the Management Agreement), plus the Allocable Chain
Expenses (as defined in Section 1.1 of the Management Agreement, and as payable
pursuant to the provisions of Section 6.1(iii) of the Management Agreement),
plus any and all royalty fees or payments payable under the Starck Agreement,
payable for any Operating Year exceeds four and one-half percent (4-1/2%) of the
annual Gross Revenues (as defined in the Management Agreement) of the Hotel for
such Operating Year, shall constitute Disqualified Expenses; provided, however,
that amounts payable by Lessee to Morgans for the provision of global sales
services provided to all hotels operated by Morgans Hotel Group Management LLC
which amounts are not otherwise included within Allocable Chain Expenses (“Group
Sales Charges”) shall be treated as Ordinary Operating Expenses and not as
Disqualified Expenses so long as and to the extent that (i) the amount of Group
Sales Charges allocable to the Hotel shall be in proportion to the number of
keyed guest rooms and suites in the Hotel relative to the number of keyed guest
rooms and suites in all other hotels operated by Morgans Hotel Group Management,
Inc. that also receive such global sales services (or such other allocation
method as may hereafter be reasonably approved in writing by Lessor upon
Lessee’s request), and (ii) the annual amount payable by Lessee for such Group
Sales Charges which are allocated to the Hotel and/or its operations for any
Operating Year shall not exceed One Hundred and Twenty-Five Thousand Dollars
($125,000.00), escalated by the percentage increase in the CPI occurring between
the Term Commencement Date and the last day of the calendar year immediately
preceding such Operating Year.
2. Any expense reimbursements payable to the Operator pursuant to
Section 6.1(ii) and/or 6.1(iv) of the Management Agreement shall constitute
Disqualified Expenses, except to the extent otherwise hereafter reasonably
approved in writing by Lessor.

 

1



--------------------------------------------------------------------------------



 



SCHEDULE 2
SCHEDULE OF UNSECURED CREDITORS

 

1



--------------------------------------------------------------------------------



 



Schedule 2
Schedule of Unsecured Creditors
Unsecured Creditors

          CREDITOR NAME   Court Ruling  
A 2 Z BUSINESS SYSTEMS
    144.37  
ABC Corporate Services
    5,593.68  
Able Engineering Services
    682,154.93  
Accountemps
    3,558.11  
ADP
    2,504.89  
Airgas NCN
    142.71  
Alhambra
    1,413.60  
ALLAN FRANK & MYRON GROSSMAN
    2,690.32  
AMBROSINO
    5,295.00  
ASSA ABLOY HOSPITALITY INC.
    1,699.45  
BARON & BARON, INC.
    60,060.62  
BLUE WATER
    6,952.00  
Boise Cascade Office Products
    2,003.67  
California Parking Company
    79,134.72  
Calpacific Equipment Co.
    282.48  
CASSINA
    63,131.00  
CCTV/C.C. COURTNEY
    683.03  
CDW DIRECT, LLC
    163.49  
CENTRAL PRINTING GROUP
    8,478.78  
CINTAS CORPORATION
    695.65  
CITY LIGHTS
    20.18  
City Maps, Inc.
    2,249.38  
CLAIR BROTHERS
    12,039.00  
Clean Source, Inc.
    578.42  
COCA-COLA BOTTLING CO.
    684.00  
CONTRA COSTA NEWSPAPERS
    1,410.00  
COSTCO WHOLESALE
    710.90  
Craigslist
    150.00  
DA MKTG., INC.
    3,344.16  
David Edward Co.
    5,150.20  
DELUXE BUSINESS CHECKS
    166.99  
DEM Enterprises, Inc., d/b/a ABC Worldwide Chauffeured Limosines
    42,928.32  

 

1



--------------------------------------------------------------------------------



 



          CREDITOR NAME   Court Ruling  
DESIGN BUSINESS COMMUNICATIONS
    1,021.93  
DIETER FRANCK (Argo)
    7,326.00  
Digital Color Concepts, Inc.
    37,305.80  
DIRECT APPROACH MARKETING SVCS
    87,403.12  
DOWN, INC.
    1,138.32  
DTI BUSINESS CENTER
    244.13  
EARTH ENTERPRISE
    20,445.15  
ECOLAB PEST ELIMINATION SVC.
    1,635.00  
Ecolab, Inc.
    5,788.74  
EEC Industries, Ltd.
    9,380.00  
ENTERPRISE
    164,643.60  
EPIC WINES
    —  
EXOTIC GOURMET CORP.
    159.64  
FASTMETRICS, LLC
    1,040.37  
FILI D’ORO
    3,947.86  
FIRST CALL INC
    299.29  
FIT-TECH SERVICE, INC
    590.00  
Fluid Gauge Company
    388.85  
FREEBAIRN-SMITH & CRANE
    8,477,75  
Fregosi and Company
    1,029.61  
G & S FURNITURE & OFFICE
    2,324.20  
GALILEO INTERNATIONAL
    1,127.06  
Gibson, Dunn & Crutcher LLP
    48,075.52  
GOLDEN GATE DISPOSAL
    21,528.44  
Grinnell Fire Protection
    1,119.36  
Grosvenor Clift Associates
    581,512.00  
HOECK IRON WORKS
    216.46  
HOSPITALITY INFORMATION SRVC
    630.00  
Hospitality Services, Inc.
    747.00  
HOTEL MONACO
    715.92  
HOTEL RESOURCES
    1,045.16  
ICE MACHINES INC
    35.81  
Imagistics International, Inc., f/k/a Pitney Bowes Office Systems
    1,374.86  
INDUSTRIAL PLUMBING SUPPLY
    3,588.69  
INFRASTRUCTURE CONNECT
    2,752.53  
IN-ROOM WEST, INC.
    3,601.40  
ITT INDUSTRIES-TDS CORP. SRVC
    3,404.98  
Jackson Lewis LLP
    32,138.24  
JOSEPH H. SCHAUF CO., INC.
    164.92  

 

2



--------------------------------------------------------------------------------



 



          CREDITOR NAME   Court Ruling  
KLEIN’S CONFECTIONS, INC.
    602.50  
KRISAM GROUP, INC.
    791.94  
LANDMARK INC
    43,061.00  
LAWSON PRODUCTS INC
    1,492.53  
LEXINGTON SERVICES CORP
    —  
LIBERON/STAR WOOD FINISH
    212.28  
Light Source
    5,055.26  
MALTBY ELECTRIC SUPPLY CO
    192.77  
Maui Calls/Bravo Travel
    457.25  
MBL, Inc.
    307.73  
MCMASTER-CARR SUPPLY CO.
    1,529.85  
Modern Express Courier
    —  
MODERNE DRAPERY SERVICE
    14,734.25  
MORTENSEN’S CARPETS INC. (Argo)
    5,250.00  
MURPHY & SIMI CO
    103.99  
NEC Business Network Solutions
    9,608.52  
NEUTRON INDUSTRIES INC.
    712.39  
NRG Energy Center San Francisco LLC
    47,488.00  
OMEGA INDUSTRIAL SUPPLY, CO
    355.29  
Options Tai Ping
    7,435.00  
Otis Elevator Company
    18,920.00  
OVERSTREET ASSOCIATES
    400.00  
Pacific Gas and Electric Company
    270,704.56  
PACIFIC SNAPPLE DISTRIBUTORS
    153.50  
PARKER MECHANICAL CONTRACTING
    —  
Pauline Festa
    1,075.39  
PC CONNECTION SALES CORP
    192.67  
PHILIPPE STARCK
    133,618.31  
PlanetOut Partners USA, Inc.
    5,851.55  
PLAYBILL, INC.
    2,692.00  
PRAXAIR DISTRIBUTION INC
    87.24  
Presentation Services
    103,892.44  
PRINT INTERNATIONAL
    31,222.32  
PROGRESS GLASS CO INC
    4,061.00  
PROGRESSIVE IMPROVEMENTS
    87,663.00  
PURCHASE POWER
    80.25  
PURCHASING ASSOCIATES, INC.
    18,250.00  
PURPLE
    355.27  
Pyramid Van & Storage Co. of San Francisco, Inc. d/b/a Pyramid Installations
    11,304.73  

 

3



--------------------------------------------------------------------------------



 



          CREDITOR NAME   Court Ruling  
Qwest
    9,522.93  
R&H Wholesale Supply, Inc.
    281.27  
RADIUS, THE GLOBAL TRAVEL CO.
    525.00  
RAHCO INTERNATIONAL, INC.
    244.10  
Reed Smith LLP
    191,774.32  
REFRIGERATION SUPPLIES
    427.43  
SAFETY KLEEN
    1,818.69  
SAFLOK
    623.80  
San Jose Mercury News
    9,359.28  
SAN FRANCISCO BUSINESS TIMES
    85.00  
SAN FRANCISCO CHRONICLE
    4,145.30  
San Francisco Culinary, Bartenders, and Service Employees Pension Fund
    —  
San Francisco Culinary, Bartenders, and Service Employees Pension Fund
    —  
San Francisco Culinary, Bartenders, and Service Employees Welfare Fund
    —  
San Francisco Culinary, Bartenders, and Service Employees Pension Fund
    —  
San Francisco Culinary, Bartenders, and Service Employees Pension Fund
    —  
San Francisco Culinary, Bartenders, and Service Employees Pension Fund
    —  
SANDERSON
    3,865.79  
SBC Pacific Bell
    8,760.45  
SC MADISON, dba ASIA DE CUBA
    11,293.19  
SCL LONDON LTD
    5,914.42  
SECURITY SAFE
    282.79  
SESAC INC.
    398.69  
SFPUC-WATER DEPARTMENT
    54,091.39  
SILLA PERE
    183.60  
SKASOL INC.
    2,040.31  
SPRINT PCS
    1,600.15  
ST. MARTIN’S LANE
    8,279.53  
Stamats Meetings Media
    900.00  
SUNSET RESTAURANT LLC
    29,346.42  
T.A.P. ENTERPRISES
    11,615.77  
THE APPOINTMENT GROUP
    35.10  
THE COURIER GUYS
    104.00  
THE FAIRMONT HOTEL
    342.00  

 

4



--------------------------------------------------------------------------------



 



          CREDITOR NAME   Court Ruling  
The Glidden Company d/b/a ICI Paints (Argo)
    4,512.69  
THE HOSPITALITY GROUP
    2,520.00  
THE PRESCOTT HOTEL
    204.06  
THE RITZ-CARLTON
    2,525.05  
THE SHORE CLUB
    223.00  
THELEN REID & PRIEST LLP
    690.95  
THOR, INC.
    2,095.00  
Torn Ranch, Inc.
    6,910.63  
TRAVELCLICK INC.
    1,577.20  
ULTRA-CHEM INC.
    118.07  
UNION TRIBUNE PUBLISHING CO.
    3,063.75  
UNION SQUARE ASSOCIATION
    2,301.00  
Unisource
    8,468.50  
Unisource Maintenance Supply
    83.27  
UNIVERSAL SPECIALTIES INC.
    232.62  
Vela Flor
    10,385.78  
W.W. GRAINGER INC.
    2,105.40  
WALKING BILLBOARD PROMOTIONS
    447.65  
Warren’s Fabrics, Inc.
    9,414.66  
WESSCO INTERNATIONAL
    22,377,47  
Western State Design, Inc.
    2,003.15  
Western State Design, Inc.
    13,177.88  
World Travel Partners I, LLC
    1,100.00  
XEROX CORPORATION
    1,787.76  
ZEP MANUFACTURING
    107.95  
Zee Medical Service
    171.47  
 
     
TOTAL
    3,340,512.22  

 

5